 

’l/Om krle

/
Pp l?>o)< L/Mz‘/ F‘LED ~`[-LGDGED

  
  
 

 

 

 

md coPY
mem m gqu :--“ECE“’ED -
' IN THE UNITED STATES DISTRICT COURT FOR HE
7"(7 '3'? v 9700 DISTRICT OF ARIZONA NOV 0 8 2018
PHOENIX DIVISION QLE_.RK LJ S DISTRICT COURT
later ~r c)F Amzom ,
gYM§§-__._ _ . DEP:. U;,_'i§:?`,_¢
JASON LEE VAN DYKE, l
Plal`ntijj‘, ,
CV-18-4003-PHX-JJT
v. CASE NO.'
TOM RETZLAFF,
Defendant.

RETZLAFF’S MEMORANDUM IN SUPPORT OF MOTION TO
DISMISS AND FOR SANCTIONS PURSUANT TO THE TEXAS
CITIZENS PARTICIPATION ACT

(oral argument requested)

Defendant, Tom Retzlaff, asks the Court to dismiss plaintiffs petition
and request for injunction under the Texas Citizens Participation Act
(codified in Texas Civil Practice & Remedies Code chapter 27). Retzlaff

seeks $l million in attorney’s fees and mandatory sanctions.

A. lntroduction

l. Plaintiff is Jason Lee Van Dyke; defendant is Tom Retzlaff.

2. In his original petition, Van Dyke sued Retzlaff for injunctive relief in

the form of both a temporary restraining order and a permanent injunction.

 

 

Van Dyke, Who is an attorney licensed in Colorado, Georgia, Texas, and
Washington, D.C. is also suing Retzlaff on behalf of two other individuals
(Susan L. Van Dyke and Joshua L. Van Dyke - two adult individuals) even
though Van Dyke is not licensed to practice law in Arizona and has not
sought pro hac vice status With either the Arizona Supreme Court (pursuant
to Arizona Supreme Court Rule 39) or With this Court (pursuant to LR Civ

83.l(b)(2). See attached Exhibit One -the State Court lawsuit.

3. For What it is Worth, Retzlaff Would point out that because Van Dyke
is pending disbarment by the State Bar of Texasl, and is presently subject to
disciplinary proceedings by the State Bars of both Colorado and Georgia (all
based upon complaints filed by Retzlaffl), that Van Dyke is not eligible to

practice before this Court anyways. See LR Civ 83.l(b)(2)(iii), (iv).

B. Background

4. A strategic lawsuit against public participation (SLAPP) is a lawsuit

that is intended to censor, intimidate, and silence critics by burdening them

 

l Van Dyke has a February 22, 2019, trial date for his disbarment case in Comm ’nfor
Lawyer Disc. v. Jason Lee Van Dyke, Case No. 201707583, before the District 14
Grievance Committee - Evidentiary Panel 14-2 of Denton County, Texas.

 

 

with the cost of a legal defense until they abandon their criticism or
opposition. The typical SLAPP plaintiff does not normally expect to win the
lawsuit. The plaintiffs goals are accomplished if the defendant succumbs to
fear, intimidation, mounting legal costs, or simple exhaustion and abandons
the criticism. A SLAPP may also intimidate others from participating in the

debate. A SLAPP is often preceded by a legal threat.

5. Van Dyke, who is a leader of a violent white supremacist organization
called the “Proud Boys”, is currently under investigation by the New York
City Police Department’s Counterterrorism Bureau for his role in a violent
street riot three weeks ago that resulted in the arrests of nine of the “Proud
Boys”, and for a string of violent attacks all across the nation - to include
the “Unite the Right” rally in Charlottesville, VA. Van Dyke is also
associated with San Jose, CA based revenge pornographer J ames McGibney
(who claims to be a member of the illegal hacking groups Anonymous and
The Rustle League).2 McGibney has been sued at least four times in federal
court for defamation, revenge porn, cyberstalking, blackmail, and RICO. He

also filed a series of SLAPP lawsuits against Retzlaff that resulted in a

 

2 Interestingly enough, McGibney claims to be an informant for the FBI.

 

 

judgment against McGibney for $1.3 million in attorney’s fees and

sanctions3

6. Both Van Dyke and McGibney (internationally known white
supremacists) have engaged in repeated SWATting attempts upon Retzlaff,
his family, and lawyers by making a series of false reports to law
enforcement agencies all across the country. These police threat hoaxes
represent attempts by them to use law enforcement resources as a means of
gaining an unfair advantage over Retzlaff and his lawyers in all of these
SLAPP lawsuits.4 In fact, no less than THREE associates of James
McGibney are doing hard time in federal prison for computer hacking and
cyberstalking type crimes: Matthew Keys, Deric Lostutter, and Justin
Liverman.5 And one associate, Christopher Doyon (aka “Commander X”) is

still on the run from the FBI today.

 

3 McGibney & Vl'aVl`ew, Inc. v. Retzlajf et al, Case No. 067-270669~14 in the 67th
District Court of Tarrant County, Texas.

4 McGibney has made specific claims and threats that he is going to hack into the
computers of Retzlaff’s attorneys at the Hanszen Laporte law firm in Houston, TX and
place child porn on them as a means of intimidation and to deny Retzlaff his right to legal
representation of his choice. He and Van Dyke have further falsely accused Retzlaff of
being a cyberstalker and a member of the ISIS terrorist group, and of having a stockpile
of illegal machine guns and bombs.

5 Liverman is the individual who hacked into the email accounts for then-CIA chief John
Brennan and J ames R. Clapper Jr., (former director of national intelligence); Keys hacked
into the computer servers for the LA Times newspaper; and Lostutter (Who falsely claims

 

7. Van Dyke is an attorney licensed by the States of Texas, Georgia,
Colorado, and the District of Columbia, who has made numerous
appearances in the public media pontificating on such topics as revenge
pornography, race relations, and governance. Van Dyke is also a former
employee and felony prosecutor for the Victoria County (Tex.) District
Attorney’s office. See Exhibit One - Petition at 113.1. As such, Van Dyke
is a public figure who has, or appears to the public to have, a significant role

in the business of government and public affairs.

8. Retzlaff attaches affidavits to this motion to establish facts not

apparent from the record and incorporates them by reference.

9. On April lO, 2018, Van Dyke filed a lawsuit against Retzlaff in Texas
seeking $lOO million in damages along with identical claims for injunctive
relief. The lawsuit was removed to federal court and the matter is currently
pending in the U.S. District Court for the Eastern District of Texas -
Sherman Division, Jason Van Dyke v. Thomas Retzlajjf, Case 4218-cv-00247.
See attached Exhibit Two. While Van Dyke admits that there is such a

lawsuit currently pending, Van Dyke only tells this Court that he is merely

 

to having been involved in ‘exposing’ the Steubenville rape) is recently released from
federal prison for computer hacking and lying to the FBI.

 

 

suing for L‘li_bel, intrusion on scclusion, and tortious interference with
contract” (see Exhibit One - Petition at 113.1), and he totally leaves out the
fact that he is also seeking identical injunctive relief as in this pending

matter!

l(). Van Dyke is also openly racist, as evidenced by this recent Twitter

post using his law firm’s official account: @MeanTXLawyer.

 

 

m Jason L. Van Dyke .!. Follow
-:li| \l\' .\'

@divided|y_ Look good and hard at this picture you
fucking nigger_ |t's Where | am going to put your neck.

 

2"` 3 il anal

 

 

And he is extremely violent and threatening

 

 

JiL. Van Dyke
¢'\l:ll| iif.`l i`:lliuli '\‘\
Ii' you mass with my career (lha one that requires

me le wear a suit), l might be dressed like this the
next lime you see mei

»? Bharci
chi 5
.--'- l -.-.-- They aren‘t going to san or hear
vw v
noril ;-‘U .u li'-,/;> n
1
l *' ' x 'F.- '¢ l"
l l
\._.»-‘
-i\¢:rl| ,le .|l -` 'i irwin

 

 

 

 

m Jason L. Van Dyke Cr m

@OneTrueDoxbin: Your kiddies are quite a
nuisancel My advice: run and hide. |i|
Hnd you, iWiLL kill both you and your
fami|y.

4-. ,._~,` g ‘.

 

 

 

C. Argument & Authorities

l. This Action ls Governed By Texas Law

11. Due to Arizona choice-of-law provisions, the Texas Anti-SLAPP
statute (TCPA) is applicable to this case involving a plaintiff who claims
Texas citizenship and who claims his injuries happened in Texas. Pouna'ers
v. Enserch E&C lnc., 306 P.3d 9, 11-13 (Ariz. 2013); see, e.g., Clz`ffora' v.
Trump, 2018 U.S. Dist. LEXIS 178688, *7~9 (C.D. ofCalif. Oct 15, 2018)

(applying TCPA to Calif. lawsuit involving Pres. Trump).

12. Arizona follows the Restatement’s “most significant relationship” test.
See Bates v. Super. Ct., 749 P.2d 1367, 1369 (Ariz. 1988); Magellan Real
Estate lnv. Tr. v. Losch, 109 F.Supp.2d 1144, 1155 (D. Ariz. 2000);
Restatement (Second) of Conflict of Laws. Under this test, the law of the
state that has the most significant relationship to an issue governs that issue.
ln a tort claim, factors to consider include: “(a) the place where the injury
occurred, (b) the place where the conduct causing the injury occurred, (c) the
domicile, residence, nationality, place of incorporation and place of business

of the parties, and (d) the place where the relationship, if any, between the

 

parties is centered.” Magellan, 109 F.Supp.Zd at 1156 (quoting Restatement

(Second) of Conflict of Laws § 145).

13. Further, the Restatement (Second) Conflicts of Law supports this
Court finding that TeXas law applies. ln defamation lawsuits involving
“multistate communication,” a court must apply “the local law of the state
where the plaintiff has suffered the greatest injury by reason of [his] loss of
reputation,” which “will usually be the state of the plaintiff s domicile if the
matter complained of has there been published.” Restatement (Second) of

Conflict of Laws§ 150 (1971).

14. Van Dyke states in his petition that he is a citizen and resident of
Texas, that he lost employment and other job opportunities in Texas, and
damage to his reputation in Texas, and suffered alleged “stalking” and
“harassment” in Texas, and that he has suffered $100 million in damages in

Texas - all as a result of Retzlaff s alleged actions -in Texas!

lI. The Texas Anti-SLAPP Statute Applies To This Action

15. The TeXas anti-SLAPP statute, TeX. Civ. Prac. & Rem. Code § 27.001

et seq., applies to any “[e]Xercise of the right to free speech,” which in turn

 

 

means “a communication made in connection with a matter of public
concern.” Ia'. § 27.001(3). A “communication” includes “the making or
submitting of a statement or document in any form or medium, including
oral, visual, written, audiovisual, or electronic.” Ia’. § 27.001(1). A “matter
of public concern” includes an issue related to “(A) health or safety; (B)
environmental, economic, or community well-being; (C) the government;
(D) a public official or public figure; or (E) a good, product, or service in the
marketplace.” Ia’. § 27.001(7). See attached Exhibit Three - full text of the

TCPA.

16. The anti-SLAPP statute provides for a party to file a special motion to
dismiss a legal action. Tex. Civ. Prac. & Rem. Code § 27.003(a). “In
determining whether a legal action should be dismissed under this chapter,
the court shall consider the pleadings and supporting and opposing affidavits
stating the facts on which the liability or defense is based.” Ia’. § 27.006(a).
The Court must dismiss the action unless “clear and specific evidence
[establishes] a prima facie case for each essential element of the claim in

question”. Ia’. § 27.005(c).

17. When an individual attempts to manipulate the legal system to

intimidate and silence others who have used the system to vindicate their

10

 

 

rights, the act threatens a core value of democracy -the right to petition the
government to address a grievance Laura Lee Prather and Justice Jane
Bland, Bullies Beware.' Safeguara’irzg Constitutiorzal Rights Through Anti-

SLAPP in Texas, 47 Tex. Tech L. Rev. 725, 727 (2015).

18. In the case at hand, this is exactly what Van Dyke is doing here when
he basically admits in his petition that this lawsuit (styled as a “Petition for
injunction against harassment”) is the direct result of (1) Retzlaff s alleged
petitioning the government in the form of a grievance filed with the State
Bar of Texas, and (2) his further alleged petitioning the government with
regards to the qualifications (or complete lack thereof) Van Dyke has for the
public office of Chief Felony Prosecutor in the Victoria County, Texas,
District Attorney’s Office, or (3) Retzlaffs alleged communications to
others in the community relating to the legal services offered by Van Dyke
(an attorney) in the marketplace, or (4) Retzlaff alleged communications on

a public figure / public official and matters of public controversy.

19. The Texas Legislature enacted the Texas Citizens Participation Act
(TCPA) to encourage and safeguard the constitutional rights of a defendant
to speak f`reely, petition, associate freely, and otherwise participate in

government to the maximum extent provided by law. Tex. Civ. Prac. &

11

 

 

Rem. Code §27.002. See also Irz re Li'pslq), 460 S.W.3d 579, 586 (Tex.
2015) (explaining that the TCPA “protects citizens from retaliatory

lawsuits").

20. To safeguard these constitutional rights expeditiously and by cost-
ei`fective means, the TCPA gives defendants the power to resolve at an early
stage whether a legal action impinging on such rights has merit by filing a
motion to dismiss (commonly referred to as an “anti*SLAPP motion” or a
motion to dismiss a “Strategic Lawsuit Against Public Participation”). See
Tex. Civ. Prac. & Rem. Code §27.003(a), (b). Once the motion is filed1 all
discovery is stayed in the legal action until the court rules on the motion,
which must occur Within 60 days after the motion is served. See id
§§27.003(c), 27.004, 27.005. Ifthe defendant is successful in dismissing the
legal action, the defendant is entitled to court costs, attorney fees, and other
expenses incurred in defending against the action asjustice and equity may
require. Id. §27.009(a)(l). The court must also impose sanctions sufficient
to deter the plaintiff from bringing a similar action in the future. !d.

§§27.007(3), 27.009(3)(2).

21. To succeed on a motion to dismiss under the TCPA, the defendant

must show by a preponderance of the evidence that the plaintiffs legal

12

action is based on, related to, or in response to the defendant’s exercise of
(l) the right of free speech, (2) the right to petition, or (3) the right of
association Tex. Civ. Prac. & Rem. Code §27.005(b); Hersh v. Tatum, 526
S.W.3d 462 (Tex. 2017); ExxonMobil Pz`peline Co. v. Coleman, 512 S.W.3d
895 (Tex. 2017); In re Lt'psky, 460 S.W.Bd 579, 586 (Tex. 2015). Ifthe
defendant meets its burden, the court must dismiss the plaintiffs action
unless the plaintiff can either (l) establish that the challenged claim is
exempt.frorn the TCPA, or (2) establish by clear and specific evidence a
prima facie case for each essential element of the challenged claim. See
Tex. Civ. Prac. & Rem. Code §§27.005(c), 27.010; D Magazine Pnrtners,
L.P. v. Rosenrhol, 529 S.W.Jd 429 (Tex. 2017); In re Lipsky, 460 S.W.3d at
587. In evaluating a motion to dismiss, the court must construe the TCPA
liberally to fully effectuate its purpose and intent to encourage and safeguard
a defendant’s constitutional rights. See Tex. Civ. Prac. & Rem. Code

§§27.002, 27.011.

[||, ygg |!yl_cg’§ Legal Agtion Impinges On Retzlast §;on§titgtiona| Bight§

22. Van Dyke’s petition should be dismissed because it is based on,

related to, or in response to Retzlaffs exercise of his right of free speech.

13

Under the TCPA, a defendant exercises his right of free speech when he
makes a communication in connection with a matter of public concernl Tex.
Civ. Prac. & Rem. Code §27.001(3); Hersh, 526 S.W.Bd at 466;
ExxonMobil, 512 S.W.Bd at 898; Lz'ppinco£t v. Whisenhunr, 462 S.W.Bd 507,
509 (Tex. 2015); see Berter Bus. Bur'. ofMetro. Hous., Inc. v. John Moore
Servs., Inc., 441 S.W.Eid 345, 353-54 (Tex. App.THouston [lst Dist.] 2013,
pet. denied). A communication includes the making or submitting of a
statement or document in any form or medium, including oral, visual,
written, audiovisual, or electronic, regardless of whether the communication
is made or submitted publicly or privately. ExxorzMobil, 512 S.W.3d at 898;
Lippz'ncott, 462 S.W.3d at 509; see Tex. Civ. Prac. & Rem. Code
§27.001(1). A matter of public concern includes an issue related to (l)
health or safety, (2) environmental, economic, or community well-being, (3)
the government, (4) a public official or public figure, or (5) a good, product,
or service in the marketplace Tex. Civ. Prac. & Rem. Code §27.001(7);
ExxonMobil, 512 S.W.3d at 899; see also Denver v. Desoi, 483 S.W.Bd 668,
673 (Tex. App. - Houston [14th Dist.] 2015. no pet.) (holding statements
relating to legal services offered by attorney in the marketplace addressed

matters of public concern).

14

23. In his petition, Van Dyke seeks an injunction prohibiting Retzlaff
from:

a) Committing any act of harassment against Plaintiff or the other
protected persons, either through his own name, the use of a
pseudonym (e.g. “Dean Anderson”), or on his “BV Files” website
located at www.ViaViewFiles.net;

b) Having any contact with Plaintiff except through attorneys, legal
process, court hearings, and hearings of administrative agencies (e.g.
State Bar of Texas;

c) Having any contact with the other protected persons except through
attorneys, legal process, court hearings, and hearings of administrative

agencies (e.g. State Bar of Texas);

d) F rom going near 108 Durango Drive, Crossroads, TX 76227 or 13360
Chittamwood Lane, Frisco, TX 75035 for any reason;

e) From having any contact with Plaintiff s employers, persons or
entities with whom Plaintiff has an independent contractor
relationship, or any persons or entities with whom Plaintiff has an
attorney-client relationship; and,

f) F rom having any contact with any employer of the other protected
persons, or any other person or entity with whom the other protected

persons have an independent contractor relationship

See Exhibit One - Petition at 5.1.

24. Van Dyke claims that these alleged communications caused injury to
his “office, profession, and occupation”, which is an interesting claim to
make in light of Van Dyke’s own social media statements going back many

years:

15

 

 

 

Jaeon L. Van Dyke ~3_ Follnw
.'ii¢leenT.\Zi.a~.v'-,:er

@don_koo|aid @divided|y_ | don't hate black peop|e_ I
hate niggers. There is a difference and @divideci|y_ is a
nigger with a capital N

l _‘l_i ' ‘i'.` .‘-l lily-L_ fl`ill

 

 

 

l Jason L. Van Dyke »_*_ Follnw
\ i.-ieahl`}‘£tawyer'

@dividediy_ i don't waste my breath on niggers like you_
| hang them.

iii l'l`.l .3"4"--:1 :Jill‘l

 

25. In his petition, Van Dyke never once alleges any in-person contact

 

with Retzlaff. Nor does he allege that Retzlaff has had any iri-person contact

With his clients, Susan L. Van Dyke (plaintiffs mother) or Joshua L. Van

Dyke (plaintiffs brother) (none of whom are members of his household).

Nor does Van Dyke attach any affidavits from Susan or Joshua claiming any

16

“harassment” or injuries to them caused by Retzlaff, or that Van Dyke is
even authorized to seek an injunction on their behalf s!l Van Dyke is

requesting an unconstitutional prior restraint on Retzlaffs speech simply
because he does not like it or finds it to be “harassing” - which sucks for

him!

26. Van Dyke does claim that all of his injuries (the loss of employment
with the Victoria County DA’s office, the Karlseng, LeBlanc &

Rich L.L.C. law firm, and the loss of clients Claude & Catia Rich - see
Petition at 3.1-3.4) all took place in Texas. The same with any alleged
“stalking” of Van Dyke through the viewing of social media posts regarding
Van Dyke by people known to him or within his community, or the receipt
of emails allegedly authored by Retzlaff pertaining to Van Dyke. See

Petition at 3.5 - 3.12.

27. In construing the TCPA liberally, these allegations clearly fall within
the scope of the TCPA because they are based on, related to, or in response
to a communication made by Retzlaff on a matter of public concern. Van
Dyke’s fitness and qualifications for the job of felony prosecutor (let alone
being a member of the State Bar!), in light of his open and violently racist

statements, is clearly a matter of public concern. The same is true regarding

17

 

 

Van Dyke’s claims that Retzlaff made statements to the KLM law firm and
many others relating to legal services offered by attorney Van Dyke in the

marketplace

28. These communications and public statements about Van Dyke (who is
an attorney licensed in four different states and who is a person who was
selected for employment as an Assistant District Attorney for Victoria
County, Texas), are matters of “public concern”. See, e.g., Deaver v. Desai,
483 S.W.3d 668, 673 (Tex. App. - Houston [14th Dist.] 2015, no pet.)
(website dedicated to criticism of attorney addressed the attorney’s legal
services which were offered on the public marketplace, and qualified as a
communication made in connection with a matter of public concern, i.e., the
exercise of free speech within scope of TCPA); see also Avila v. Larrea, 394
S.W.3d 646, 655 (Tex. App. ~ Dallas 2012, pet. denied) (communication on
television about lawyer’s handling of cases was a matter of public concern

because it related to lawyer’s services in the marketplace).

29. Van Dyke’s petition should be dismissed because it is based on,
related to, or in response to Retzlaff s exercise of his right to petition. Under

the TCPA, a defendant exercises his right to petition when he makes

18

 

 

(1) a communication in or pertaining to a judicial proceeding or one of
the other proceedings described in Texas Civil Practice & Remedies
Code section 27.001(4)(A);

(2) a communication in connection with an issue under consideration
or review by a legislative, executive, judicial, or other governmental
body or in another governmental or official proceeding;

(3) a communication that is reasonably likely to encourage
consideration or review of an issue by a legislative, executive,
judicial, or other governmental body or in another governmental or
official proceeding;

(4) a communication reasonably likely to enlist public participation in
an effort to effect consideration of an issue by a legislative, executive,
judicial, or other governmental body or in another governmental or
official proceeding; or,

(5) any other communication that falls within the protection of the
right to petition government under the U.S. Constitution or the Texas
Constitution.

Tex. Civ. Prac. & Rem. Code §27.001(4).

A communication includes the making or submitting of a statement or

document in any form or medium, including oral, visual, written,

audiovisual, or electronic, regardless of whether the communication is made

or submitted publicly or privately. ExxonMobil, 512 S.W.3d at 898;

Lz`ppz'ncott v. Whisenhunt, 462 S.W.3d 507, 509 (Tex. 2015); see Tex. Civ.

Prac. & Rem. Code §27.001(1); Johnson-Toa'a' v. Morgan, 480 S.W.3d 605,

609 (Tex. App.--Beaumont 2015, pet. denied). Retzlaff s communications

to the State Bar of Texas and various other governmental organizations, as

19

 

 

 

well as his public comments regarding the lawsuits filed by Van Dyke
against him, are all protected communications pertaining to ongoing judicial

proceedings

31. In his petition, Van Dyke alleged the following in support of his claim
for injunctive relief against Retzlaff:

a) That Retzlaff allegedly contacted the Victoria County District
Attorney and supposedly said “Don’t hire this guy ~ he’s a fucking
lunatic!”

b) That Retzlaff then allegedly directed the District Attorney to review
news articles and social media posts of Van Dyke in an effort to show

that he is not fit for employment as an Assistant District Attorney in
charge of felony prosecutions.

c) That Retzlaff contacted other employers of Van Dyke and complained
about them employing a violent racist who is a leader of a white
supremacist organization.

d) That Retzlaff made social media posts pertaining to Van Dyke (and
his family), Van Dyke’s racists activities, legal actions, and public
controversies he is involved in, and urged others not to employ or
associate with Van Dyke.

32. In construing the TCPA liberally, these allegations clearly fall within
the scope of the TCPA because they are based on, related to, or in response
to a communication made by Retzlaff in exercising his right to petition.

Contacting a local elected official about the potential hiring of a public

official, and filing a grievance with State Bar of Texas, are all examples of

20

 

a) communications in connection with an issue under consideration or
review by a legislative, executive, judicial, or other governmental
body or in another governmental or official proceeding; and,

b) communications that are reasonably likely to encourage
consideration or review of an issue by a legislative, executive,

judicial, or other governmental body or in another governmental or
official proceeding

IV. Retzlaff Denies Engaging ln The Conduct

33. Retzlaff s denies Van Dyke’s allegations contained in paragraphs 3.1
- 3.3, and 3.9 _ 3.12 of the petition. Specifically, for over 4 1/2 years, in one
lawsuit or another, Retzlaff has always denied being an Administrator for
this BVF iles / Via View F iles blog and he has always denied being

responsible for any of the Dean Anderson emails. See Retzlaffs affidavit at

113.

34. The Texas Supreme Court has held that, under the TCPA, a defendant
moving for dismissal need show only that the plaintiff s “legal action is
based on, relates to, or is in response to the [defendant’s] exercise of . . . the
right of free speech” - that is, “a communication made in connection with a

matter of public concern” - not that the communication actually occurred.

21

 

 

Hersh, 526 S.W.3d at 467. Thus, Retzlaff denials alone are enough to

invoke the applicability of the TCPA.

V. Retzlaffs Conduct ls Constitutionally Protected

35. Even taking Van Dyke’s claims as true, Retzlaff has a Constitutional
right to contact Van Dyke’s employers, clients, potential clients, and the
community at large, about his racially charged online activities, or his fitness
and qualifications for public office and being a member of the State Bar.
The United States Supreme Court has determined in similar cases that
speech like Retzlaff s is protected. See Orgfor a Better Austin v Keefe, 402
US, 415, 417-419 (1971) (holding that First Amendment protection applied
to the distribution of leaflets even where those leaflets accused an individual
of racism, provided personal information about the person including his
telephone number, and urged the recipients of the leaflets to contact him);
see also NAACP v Claiborne Hara’ware CO., 458 US 886, 909-910 (1982)
(holding that “[s]peech does not lose its protected character,” even where the
speech involved publicly listing the names of individuals that did not

participate in a boycott, which undoubtedly was meant to lead to

22

 

 

unconsented contact with those individuals, so as to “persuade [them] to join

the boycott through social pressure and the ‘threat’ of social ostracism.”).

36. At its very base, the exception to the First Amendment for incitement
of imminent lawless action requires that the incitement be for actually illegal
actions, not just inconvenient or aggravating ones. See id. “There is no
categorical ‘harassment exception’ to the First Amendment’s free speech
clause.” Saxe v State College Area Sch Dist., 240 F3d 200, 204 (3rd Cir.
2001) (opinion by ALITO, J.). Here, the record does not support that
Retzlaffs statements were intended to incite imminent lawless action.

Keefe, 402 US at 417-419.

Vl. Res |udicata App_lies

37. Res Judicata would seem to apply because these claims for injunctive
relief are claims Van Dyke has made in the other federal lawsuit already.
Recall that Van Dyke’s petition in that case requests injunctive relief.
Exhibit Two - TX Petition at 1151 - 5.12. In that lawsuit, Van Dyke has
already filed a motion for injunction seeking identical relief as in the present
lawsuit (with the exception of mentioning his mom and brother herein),

which is currently pending before U.S. District Court Judge Amos Mazzant.

23

 

See attached Exhibit Four ~ Van Dyke’s motion for injunction filed in
Case No. 4:18-cv-00247-ALM (Dkt# 46). Van Dyke should not be allowed

to forum shop his claims in simultaneous legal actionsi

I. Retzl ffSeek 1Milli nl tt rne 's Fe a d t
Sgngtion§

38. As previously stated, this motion is governed by the Texas anti-
SLAPP statute The TCPA provides, in pertinent part:

(a) lf the court orders dismissal of a legal action under this chapter, the
court shall award to the moving party:

(l) court costs, reasonable attorney’s fees, and other expenses
incurred in defending against the legal action as justice and
equity may require;

(2) sanctions against the party who brought the legal action as the
court determines sufficient to deter the party who brought the

legal action from bringing similar actions described in this chapter.

Tex. Civ. Prac. & Rem. Code § 27.009(a)(l)-(2) (ernphasis added).

39. The award of attorney’s fees is mandatory See Su[l£von v. Abrnhnm,
488 S.W.3d 294, 299 (Tex. 2016); Cruz v. Van St'ckle, 452 S.W.3d 503, 522
(Tex.App. _ Dallas 2014, pet. denied). Further, because the TCPA requires

an award of fees “incurred in defending against the legal action," the award

24

includes all fees incurred from the inception of the dispute through its

conclusiou, not just those related to the ann-SLAPP motion.

40. The award of sanctions is mandatory Under the TCPA, a successful
movant is entitled to sanctions “to deter the party who brought the legal
action from bringing similar actions described in this chapter.” Tex. Civ.
Prac. & Rem. Code § 27.009(a)(2). “[W]hen a legal action is dismissed
under the TCPA, an award of sanctions against the party who brought the
action is mandatory under section 27.009.” Rich v. Range Res. Corp., 535
S.W.3d 610, 612-13 ('I`ex.App. m Fort Worth 2017, pet denied) (emphasis
added); see also Serafz`ne v. Bl'urzr, 2017 WL 2224528, at *7 (Tex.App. -
Austin May 19, 201 7, pet. denied) (Section 27.009(a)(2) gives “the trial

court broad discretion to determine an amount" of sanctions).

41. Because this is so clearly a SLAPP lawsuit, with absolutely no
arguable basis in law or in fact, and because this is Van Dyke’s second
SLAPP lawsuit against Retzlaff (and his seventh overalli), the Court needs
to assess a significant amount of sanctions Van Dyke is, after all, an
attorney licensed in four separatejurisdictions; thus1 he should have known

better.

25

42. Retzlaff asks for $1 million in sanctions, over and above his attorney’s
fees, as an amount sufficient to deter Van Dyke from filing future SLAPP

actions. 6

D. Conclusion

43. Because Van Dyke’s legal action relates solely to Retzlaff exercising
his right to petition both the State Bar of Texas and the District Attorney of
Victoria County, Retzlaff has established that he enjoys absolute immunity
under the judicial communication privilege. Further, the remainder of
Retzlaffs alleged activity (even if taken as true) are also protected
communications Thus, Van Dyke’s lawsuit must be dismissed and Retzlaff

must be awarded his attorney’s fees and mandatory sanctions.

 

6 While Retzlaff is presently appearing pro se, that is only because time was of the
essence in filing this removal action due to Van Dyke’s attempts in the state court to get
an injunction against Retzlaff. Retzlaffs attorney was briefly hospitalized this week and
he anticipates filing an appearance in this action shortly, along with the appropriate pro
hac vice forms, and securing local counsel.

26

 

 

E. Prayer

44. For these reasons, and in the interests of justice and fairness, Retzlaff
asks the Court to dismiss, with prejudice, Van Dyke’s lawsuit and award

Retzlaff attorney’s fees and mandatory sanctions, as provided by the TCPA.

Respectfully submitted,

aec

Thomas Retzlaff
2402 E. Esplanade Ln.

PO Box 46424
Phoenix, AZ 85063~6424
(210) 317-9800

email: Retzlaff@texas.net

 

DEFENDANT, Pro Se

27

 

 

DECLARATION OF TOM RETZLAFF

Pursuant to 28 U.S.C. § 1746, 1 hereby declare as follows:

1. “My name is Tom Retzlaff. 1 am more than 18 years of age and
capable of making this affidavit. 1 have personal knowledge of the facts and
matters set forth herein, which are true and correct.

2. 1 am the defendant in this lawsuit.

3. 1 have always denied being an Administrator for this BVF iles /
Via View F iles blog and 1 have always denied being responsible for any of
the Dean Anderson emails.

4. At no time have 1 ever had any personal contact with Susan L.
Van Dyke or Joshua L. Van Dyke, or any communications with them, either
in person or via 3rd party. The only time 1 have ever had any personal contact
with Jason Van Dyke was during a four hour video deposition on October 25,
2018, with an attorney for the State Bar of Texas, Van Dyke, and myself
pertaining to the disbarment lawsuit pending against Van Dyke that is about
to go to trial. Nor have 1 ever been to Denton or Collin County, Texas (places
where they are alleged to reside) at any point within the past ten years.

5. 1 personally checked today the State Bar of Texas website and
found that Van Dyke is an attorney licensed in Texas (Bar Card Number:
24057426). 1 checked on the website for the Georgia State Bar and found a
listing for Van Dyke, with an Admission date of Sept 16, 2015. 1 also checked
the Colorado State Bar’s website and found a listing for Van Dyke, as well. 1
personally know that in March of 2017 Van Dyke was hired to be an Assistant
District Attorney for Victoria County, Texas.

6. Prior to the filing of Van Dyke’s lawsuit, 1, never had any
personal knowledge of an employment contract between Van Dyke and the
Karlseng, LeBlanc & Rich L.L.C. law firm in Plano, Texas.

7. Prior to the filing of plaintiffs lawsuit, 1 never had any

communication with the Karlseng, LeBlanc & Rich L.L.C. law firm in Plano,
Texas, or Robert Karlseng and/or Claude Rich.

28

 

 

8. Prior to the filing of plaintiffs lawsuit, l, Tom Retzlat`f, deny
saying:

a] “Plaintiff is a Nazi.”

b) “Plaintiff is a pedophile."

c) “Plaintiff is a drug addict.”

d) “Plaintiff has a criminal record for abusing women.”

e) “Plaintiff has committed professional misconduct against him
(Retzlaff).”

See Exhibit Two _ Van Dyke’s Texas lawsuit at 1[3.5. l do admit that in a
March 30, 2018, letter (Doc. # 40-4, p. 35) to Hon. Jonathan Bailey, Judge of
the 431st State District Court, where Cause No. 18-2793-431; Van Dyke v.
Retzlaff was pending, 1 wrote1 “No doubt Van Dyke is a pedophile, too. tie
has that look about him.” l further admit that, in that same letter to Judge
Bailey, l wrote that “Jason Lee Van Dyke is a Naai, racist piece of human shit
who has no business being a lawyer.” But, again, at no point did Van Dyke
ever contact me requesting a correction, clarification, or retraction with
regards to any ofthose statements. ln my opinion, .lason Van Dyke does look
exactly like a pedophile and l further think that he is a Nazi, racist piece of
human shit who has absolutely no business being a lawyer. I also admit that
in December 2017 1 filed a complaint with the State Bar of Texas regarding
Van Dyke.

 

 

l Jaaon L. Van Dyke -L Fo|low
. i.-leaoi.?\'jtai.-'_ier

@dividedly__ l don't Waste my breath on niggers like you.
l hang them_

i ll l'i.' _“'l`i' il `i

 

29

 

9. The above is just a small example of social media posts I found
on the internet posted by a Twitter user with the name “Jason L. Van Dyke"
under the user name @McanTXLawyer. And here is another example
below:

 

 

m Juson L. Van Dyke !. Fuilow

@dividedly_ Look good and hard at this picture you
fucking nigger. lt‘s where l am going to put your neck

 

2 s I.ll_r l

 

These are true and accurate screen shots of the Tweets that l found while
conducting a search for tweets by the user @MeanTXLawyer. "l`his is
exactly what is on the Twitter site When l searched and the screen shot is a
fair and accurate representation of what 1 actually saw. Van Dyke has
admitted that this was his user name in his response to the State Bar grievance
l filed against him regarding, in part, these violently racist tweets.

30

 

1 declare under penalty of perjury, that the foregoing is true and correct,
dated November 8, 2018.

ome/1

TOM RETZLAFF

 

31

CERTIFICATE OF SERVICE

1 certify that on November 8, 2018, a copy of this document was
served upon plaintiff via 1St class US Mail at his residence of:

Jason L. Van Dyke, 108 Durango Dr., Aubrey, TX 76227

Civ/rt/

Thomas Retzlaff

32

 

 

EXH|B|T GNE

AZ State Court Petition

 

 

JASON LEE VAN DYKE

V.

THOMAS Cl~lRlSTOPl~lER RETZLAFF a/k/a
Dean Anderson

2.1

CV201 8-01 3856

CASE NO.

lN THE SUPERIOR COURT
Plaintiff,

§
§
§
§ COUNTY OF MARICOPA
§
§
§
Del`cndanl. § STA'I`E OF ARIZONA

ORlGINAL PETITION FOR lNJUNCTION AGAINST HARASSMENT
I. PARTIES

Plainlii`l`. lason l¢ee Van Dyke` resides al 108 Durango Drive, Crossroads, TX 76227.
l’lainlii`l‘s date oi`bilth is April 3. 1980. Plaintiffs daytime telephone number is (469)

964-5346. Plaintil"l`s e-mail address isjason@vandykelawlirm.com.

Dcl`endanl. 'l`homas Christopher Retzlai`l`. resides at 2402 E. Esp|anade Avcnue` Phoenix.
AZ 85016. On information and belief, Dei`endanl lives in a condominium located al this
address Plaintifi`has no personal knowledge ofthe condominium number. Defendant’s

mailing address is PO Box 46424. l’hoenix, AZ 85063.
ll. RELATIONSI‘IIP OF PARTIES AND PRIORS

'l"he parties are not no\v, nor have they ever been married 'I`he parties do not now, nor
have they ever lived together. The parties are not related by blood or marriage The
parties have never dated or had any type ol`romanlie or sexual relationship The only
relationship between the parties is that Del`endanl is a slalkcr and Plaintifi`is the person

\vho Defendant is stalking.

'l`here is no pending action between the parties involving maternily. paternily, annulmenl,

legal separation. dissolution custody, parenling limc. or support There is currently a

Page l oi`8

 

l\.)

b.)

i\.)

civil case between the parties styled .]cl.s't)n Lee Van Dyke v. '[`/11))11¢1.9 (.r'/'i)'islt)[)/ier Re z/q[f`
pending in the U.S. District Court for the l§_~lastern District ol"l`exas in Cause No. 4:18“
C,`V-0247-/\Ll\/l. ln that case. Plaintii`fis suing Defendant for libel` intrusion on seclusion,

and tortious interference with contract.

Plaintiff was previously charged with domestic violence on or around November 15.
2000 in ingham County i\/lichigan. Those charges were dismissed with prejudice The
dismissal ofthose charges was not due to any sort ofdeferred adjudication or similar
agreement Dei`endant has a lengthy criminal history in 'fe.\'as which is attached hereto as
Exhibit "A" and incorporated by reference herein. Defendant has been declared a

"ve.\'atious iitigant" in Te.\'as.
III. FACTS

Dei`endant has been harassing Plaintifi`in an ongoing manner for nearly two years. The
harassment started on or prior to March of20 l 7 when Plaintiff was offered a job as a
felony prosecutor with the Victoria County District Attorney in Victoria County, 'l`exas.
Defendant has admitted that. after he became privy to the_iob offer. he made several false
and defamatory communications to Victoria County District Attorney and, in doing so.
procured the rescission ofPlaintfi`sjob ol`|`er. A copy ofthe document in which
Defendant admits to this conduct is attached hereto as Exhibit "B" and incorporated by

reference herein.

Plaintifl"subsequently became employed as an associate attorney at Karlseng, LeBlanc &
Rich L.L.C. ("KLR"). On or around March 25. 2018. Dei`endant learned of Plaintifi"s new

employment and used the pseudonym of"Dean Anderson" to send a letter to Plaintiff`s

Page 2 of"8

 

3.3

b.)

U\

supervisor, Robert Karlseng. which is attached hereto as Exhibit "C" and incorporated by

reference herein.

Defendant subsequently began stalking l\/lr. Karlseng on a website that is either owned by
Defendant or to which Defendant regularly contributes Defendant posted the information
attached hereto as Exhibit "D" on the website commonly known as "BV Files" and which
is accessible at \\-'ww.viaviewflles.net. Plaintist employment with KLR was terminated
once Mr. Karlseng became aware of[)efendant‘s posting` and Plaintiffflled the lawsuit
referenced in paragraph 2.2 above the following day (l\/lareh 28, 2018). The lawsuit was
initially filed in the 43151 District Court in and for Denton County. 'fe.\'as, but it was later

removed by Defendant to the U.S. District Court in and for the Eastern District ofTexas.

Sinee the filing ofthat lawsuit, Plaintifflost a contract with Claude and Catia Rich,
which pre-dated his employment with Kar|scng, LeBlanc & Rich L.L.C. (“KLR")
under which he had been retained to represent them in a claim for negligence and
deceptive trade practices for damages related to faulty concrete in the construction of
their house. This was Cause No. DC-l7-06085` styled (.'lamle Ric/), el a/. v. Big D
(.'0)1€)'@10, ]nc., et ul., in the 160lh District Court in and for Dallas County. 'fexas.
Continued stalking by Defendant was confirmed when, on May 3. 2018` Plaintiff was
approached by attorney Jared Julian (opposing counsel) and informed that he too had
been contacted by Defendant. The case was Cause No. l7-l0442-43l` styled l)) The
M¢ltler r)_/`I/)e zl/[arriage r)_/'./em)('/(`.')‘ Mc'/i.s'u ./ay)le.s' um'/ C`/l)'l`.s‘ Davi(/ Rr)[)e/‘I.r, and

pending in the 431*" District Court in and for Denton County, Texas.

3.6 On or around l\/lay 22, 2018, Plaintiffwas interviewed by Pawl Bazile for an article on

"l)angerous.com"`. a website affiliated with conservative media personality i\/lilo

Page 3 of8

 

 

ku
\l

3.8.

3.9

Yiannopolous, concerning the tortious acts that Del`endant has committed against him
over the course ofthe previous months, as well as the events leading up to Defendant`s
stalking of Plaintiff. The article was published on i\/lay 24, 20|8 in an article entitled
"l.eftwing Stalkers Cost l\/le Two Jobs, l-lere`s flow l`m Fighting Back".

ln response to the article. Defendant sent the electronic e-mail communication attached
hereto as Exhibit E" to lvlr. Bazile. The electronic e-mail communication specifically
references Gavin lvlclnnes, who has been a client ofPlaintiffsince Augustof2017. and
who Plaintiff had been retained to represent in Cause No. 2: l 8~ev-l0542-le’vl-EAS.
styled .lr)e/ Vang/w/uwe, el a/. v. GorNew,s', L[.C, er ul. in the U.S. District Court for the
Eastern District ol`l\/lichigan (Plaintiffis also licensed to practice law before that court).
i\/lr. Bazile contacted 1\/lr. lvlclnnes about the e-mail communication who. in turn,
reached out to Plaintiffconcerning its contents.

'l`he following day. Del`endant sent a second e~mail communication to Mr. Bazile. 'fhe
e~mail communication is attached hereto as Exhibit "l"" and incorporated by reference
herein. As an attachment._ Defendant sent l\/lr. Bazile a copy ofa letter that Plaintiff
later confirmed was also sent directly to l\/lr. l\/lelnnes. That attachment is attached
hereto as Exhibit "G"' and incorporated by reference herein.

On i\/lay 28, 2()i8, Plaintifflearned that Defendant had begun blogging about lvlr.
l\/lclnnes on his "BV Fi|es" blog. Plaintiff has attached relevant copies ofthis posting
hereto as Exhibit "l'l" and they are incorporated by reference herein. The blog post
contains pictures of l\/lr. l\/lclnnes` wife and ehildren. lt also contains the home address
of lvlr. l\/lclnnes and encourages members ofthe domestic terrorist collective known as

"Antifa” to stalk Mr. Mclnnes and his family at their homc. Additional communications

Page 4 0f8

 

 

3.l0

3.ll

3.l2

3.l3

4.1

concerning Plaintiff were made by Defendant the same day, and are attached to this
motion as Exhibit “l” and incorporated by reference herein.
On the morning ofl\/Iay 29, 20l8, Plaintiff received the electronic mail communication
from Del`endant. using his "Dean Anderson" pseudonym, attached hereto as Exhibit "J".
Defendant continued using his "Dean Anderson" pseudonym to send harassing
electronic communications to Plaintiff from May 30, 20l8 - October 23, 2018 without
further serious incident The next most serious incident occurred on October 24, 2018
when Defendant sent Plaintiff the correspondence attached hereto as Exhibit "K" and
incorporated by reference herein.
'l`he receipt ofthis correspondence caused Plaintiff to again access Defendant's website.
where he found material about his mother and his brother on Defendant's website. 'l`hat
material is attached hereto as Exhibit "l." and incorporated by reference herein. Plaintiff
immediately took his mother to the police department in her community to make a
report about Del`endant and document this behavior.
Defendant has continued to threaten and harass Plaintiffand his family, The most
recent communications are attached hereto as Exhibit "l\/l" and incorporated by
reference herein.
IV. PR()TECTED PERSONS AND PLACES

The following persons should also be on this order because. for the reasons set forth in
paragraphs 3.l - 3.|3 above, Defendant is a danger to them.

Susan L. Van Dyke - l0/24/l948

Joshua L. Van Dyke ~ 6/4/| 982

Page 5 of8

 

 

4.2

4.3

Ui

Defendant should be ordered to stay away from the following locations at all times,
even when l am not present:

108 Durango Drive, Crossroads, 'l`X 76227

l3360 Chit'tamwood Lanc, Frisco, TX 75035

Defendant is a convicted felon and is prohibited from possessing firearms by federal
and state law. l-lowever, due to the risk of harm. this Court should also order Defendant
not to possess firearms or ammunition.

V. PRAYER
Plaintiff prays that Defendant be cited to appear and answer. Plaintiff prays that. after
hearing on this petition, this Honorable Court enter an order prohibiting Defendant
from:

A. Committing any act ofliarassment against Plaintiffor the other protected
pei‘sons, either through his own name, the use ofa pseudonym (e.g.
"Dean Anderson"), or on his "BV l?iles" website located at
www.viaviewfiles.net.

B. l~laving any contact with Plaintiffe..\'cept through attorneys. legal
process, court hearings, and hearings of administrative agencies (e.g.
State Bar ofTe.\'as);

C. Having any contact with the other protected persons except through
attoi'neys, legal process, court hearings, and hearings of administrative
agencies (e.g. State Bar of'l`e.\'as);

D. From going near 108 Durango Di'ivc, Crossroads, TX 76227 or 133()0

Chittamwood Lane, Frisco, TX 75035 for any reason;

Pagc 6 of 8

 

E. |"roni having any contact with Plaiiitif`t‘s employers persons or entities
with whom Plaintiff has an independent contractor relationsliip. or any
persons or entities with whom Plaintiff has an attorney~elient
relationship and

l". Frorn having any contact with any employer ofthe other protected
pcrsons, or any other person or entity with whom the other protected

persons have an independent contractor reli '- - hip.

   
 
 

ibmitted.

'

  

son L. Van l)y c
|08 Di.irango Drivc
C’ressroads. TX 76227
P - (469) 964-5346
F - (a?zi 421-lion
E -_iason@vandykelaw `irm.com

VER[FICAT[ON

BEFORF, ME. the undersigned authority on this day personally appeared Jason l.ee Van Dyke~
who is personally known to me. and who stated to meander oath that the facts stated in the
foregoing petition tire true and correct to the best of his l~iiio\'i.'lcdgel

  

CHH|ST|NE SCALL|N
Natary |D #11|1652665

Notary Ptiblic

m cj:l;“izs;il°z“o§;plm State o f'l`e.\tas

 

Pagc 7 of 8

Page 8 of8

 

 

EXHIBH" '°AW

 

 

3/12/2018 litips;llrecords.txdps.slate.L\<.ulep

 

‘..‘S'§?\’! _i;son': .':;mjy keli\»'.fz

Texas Department of Public Safety

sWelisite/Critiiina|HistorylApplicalion/Soarchlliidividual,asp)<?Batchld=d067597&Seamhld=18545141&|ND__|...

Criminal History Search

'm.tcm l_lSES€S§,§GI)`IE¢(:) SERVER‘ DVS\‘¢'E'E'_`\;)~VEZ DAi:Z:/lZ/Z'GIS Q:~iii'l? i~~‘-i
L,"il~lG:Ei`\GLlSti (UF‘JETED STA`{ES) OillC~:Pubii:Si'.‘.‘

 

Crimina| History Convictiori Search

Search Informat.ion

BATCH il

SEARCH #
SEARCH SUMMARY
USER NAME

DATE

4067597

18545141

RETZLAFF,THOMAS CHRlSTOPHER
JASON@VANDYKELAWFIRl\'l.COM
2018~03-12T09:41127.0551929-05200

RETZLAFF,THOMAS cHRISToPi-iER (sID: -)

sio

oATE LAsT uPoATEo
s'E)'<`

RACE
ETHNICITY
HEIGHT
wEiGriT

tvcs`

riAin

PLAcE or alton
NAME(s)

 

 

 

 

 

10/31/2017
MALE

winth
NoN-riisi>Ai\iic

TEXAS

RETZLAFF,T

RETZLAFF,THOMAS

RETZLAFF,THOMAS C

RETZLAFF,THOMAS CrlRISTOP
RETZLAFF,THOMAS CHRISTOPHER (PRIMARY)
RETZLAFF,TOM

omni oATE(s) - (PRIMARY)

ARREST SUMMARY

_oATE oi= ARREST sequence cooc TRAci<iNc NuMBER AGENCY ocscniprion
egg/1994 A 9014640285 ‘riz)<As HwY PATRoL REG 6 oisi‘ a AusTu\i
§H__§/tsss A 9015439923 TEMPLE Po
;L1_2/1997 A 9015495696 TEMPLE Po
s/_6/1997 A 0015581217 BELL co so aaron
s/i_s/1997 a 9015498849 BELL co so BELTori
3/1__9/1997 A 9015499160 TEMPLE Po

 

Searches based on names, date of birt/7 and other alplia/iunieric identifiers are nor always accurate Tlie
_ only way to positively link someone to a criminal record is through lingerprint identification lt is your
responsibility to make sure the records you access t/iroug/i this site pertain to the person about whom you

tittps://records_txdps.state_tx.us/DpsWebsite/CtiminetHisteryl!\pp|icationlSearch/lnd:vidua|_ aspx?Batclild=4067597&Searchld= t 854 51<11&|ND_.IDN=72. .. 1/8

 

 

3/1 2201 8 https:llrecoids.lxdps.Siate.\x.uslDpsWebscle/Cnmina!Hislory/Applicalion/8earchllndividual.aspx?Ba(ch|d=/Z067597&Se,arch|d=18545141&|ND_1...

are seeking information Exl'reme care should be exercised in using any information obtained from this We/)
sire. Neither the DPS nor the State Of Texas shall be responsible for any errors or omissions produced by
secondary dissemination of this dara.

ARREST DATE 9/27/ 1994 (1 CHARGES)

ARREST DETAIL
ARREST ome
sEQuENcE cooe
TRixci<xNG NuMBeR
ARREanG ixGENcY

9/27/]994

A

9014640285

TEXAS I’iWY P/\TROL REG 6 DIST B AUSTIN (_TXDPS()SOG)

ARREST DATE 9/27/1994 (CHARGE AOOl)

OFFENSE RECORD

f INTERNAL AGENCY PERSON
` NUMBER

ARREsT oFFENsE

., ARREST oFFeNsE clTileoN
LE\/EL AND oeGREE or oFFeNsE
yoixTE oF oFFENsE

;ARResT olsi>osmow oixTe

z ARREST D'I'sPoslTIoN

yi\rzResT olsPosITIoN LITERixL

f PRosEcuToR oRl REFERRED To

fcouRT sTATus ix
AGENCY oeschPTloN
1 couRT oFFENsE
couRT oFFENsE ch/xTroN
iLE\/EL AND oeozzee oFFENsE
couRT olsPosmoN
fj?couRT olsi>osmow oi\TE
DATE or sENTENce/sTixTus
fcixuse NuMBER
;FINAL PLE/xomc
couRT coNFINEMENT
couRT PRoBixTIoN
};co'uRT FINE
f§'coum' cosTs
rs'ixGENcY REcEI\/ING cus‘rooY

38170

FLEEING POLICE oFFlcER 048010004)
67010(186XA)

MISDEMEANOR ~CLAss B(MB)

9/27/1994

9/27/1994

HELo(zoS)

vnuJAMSoNcouNTY
WIUJAMsonlcOUNTYATToRNEY(TX246013A)

couNTYcouRTATLAwilchRcEToWN(Txymosm)
FLEEING PochE oFFu:ER(48010004)

67010(136XA)

husoEMEANoR~clAsse(MB)

cowvlcTEo(310)

zia/1996

2/8/1996

cAu:9437161

NoTGuuFY(N)

oYomlsoo

0Y6M0o

1500

253
couNTYcouRTATLAm/lchRGEToWN<TxymolsG)

ARREST DATE 8/15/1995 (1 CHARGES)

ARREST DETAIL
ARREST DATE
SEQUENCE CODE
TRACKING NUMBER
ARRESTING AGENCY

8_/15/1995

A

901 5439923

TEMPLE PD (TXO 140700)

ARREST DATE 8/15/1995 (cHARGE Aool)

hups;//rocords‘txdps.staie.tx.uS/UpsWe\)siKe/CriminaIHis!ory/Applicalion/Searci\l|ndividual»asp><?Ba\chld=dOG?SS)i&Searchld= ‘» 85451"'. ?.".|ND__|Dl\i="/'£... 2lB

 

3/12/2018 htlpS:/lrecords.lxdps.state.lx.ulepsWe|)siielCr1minalHislorylApplica\ionlSearc’nllndividual.asp)<',lBa&ch|d=d067597&Search|d=18545141&iND__|...

;OFFENSE RECORD
/‘INTERNAL AGENCY PERSON

`NuMBER 098028
INTERNAL ixGENcY cixsE NuMBER 95065809
ARREST oFi~‘eNsE 55 HixRRixssMENT (53990004)
ARREST oFFENsE clTixTIoN 42.07(i\) 5
LE\/EL AND DEGREE or oFFENsE MIsoEMEixNoR ~ cLixss B (MB)
`:DATE oF oFFENsE 3/15/1995
li\RREsT orsPosITIoN DATE 8/15/1995
ARREsT olsPoslTloN Bier/RELEASED oN oWN REcochzichE (206)

VPROSECU`|`OR ORl REFERRED TO COUN`W AT\'ORNEYS OFF}CE BELTON (TXOMO]BA)

PROSECUTION DETAIL

AGENCY couNTY ixTToRNEYs oFFlcE BELToN (‘r><014013ix)
PRosEcuToR AchoN FIELo PRosEcuToR AccEPTs THE cHixRGE (ix)
PRosecuToR oFFENsE c1TixTIoN 42.07(ix)
PRosEcuToR oFFENsE HARRixssMENT (53990004)

' LEVEL AND DEGREE PROSECUTED MISDEMEANOR ~ CLASS B (MB)

COURT STATUS A

‘ixGENcY oescRIPTon BELL couNTY couRT ixT Lixvv 2 BELToN (T)<0140831)
‘couRT oFFENsE cLixss c MISoEMEANoR (99999999)
couRT oFFENsE LITERAL ixTTEMPT To comr/111 HARAssING cor»u»xuulcixnow
couRT oFFENsE cITi\TloN >< 5 5
* LE\/EL AND DEGREE oFFENsE MlsoeMeixNoR - cuxss c (Mc)
'couRT o1si>osmow DEFERRED (312)
couRT olsPoslTloN DATE 2/7/1996
DATE oF sENTENcE/sTixTus 2/7/1996
couRT sENTENcE suspENoeo
,TIME OD
couRT sENTENcE susi>ENoEo
FJNE 400
cixuse NuMBER cixu;MchstlsB
F1NAL PLEADING ' cu1LTY(G>
§_§couR`T CoNFINEMENT ' oo
icouRT ivRoBileoN on
j couRT F1NE 500
~couRT cosTs 741
ixGeNcY REcEI\/ING cusTooY BELL couNTY couRT ixT cixw z BELToN ('»><014015@)

;§COURT PRO\/ISXON DEFERRED ADJUDICATION (378)

ARREST DATE 2/12/1997 (1 CHARGES)

ARREST DETAIL

ARREST DATE 2/1,2/199"/

SEQUENCE CODE A

TRACKING NUMBER 9015495696
ARREST]NG AGENCY TEMPLE PD (TX0140700)

ARREST DATE 2/12/1997 (CHARGE DDOl)

h\tps:ilrecords.:xdps.s1ale.tx.usiDpsWebsile/CnmmaiHis\ory/App\icationi$earcl\i|ndividua|.aspx?Batch|d=A067597&Search|d=1851!5141&|ND_|DN=72...

3/8

lcouRT sTixTus ix
,,ixGENcY oescRIPTloN
f couRT oFFENsE
couR'r oFFENsE cri/mon
1LE\/EL ixNo DEGREE oFrENsE
couRT msposmou
couRT oIsPosmoN DATE
1 cixuse NuMBER
_ F1NixL PLeixolNc;
couRT` pRoBileoN
`ixoeNcY Recewmo cusTooY

couRT sTixTus B
ierNcY oesch.DTroN
couRT oFFENsE

,,couRT oFFENsE c1Tix1'1oN

05 LE\/EL ixND DEGREE oFFENsE

icouRT olsi>osmow

couRT 01sPos1TloN oixTE

DATE oF sENTENcE/sTixTus

_cixuse NuMBER
FINixL PLE/xolwe
couRT cowFlNEMENT

1:couRT F:NE
couRT cosTs
ixchch REcE1x/1NG cusTooY
couRT PRo\/Islom LITERixL

27'111 01sTR1cr couRT BELToN (T><014015)>

uNL cixRRYmc xxieixpon i>RoHIBnEo PLixcEs (52030009)
45.03 5

FELoNY ~ 3R0 DEGREE (Fs)

015FERRED(312>

4/10/1997

cixu;iwzoe

cumv (c>

lOY

27TH olsTRlcT couRT BELToN (csco)

271HrnsTRun‘couRTBELToN(TX014015n
uNL,cARRYING\nEAPoN PRoqulTEo PLAcEs(52030009>
46.03

FELoNY-zRo DEGREE(F3)

cowvlcTEo(310)

4/10/1997

2/13/1990

cAu;47206

GuILTY(G)

SY

5000

313

27TH olsrRlcT<x)uRT BEcn)N(TocJ)
PRoBATIoN RevoKEo/1300 cReorrTlME seRon

ARREST DATE 3/6/ 1997 (1 CHARGES)

ARREST oETAIL
ixRREsT oixTE
SEQuENce cone
TRixci<lNG NuMBER
ARRESTING AGENcY

3/6/1997

ix

0015581217

BELL co so BELTON (T)<0140000)

ARRESTDATE3/6/1997(CHARGEAOOl)

`_oFFENsE REcoRD

INTERNAL AGENCY PERSON
'NUMBER

ARREST oF;:ENsE
ixRRc~sT oFFENsE cl'rixTIoN

fLE\/EL AND DEGREE or orFENsE

§DixTE oF oFFENsE
ixRREsT olsPosmoN oi\TE
.§ixRREsT olsposmow

PROSECUTOR ORI REFERRED TO

PROSECUTION DETAIL

91870

TixMPERING WITH Go\/T REcoRo (73990275)
37.10(.ix)

MlsoEME/xNoR ~ cLAss ix (Mix)

3/6/1997

3/7/1997

Bile/RELEASED oN ova REcoGNIz/chE (206)
couNTY ixwoRNEYs orFlcE eELToN (T)<014013ix)

hU;)s;i'lre<;ords,l)<dps.Slafe.{x,uSlesWe'1)s:teiClimina|HiSiory/Applzcaiion/Searc;illlndrwdual,aspx'?Batcl\\d=40675978Searc11|d=135¢$51~21&!ND_\DN=72..,

3/12/2()18 hltps:lirecords.txdps.state.\x.ulepsWob51lelCriminalHiSioryli\pp|ica\ionlSearch/lndividual.espx'?Ba\chld=d067597&Seaici\ld=185451MSJND__L ..

»"i/B

 

yionNcY

PRosEcuToR AcTIoN Fu-;Lo
'pRosEcuToR oFFeNsE c1TixT10N
FRosecuToR oFFENsE

LEVEL ixNo oEGREE PRosEcuTEo

couRT sTixTus ix

.AGENcY oEscRIPTloN
couRT oFFENsE
couRT oFFENsE cITixT1oN
LE\/Ei_ AND DEGREE oFFENsE
couRT 0151>0511101\1
couRT DISPoslTloN oixTE
oixTE oF sENTENcE/sTixTus
cixuse NuMeER

`FINAL Px_E.onNG

`couRT cowFIr\iEMENT
couRT FINE
couRT cosTs

c ixGENcY REcEI\/ING cusTooY

couN'rY ixn'oRNEYs orFlcE BELTON (T)<014013ix)
PRosecuToR AccePTs THE cnixizce (ix)

37_10(ix)

TixMPERlNc wnH eoer Rccoixo (73990275)
M`IsoEMEixNoR x cu\ss ix (Mix)

BELL couNTY couRT ixT 1_ixw 2 BELToN (Tx014083_1)
TixMPERING WITH GovT REcoRo (73990275)
37.10(ix)

rvxlsoc~MeixNoR - cL/xss ix (Mix)

coNv1c1Eo (310)

9/2/1997

9/2/1997

cixu;MchQmo'/e

611le (c)

3250

100

157

BELL couNW couRT ixT Lixw 2 BELToN (T)<0140000)

ARREST DATE 3/15/ 1997 (2 CHARGES)

ARREST DETAIL

ARREST DATE 3/15/1997

SEQUENCE CODE B

nzixclono NuMeER 9015493349

ARRESTING AGENCY BELL CO SO BELTON (TX014000O)

ARREST DATE 3/15/ 1997 (CHARGE AOOl)

OFFENSE RECORD

INTERNAL AGENCY PERSON
NUMBER

ARREST oFFENsE
?ixRREsT oFFENsE clTileoN
Lex/EL ixNo oEcRee or or-FENsE
oixTE oF oFFENsE

ixRResT 01sposmon
PRosEcuToRoRl REFERRED To

fcouRT sTATus ix

;AGENCY oescRIPTIoN
‘couRT oFFeNsE

~couRT oFFeNsE clTileoN
:LE\/EL ixNo oEGREE oFFENsE
icouRT olspos:TloN
ycouixT orspos:non oixTE
DATE OF SENTE|\‘CE/STATUS
cixuse NuMBeR

91870

THEFr PRoP>:$soO < 51500 (23990003)
31.03(E)(3)

xixlsoeiimixwoix - cLixss ix (Mix)

3/6/1997

HELo (205)

couNTY ixTToi).NEYs oFFIcE eeLToN (Tx014013ix)

BELL couNTY couRT ixT LAW 2 BELToN (Tx01i0831)
THEFT PRoP>-_~$soo < 31500 (23990003)
31.03(&)(3)

rvnsoemeixnoiz - cLixss ix (Mi\)

coN\/lc'reo (310)

9/2/1997

9,/2,/1997

CAU:MRZCQ? 1675

hftps:ilrc-cords.xxdps.sta£e.L)<.usi[)ps\'\'ubsi(o/Ciunina|HiSlory/i'\pp|icalionl$oarchl|nd¢vio'ua|.asp)<'?Batc\\\d=iiUGTSQ'/`S.Search|d=“x8545141&!ND”|DI\J=7Z...

5/

3/12/2018 h\tps./!records,\xdps.$iate.\x.xisiDg1S‘Ne!)situi€rimina|i~!iston,'ii\pplic'a!ionlSeamh/lnd`rvcdual.aspx?Batchld=d@B?BQ?&Searchld=18545141&1ND_L..

8

 

 

3/12/2018 hups:/‘lrecords.lxdps.slale.1x.usiDpstenszxce!Crimina1H1storylApp!ication/Searchlh\d1»'idua\.aspx?Ba\ch|d=d0675978.Search1d=18545141&|N(J_|..»

F1NALPLEA01NG
couRTcoNHNEMENr
ycouRTFINE
5couchosTs
AcENcYREcEnnNGCmsTooY

GLnLTY(G)
3250

100

157

BF.LL. COUNTY COURT AT LAW 2 BELTON ('1"><0140000)

ARREST DATE 3/15/1997 (CHARGE AUD3)

OFFENSE RECORD

ARREST OFFENSE

ARREST OFFENSE CITATlON
;\-EVEL AND DEGREE OF OFFENSE
DATE OF OFFENSE

ARREST DISPOSITION
,PROSECUTOR ORI REFERRED TO

.couRTsTATusA
,AGENcY oescRun1oN
couRToFFENsE
couRT oFFENsE clT/x'nou
LEva_Awo oEGREE oFFeNsE
couRTcnsPosn1oN
§couRT[MsPosn1oN DATE
DATE<)FSENTENcE/sTATus
cAusENuMBER
FINALPLEADING
couRTcoNHNEMENT
couwrmue
couRTcosTs
jAGENcYREchnNchsTooY

sALEcnsTRt)R£nsPLAY11ARMFUL11ATER1L)nlwoR(37020002)
4324(0y1&2) 3 5 5
insoEMEANoR-clAssA(MA)

1/31/1997 5

HE10(205)

couNTYATToRNEYscu¢1cEBeLToN<Tx014013A)

BELLcouNTYcouRTATLAW;zBmJoN<Txovm33n
sALEcnsTR<JRcnsPLAvxxARMFquiATazTo M1N0R137020002)
4324(BX1&2)

xnsoeMEANoR-clissxinx)

convIcTE0<310)

9/2/1997

9/2/1997

cAu:MR2c971672

cuujv(e)

3250

100

157
BELLcouNTYcouRTATLAwizoeLToN(Tx0140000)

ARREST DATE 3/19/1997 (2 cHixRGEs)

ARRESTDETAIL
ARREsroATe
seQuENcEcooE
TRACKINGlxuMBER
ARRESTWM;AGENCY

3,/19/1997

l\

9015499160

TEMPLE PD (TX0140700)

ARREST DATE 3/19/1997 (CHARGE AOOl)

OFFENSE RECORD

INTERNAL AGENCY PERSON
NUMBER

INTERNAL AGENCY CASE NUMBER
ARREST OFFENSE

ARREST OFFENSE CITATION
LE\/EL AND DEGREE OF OFFENSE
DATE OF OFFENSE

/\RREST DISPOSITION DATE

98028

97033293

vloL.oF PRoTEcTIvEcJRDER(33990001)
25.07

rmSDeMEANoR-clAsSA(MA)
3/19/1997

3/19/1§97

h11pst!lrocorcis.bcdps.smte.lx.ulepchbsi!eiCrimmalHistoryli\pplicmionlSeorch/indivioual.aspx?Ba\ci\!d=4067597S.Soarch|d=18545141&IND__|DN=72... 6/8

 

 

 

ixRREST 0151>0511101\1
'PRosEcuToR oRl REFERRED To

PROSECUTION DETAIL

AGENcY

PRosEcuToR AchoN F1EL0
,PRosEcuToR oFFENSE cn'ixnoN
PRosEcuToR oFFENsE

LE\/El_ ixNo oEGREE PRosecuTeo

_couRT sTATus ix
ixGENcY oescRIPnoN
cousz oFFENsE
couRT oFFENsE c1TixT1011
'LEvEL ixNo oec-;Ree oFrENsE
'couixT olsPosmoN
c couRT 015P051T101\1 oixTe
foixTe or sexneNcE/sTixTus
cixuse NuMBER
F1NixL PLEixolNc
'couRT coNFINEMENT
couRT F1NE
1 courxT cosTs
ixcENcY REcEIlec cusTooY

3/12/2018 ixtlos:llrecords.1xdps.sta(e.lx.uleps\/Vebs\\ei(lramone1History/ApplicahoniSearch/lnchvidual.aspx?Batch|d=/IU(i`/`b§`/'&Searchld=18545141&|ND__|...

`I5R/-\N5FERRED TO COUNTY (ZZU)
CC)UNTY ATTORNEYS OFF[CE BELTON (TX014013A)

couNTY ixrroi-xNEYs oFF1ce 051101\1(T><014013ix)
PRosEcuToR ixccEPTs THE cH/xRGE (ix)

25.07 5

v1oL oF PRoTEch\/e oRoER (38990001)
MIsoEMEixNoR - cL/xss ix (mix)

155ch couNTx/ couRT ixT xixva 2 BELToN (Tx01i10831)
vloL 05 pRoTEcTI\/E oRoER (309900015) 5
25.07 5 5

1\'1150501E5ixNo5R - cLixss ix (Mix)

coN\/1cTEo (310)

9/2/19975

9/2/1997 55

cixu:MR2c971669

ouwa (G)

3250

100

157

BELL cour\m' couixT ixT LixW 2 BELTON (T)<0140000)

ARREST DATE 3/19/1997 (CHARGE AOOZ)

oFFENSE REcoRD
ixRREsT oFFENsE
ixRResT oFFeNsE clTileoN
lLE\/EL ixNo DEGREE or oFFENsE
oixTE or orFENse
»ixRREsT olsposmow DATE
_,ixRREsT 0151>0511101\1
PRosEcuToR 001 REFERRED To

"fPRosEcuTIoN DETAIL
VAGENCY

?PRosecuToR ixchoc\1 FIELo
;PRosEcuToR oFFeNsE c1TixTroN
PRosEcuToR oFFeNse

:LE\/EL ixNo oL=GRee PRi')si_-‘cuxeo

comm sTATuS ix

yixGENcY oescRu>Tlon
FcouRT oFFENsE

CouRT oFFENse cITileoN
LEx/EL ixNo DEGREE oFFENSE
cooRT olsPoslTloN

TAMPERING/FABRICATING PHYSICAL EVIDENCE (73990280)
37.09

FELONY 5~ 3RD DEGREE (F3)

3/’19/1997

3/26/1998

DISPOSITION UNKNOWN (215)

DISTRICT ATTORNEYS OFFICE BELTON (TXOl40].5A)

DISTRICT ATTORNEYS OFVICE BELTON (TX014015A)
PROSECUiOR ACCEPTS THE CHARGE (A)

37.09

TAMPERING/FABRICATING PHYSICAL EVIDENCE (73990280)
FELONY a 3RD DEGREE (F3)

2641‘11 DISTRICT couRT simon (T)<0140451)
TixMPERING/Fixeiucimwo PHYslc/xL E\/loENcE (73990280)
37.09

recoin - 3Ro DEGREE (Fz)

cor\.'\/Icreo (310)

11:1p5?llrecords.lxdps¢sta!e.!x.xxslDpSWebs11elCrlminall“!is!orylApp|icazion/Search/|no\\.'\dual.asp><'i|:?alcnld=dOB?597&Search1o`=1854514 1S.IND__1DN=?2... 7/8

 

 

 

_{
'U

3i12/2018 hltps:lirucords.txdps.513te.1)<.ulepsWebsile/Cr1111in211Hi5toiyli\pplicationlSea1‘1`,*1/|110\‘211111211.asp><"‘

couRT olsPosmoN oixTe

DATE or sENTENcE/sTixTus
couixT seNTENcE susPENDED
TlME

ycixuse NuMBER

`FINixL PLEionNc

§couix'\M PRoBixTIoN

'_ couRT FINE

'couRT cosTs

j ixGeNcY REcE1\/1NG cusToo\i

CUSTODIES

Custod\,'

DATE<m:oFFENSE
cusTooLxLAGENcY/oRI
PERsoNALlo NuMBER
couNTioFcoMMnme1
sTATus sTART1NG DATE
sTATussuPeRvHHoN

sTATus suPEvasloNIJTERAL
Custody

DATE<N:oFFENsE
cusTooIALAeeNcY/0R1
eERsoNALlo NuMaER
seNTENcEExleATloN DATE
coquioFcoMynTMeNT
sTATus sTARleo DATE
sTATus suPEvasloN

sTATus suPERv1s1onllTERAL
REcennnu;AGeNcY
PARoLonJNTu_oATE
Custody

DATEC»;oFFeNse
cusTocuALAcENcY/oRI
PERsoNALIo NuMBeR
seNTENcEEmeATmmonTE
couun’oFcoMinTMeNT
sTATus sTARTINo DATE
sTATus suPERv1s1oN
sTATussuPeRvunoNlJTERAL

3/26/1998

3/26/1993

10`(

CAU:47846

NO CONTEST OR NOLO CONTENDERE (C)
10Y

1000()

313
264TH DISTRICT COURT BELTON (CSCD)

10/5/1997
PARooiJANc)PARoLEBoARc)AusTlN(Tx2270156)
00319427 5
BELL(014)

10/6/2005

olscHARGEo(doQ)

Tx2270150 00319427

2/12/1997
PARDOBJANC)PARoLEBoARc)AusTIN(Tx227015G)
00519427

10/6/2005

BELL(014)

5/7/2004

MANoAToRYRELEAsE(414)

Tx2270150 00319427

227

10/0/2005

2/12/1997
PARDC»¢AN£)PARoLeBoARc)AusTIN(1x2270150)
00519427 5

10/5/2005

BELL<014)

3/30/1993

Recelveoi421)

Tx236065c 00019427

hf!ps:l/recorr."s.txdps,.s!a\c.tx,ule,')s\/\luusile/Ciimma11~1151<)1yii\pp|icax`\onl$oaichl|ndividua|,aspx?B:»m;h\d=A()G?SQ?&Se;arch|d: 1 85451¢1€\11\1!')~101\1= 72 818

13:1!0111111:~1067597&Search1d=1135451-118.|ND_|…

 

EXHEB§T "B"

 

 

RECEIVED

Orricn OF THE CHiEF DlsclPLiNARY COUNSEL
STAle BAR OF TExAs
GRiEvANCE FORM

 

ONL1NE rimch AvAiL,xBLF. AT http://cdc.texasbar.com. 5
12/20/2017

General Information

Before you fill out this paperwork, there may be a faster way to resolve the issue you are
currently having with an attorney.

lf you are considering filing a grievance against a Texas attorney for any of the following
reasons:

> You are concerned about the progress of your case.

> Communication with your attorney is difficult

> Your case is over or you have fired your attorney and you need documents from your file
or your former attorney

You may want to consider contacting the Client-Attorney Assistance Program (CAAP) at
1-800-932-1900.

CAAP was established by the State Bar of Texas to help people resolve these kinds of issues
with attorneys quickly, without the filing of a formal grievance

CAAP can resolve many problems without a grievance being filed by providing information, by
suggesting various self-help options for dealing with the situation, or by contacting the attorney
either by telephone or letter.

l have l have not X contacted the Client-Attorney Assistance Program.
If you prefer, you have the option to file your grievance online at http://cdc.texasbar.com.

In order for us to comply with our deadlines, additional information/documentation that
you would like to include as part of your grievance submission must be received in this
office by mail or fax within (10) days after submission of your grievance. This information
will be added to your pending grievance. lnformation received after that timeframe will be
returned and not considered. Thank you for your cooperation in this matter.

 

NOTE: Please be sure to fill out each section completely. Do not leave any section blank. If
you do not know the answer to any question, Write “I don’t know.”

INFORMATION ABOUT YOU ~~ PLEASE KEEP CURRENT

TDCJ/SlD #:

 

Name: Mr./Ms.5T0rn Retzlaff

lmmigration #:

 

 

 

Address; PO Box 46424
City: Phoenix State: AZ Zip Code: 85063~6424
Employer:

 

Employer’s Address:

 

City: State: Zip Code:

Telephone number; Residence: _ Work:

 

Ceu: _
mix _

Driver’s License #: Date of Birth: -

 

Name, address, and telephone number of person who can always reach you.

 

 

 

 

Name: Address:
Telephone;
Do you understand and write in the English language? Yes

 

lt` no, what is your primary language?

 

Who helped you prepare this fotm?

 

Will they be available to translate future correspondence
during this process?

 

Are,you a Judge? No

 

lf yes, please provide Court, County, City, State:

 

 

III.

l.

6.

How much did you pay the attorney?

INFORMATION ABOUT ATTORNEY

Note: Grievances are not accepted against law firms You must specifically name the attorney
against whom you are complaining A separate grievance form must be completed for each

attorney against whom you are complaining
Attorney name: Jason Lee Van Dyke

Address: 108 Durango Drive
Denton, TX 76227

Telephone number: Worl<: 469~964-5346 Home: Other:

Have you or a member of your family filed a grievance about this attorney previously?
Yes: No: lf “yes”, please state its approximate date and outcome:

 

Have you or a member of your family ever filed an appeal with the Board of Disciplinary Appeals

about this attorney?
Yes: X No: lf “yes”, please state its approximate date and outcome:

 

Please check one of the following:
This attorney was hired to represent me.
This attorney was appointed to represent me.
X This attorney was hired to represent someone else.

Please give the date the attorney was hired or appointed n/a

Please state what the attorney was hired or appointed to do.
He is representing himself

What was your fee arrangement with the attomey?

 

 

If` you signed a contract and have a c__p=gg, please attach.
If you have cogies of checks and/or receipts, please attach.

Do not send originals.

lf you did not hire the attomey, what is your connection with the attorney? Explain briefly

He is an opposing attomey

 

IV.

Are you currently represented by an attorney‘? No

 

lf yes, please provide information about your cun'ent altorney:

 

Do you claim the attorney has an impainnent, such as depression or a substance use disorder‘? lf
yes, please provide specifics (your personal observations of the attorney such as slurrcd speech,
odor of alcohol, ingestion of alcohol or drugs in your presence etc., including the date you observed
this, the time of day, and location).

Yes He is a violent person suffering from veiy profound mental illness that self-medicatcs with
illegal diugs.

 

Did the attorney ever make any statements or admissions to you or in your presence that would
indicate that the attorney may be experiencing an impairment, such as depression or a substance use
disorder? lf so, please provide details.
He said he was going to murder both me and my family, as well as murder anyone else who
"interferes" with his law practice.

 

INFoRMATloN ABouT YouR GRiEvANCE
Where did the activity you are complaining about occur?

County: Denton City: Denton

 

 

lf your grievance is about a lawsuit, answer the following, if known:

 

a. Name of court; 377th Judicial District Court
b. Title ofthe suit: Jason Lee Van Dyke vs. Ste@eii B. Tyler

 

c. Case number and date suit was filed: 17-03-80810~D, filed March 24, 2017

 

d. lf you are not a party to this suit, what is your connection with it‘? Explain briefly.
l am one of the individuals from whom Van Dyke was attempting to get discovery from in his
Rule 202 Pre-suit Discovery petition.

 

If you have §_9$0__'@§ of court documents, please attach.

Explain in detail why you think this attorney has done something improper or has failed to do
something which should have been done. Attach additional sheets of paper if necessary.

Supporting documents, such as copies of a retainer agreement, proof of payment,
correspondence between you and your attorney, the case name and number if a specific
case is involved, and copies of papers filed in connection with the case, may be useful to our

 

investigation. Do not send originals, as they will not be returned. Additionally, please do
not use staples, post-it notes, or binding.

lnclude the names, addresses, and telephone number of all persons who know something
about your grievance.

A|so, please be advised that a copy of your grievance will be forwarded to the attorney
named in your grievance

 

Van Dyke is a crazy person who regularly gets into violent disputes with people on the intemet in
which Van Dyke ends up making ridiculous death threats and racists comments Earlier this year l
found out that he had gotten a job as an Assistant District Attorney for Victoria County, Texas, in
charge of felony prosecutions So l contacted Steve Tyler, the District Attorney (who l know because
l live in San Antonio) and said "Do not hire this dude ~ he is a fucking lunatic." Ithen pointed out
that lam convinced that Van Dyke is a diug addict who suffers from a very profound mental illegal
that looks to be untreated and he regularly gets into "fiame wars" and disputes with random people on
the intemet. l pointed out that Van Dyke is likely posting on Storm Front (a white nationalist
website) as the user "WNLaw". Van Dyke has since been posting online that he is going to murder
me because l am the one who cost him his jobw ith Victoria County. He further threatens to murder
my family, and many others Unfoitunately for Van Dyke, he has come up against a person who
simply cannot be intimidated You all need to disbar this retard ASAP.

On March 24, 2017, Van Dyke filed a Rule 202 Pre-suit Discover petition in the 377th District Court
in Victoria County trying to uncover the reasons why he lost that job at the District Attorney’s office.
On June 16, 2017, the petition was denied when the judge ruling against Van Dyke poured him out
of court for being an idiot for filing such a thing to begin with,

Van Dyke's legal action was clearly in retaliation for my exercising my First Amendment rights and
was in violation ofthe Texas Citizens Participation Act. See 111 re Chris Elliott, 504 S.W.3d 455
(tex.App. - Austin 2016, no pet.),

Van Dyke's continued public racial attacks and threats of violence against me and against so many
Others is a disgrace and embarrassment to the Texas State Bar.

 

 

 

V. HOW DID YOU LEARN ABOUT THE STATE BAR OF TEXAS’ ATT()RNEY

GRIEVANCE PROCESS?
___ Yellow Pages ____ CAAP
X Internet __ Attorney

__ Other __ Website

 

VI.

ATTORNEY-CLIENT PRIVILEGE WAIVER

I hereby expressly waive any attorney-client privilege as to the attorney, the subject of this
grievance, and authorize such attorney to reveal any information in the professional relationship
to the Office of Chief Disciplinary Counsel of the State Bar of Texas.

I understand that the Office of Chief Disciplinary Counsel maintains as confidential the
processing of Grievances.

l hereby swear and affirm that l am the person named in Section lI, Question l of this form (the
Complainant) and that the information provided in this complaint is true and correct to the best of my

knowledge

Signature: Electronically S igned Date: 12/20/2017

 

 

TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO!

THE 0FF1CE or THE CHlEF DrsclPLrNARv COUNSEL
P.O. Box 13287
Austin, TX 78711

 

 

EXHIBIT "C "

 

 

 

To whom can l report an employee who is responsible for creating a very hostile work environment with
regards to open racism, posting death threats on social rnedia, and claims to be a Nazi. The guy is literally

threatening to MURDER people who get into disagreements with himl!!

This is absolutely no joke and when l say the dude is a white supremacist / Nazi, that is what he really is Plus,
he has a criminal record for assaulting women!

l thought that l would contact management before l go to Facebook and Twitter and blast this out all over the
world. This guy has been working for you for a very long time and l am shocked that nothing has been done.

#TimesU p

#MeToo

Dean Anderson

~|ll“ '

 

 

EXHIBIT "D"

 

9/13/2018 San Jose Revenge Porno Perv James McGibney Caught Sexua|ly Blackmai|ing Young Girlll | BV Files

Nor are any ot" them responsible for its content.

But, hey - Thanks for playing!!

IN OTHER NEWS....

. iiii *-él`? TEXAS TITLE treated '~*.,;:r.>\\.»>::; “”-C:. rz:’»;; fritz

 

Who is the se|f~admitted white supremacist/ ‘Nazi' on the payroll of Texas Title
Company? GUESS CORRECTLY AND WIN A NEW CAR!!

Is it these two guys?

EXECUTIVE TEAM

   

BO|J KARLSENG CLAUDE Q|CM
CEO EC|O&Eltcutiv¢ VP

htlp://www.viaviewftles.nel/uncategorized/san-jose~revenge-porno-perv-lames-mcgibney-caughl-sexua|ly-blackmaitlng-young-gir|l 97/159

 

9/13/2018 ` San Jose Revenge Porno Perv James McGibney Caught Sexua||y B|ackmaiting Young Gir|l! | BV Fites

HERE IS A HINT: This person recently Tweeted

“l 111/k good and /er/ af //)¢'.r /)/'r/‘zz)‘t)_yoa_/}lrkz.)/g trigger /j")l'r/z/)i) riffi/)are‘f.

]1.‘ `i' 21'//¢")1' l m// gai/ig /0 p///'_ )'01/)` /ler:,é/ ”

How about one of these three people? Are any of them Nazis??

     

Ct|RlS DRUMM S\'ltDiTGlll\-’ER AlANA StDEH[R

DFW PRES|D£NY SEi|iOR ‘IP VP 07 AC\ENCV OFERAT|ONS

Maybe it is one of these young ladies instead?

SALES & MARKETING

     

ALVC[ EU(E$I

BE(KVP[NHAHH CAM[( VUHD[P
DlRECTOR 01CCNMU'\\CA“ON$[HARR[\lNU DiR[\'.\DR 0|' fD\J{AUUH SALES )!r'\!U\U¢R

http://www.viaviewfries.net/uncategorized/san-jose-revenge-porno-perv-james~mcgibney-caught-sexua|ly~blackmailing-young~glr|/ 98/159

 

 

 

9/13/2018 San Jose Revenge Porno Perv James McGibney Caught Sexua|iy B|acl<mailing Young Giril! l BV Files

TEXAS TITLE - CORPORATE OFFiCE/PLANO
5412 \/\". Plano Pl<wy., Ste 101

Planc, T>< 75093

i972i 733-3800

So have you guessed who the `Nazi’/ white supremacist is? IT IS THIS GUY RIGHT
HERE!!

“] bare Zl:;`RO e/.‘/)i¢:r u,'/Jr)/r if tower m /)//r/'//ar,r 11///1' 21 '1'// /zr)/ hesitate m

rfc/may anyone dmi/ig m infer/are )))z`//) //`/_y !/l//;)‘ar/‘.r. "

http:/lwww.viaviewfi|es.net/uncategorized/san-jose-revenge-porno-perv-james-mcgibney-caught-sexually-biacl<mailing-young-girl/ 99/159

 

 

9/13/2018 San Jose Revenge Porno Perv James McGibney Caught Sexua|iy Blackmailing Young Giril| | BV Fiies

We guess this is what the State Bar means with regards to Van Dyke’s violations of the

Ruies of Discip|inary Conduct.

 

* AbSOluteiy incompetent - DO NOT HIRE THlS MANl!

   

'.l?i Follow

http://www.viaviewfrles.net/uncategorized/san~jose-revenge-porno-perv-james-mcgibney-caught~sexuatiy-blackmailing~young-gir|/ 103/159

 

9/13/2018 San Jose Revenge Porno Perv James McGibney Caught Sexua|ly Blackmalling Young Girl!! | BV Files

Here is a link to Van Dyke’s Facebook page:

httos://www.facebook.com/ThevankaeLawFirmPLLC/

FYI: There is no "Tommy" here. No one named "Tommy" is an Admin of the Bl/ Fl'/es
or is otherwise responsible for our content. But then again, you guys already know
that.

DO NOT DO BUSINESS WITH THIS MAN OR HIS COMPANY!!!

 

~ Bob Karlseng - Owner, Texas Title
Company and paymaster to `Nazis'

/ white supremacists

So why does Bob Karlseng give money and economic support to racists? And what do
each and everyone of the corporate clients of Maverick Title of Texas, LLC dba
Texas Tit|e Company think about their monies going into the pocket of a racist
ass-hat who likes to post ridiculous stuff on The Interwebs? That, our teeming
MILLIONS of readers, listeners, and supporters, will be the subject of an upcoming
article. STAY TUNED!!

Do you guys think that Van Dyke is a Nazi and a white supremacist? WE REPORT -
YOU DECIDE!

http://www.viaviewtiles.net/uncategorized/san-iose-revenge-porno-perv-james-mcgibney-caught-sexuaiiy-blackmailing-young-girl/ 106/159

 

 

EXHIBIT "E"

 

 

Jason Van Dyke

From:

Sent

To:

Subject:
Attachments:

Another one

Pawl Bazile <pawlbazile@gmail.com>

Saturday, lvlay 26,201811:13 Plvl

Jason Van Dyke

Fwd: Defamatory Article

Van Dyke settlement letter.pdf; Letter to lvlclnnes ~ 5-22-2018.pdf; D's Notice of withdraw of
settlement offer & attachments - 5-9-2018.pdf

Sent from my iPhone

Begin forwarded message:

From: Tom Retzlaff <retzlaff texas.net>

Date: May 26, 2018 at 11:28136 Pl\/l EDT

To: "pawl@officialproudbovs.com" <pawl@officialproudboys.com>
Subject: Defamatory Article

Dear Mr. Basile,

At some point I suppose that I will get curious about how your article about Van
Dyke appeared on a website ostensibly owned by Milo l-lanrahan of Milo Wor|dwor|d,
LLC ~ an entity which the Secretary of State‘s office lists as being 'in default' status
and, legally, nonoperational, and what the connection is between that non-U.S.
citizen here on an O-1 visa and your so-called Proud Boys organization, But I doubt
it will ever be relevant to anything that l care about, right? (At least that should be
your hope.)

In any event, I am checking to see if you have issued a retraction and an apology
for defaming me by calling me a liberal and left-wing. Did I mention to you that I
was a member of the Repub|ican party before you were even born in January 1984?

Also, if you want something to write about, attached are some court documents for
you "Proud Boys" to chew over this weekend No doubt Van Dyke is crying like a
bitch over the upcoming depositions of McInnes and his wife. Tough shit. There is
not a damn thing he can do about, I have an absolute right to travel to NY City
with a federal subpoena and conduct depositions of persons with knowledge of
relevant facts. he Can piss and moan all he wants to, but there is not a damn thing
he can do about it. And once that video deposition gets posted on the YouTubes,
you don't think the liberal media won't be tearing y'all up into pieces?

Van Dyke can huff & puff all he wants, but you and your "Proud Boys" made a
terrible mistake by allowing him into your group. The fact that he is claiming to be
Mclnnes' lawyer now is a total joke! Is Van Dyke even licensed to practice law in
New York state? No, he is not! (Thus, yet another State Bar grievance is born.)

l meant what l said about your defaming me, Mr. Basilel And if you think I won't
use that as an excuse to drag you and the rest of your "Proud Boys" into federal

1

 

court and embarrass the fuck out of your group, you clearly don't know me and
have not been paying attention. For the average human, nothing scares them
more than legal issues. I. Do. Not. Care. My whole adult life has been spent in
litigation. I am not afraid of high-stakes legal stuff...l'am just going to start
swinging and knock people's heads off. Seriously.

Van Dyke is a public~figure and, at one time, was going to be an assistant district
attorney in a state that has the highest use of the death penalty in the nation. Is it
really so unreasonable for black people (or any kind of "people“ for that matter!) to
be concerned about this guy being a prosecutor? Someone who, when "provoked"
resorts to racist language and death threats? If you were a defendant who this guy
was prosecuting, would you feel confident that race wasn't a factor? And if you
were a black victim and he was prosecuting the white offender, would you feel
confident of a fair trial, based upon Van Dyke's demonstrable history of racism and
inability to control himself?

Get fucking real, dude!
McInnes and his wife Emi|y are persons with knowledge of relevant facts. If Van
Dyke thinks he can get a judge to stop me, good luck with that. His threats of

getting an injunction are a total joke. But then again, Jason L. Van Dyke, Esq. is a
total joke. "Mean Texas Attorney"? More like "Punk-ass bitch!"

v/r

Thomas Retzlaff

 

EXHIBIT "F"

 

Jason Van Dyke

From: PawL BaZiLe <pawlbazile@gmai|.com>

Sent: lvlonday, May 28, 2018 3:56 PM

To: Jason Van Dyke

Subject: Fwd:

Attachments: ECF 28 - D's Notice of Death Threats from Plaintiff.pdf
---------- Forwarded message -~--~-~-~-

From: Tom Retzlaff <retzlal`ii/Zt`l,texz»rs.riet>

Date: Mon, May 28, 20\ 8 at 5:04 Al\/l

Subject:

To: "paw|-'?:t`,rofficialproudboys.com" <pa\vlfqiol`licialproudbovs.com>

Dear Mr. Basile,

Would it surprise you to learn that Jason Van Dyke is a homosexual? He is 38 years

old. Never been married, and has no kids. Or even a female girlfriend But he does like
to dress up as a humble bee in his "Proud Boy" black and gold striped polo shirt - which
is like totally gay, right?

So does anyone else get vibes that he's really, really, so far in the closet he’s having
adventures in Narnia?

Not that there is anything wrong with it, for sure. But Van Dyke did make a name for
himself at Michigan State University speechifying against the homosexual agenda,
referring to is as the "homosexual deathstyle" and accusing opponents of being
intimately familiar With public toilets and cruising.

By the way, are you aware that l have obtained copies of the MSU Police Dept reports
detailing Van Dyke's arrest for domestic violence, illegal weapons possession, and
stalking incidents on campus involving a male "roommate" of his. Are you aware that
when the police searched his college dorm room that they found the books The Turner
Diaries and The Protocols of the Elders of Zion. How fucking un~American is that, eh? A
so-called "Proud Boy" trafficking in Russian propaganda - lo|!

I would like to request that you make an additional correction to your "article". As you
know, Van Dyke cries like a bitch because he claims he and his "elderly" parents had
received "death threats." Attached is a document that I filed with the federal court
detailing a series of actual death threats that Van Dyke sent to me, Which was a
horrible mistake. Did l tell you before that I used to be a federal and state law
enforcement officer and that my son is a current law enforcement officer?

Would you be surprised to learn that there is an Arizona Warrant out for Van Dyke's
arrest?

 

 

One of the things that I plan on interrogating your buddy Gavin McInnes and his wife
about is all of these death threats and harassment shit going on with your Proud Boys
organization. See, e.g., httbs://Www.huffinotonbost.com/entrv/far-riciht-Droud'bovs-
menaced-twitter~user-on-his-doorsteb us 5b06de68e4b07c4ea1060e92

Mr. Basile, I cannot emphasize enough just how bad of an idea it would be for one of
you people to try something like this with me. I will shoot such a person dead and post
the video about it on the YouTubes.

Van Dyke likes to claim that I am a liberal and a member of a left-wing group. Which is
extremely surprising since most people I know have accused me of being a member of
the Aryan Brotherhood and a "violent psychopath" responsible for "several unsolved
homicides." Such a claim is, of course, highly defamatory. But it does show you what a
liar Van Dyke is and how his claims shift according to which way the wind blows.

I think the best thing for all concerned would be for the Proud Boys to drop Van Dyke
like a bad habit. Lawsuits are messy, unpredictable things and all sorts of collateral
damage is likely to occur for you people before the dust finally settles.

v/r

Thomas Retzlaff

 

 

 

EXHIBIT "G"

 

Gavin Mclnnes
88 Park Ave.
Larchmont, NY 10538-4224 May 22, 2018

Re: Jason ls. Van Dyke vs Thomas Retzlaff

Case No. 41 l8-CV~247-ALl\/I

U.S. District Court ~ Eastern District of Texas
Dear l\/lr. Mclnnes,

No doubt you have read all of the media reports about the 3100
million defamation lawsuit your running buddy, Jason Van Dyke, recently
filed against me here in Texas

No doubt you have heard all the crying from Van Dyke once he
realized that he came across a man who simply cannot be intimidated and
who has far deeper pockets that he ever imagined

Also, no doubt, you have heard him despair of the fact that he cannot
portray this lawsuit as some kind of“conservative vs. liberal” nonsense
because, the truth is, l basically agree with nearly everything you seem to
talk about politically And, honestly, l actually think you are a bit too liberal
on many of`your views (seriously)

Be that as it may, l am now forced to deal with Van Dyke. Which

means that l am forced to deal with you and your Proua’ Boys organization

 

 

l am a former federal and state law enforcement officer. l am also a
former state prisoner having spent six years in Texas prison for illegal
weapons possession (something the state legislature recently decided to no
longer make a crimel). Thus, l have experience from both sides of the
criminal justice fence, so to speak. Which is why l have a serious problem
with guys like Van Dyke trying to getjobs as an assistant district attorney in
a county next to mine near San Antonio. Fascist, racist beliefs have
absolutely no business being involved in the criminal justice system
whatsoever.

You and your wil`e, Emily, are persons with knowledge ofrelevant
facts Which is why later this summer myselfand my attorney will be
coming to New York City with a federal subpoena to take your videotaped
depositions for use in this federal lawsuit in Texas and why l will be digging
into your lives and into your Prouc/ Boys organization and membership l
see that a lot of people are suing you guys regarding violent and racist
attacks all across the countiy.

l also have read media reports about how your critics often times find
themselves verbally or physically threatencd, their homes and families

stalked, and all kinds of other bullshit.

l\)

 

 

 

As you know, Van Dyke recently filed an identical defamation lawsuit
against The Moc/cing Bim' newspaper and one of its reporters in federal
court. When the attorney for the news organization showed up to fight the

lawsuit, Van Dyke folded like a cheap suit, saying in an email:

lVly supervisor has instructed me to confer with you concerning a stipulation of dismissal
with prejudice for the l\/locl<ingbird case and to sign one if you are willing to agree to it.

Since l have learned that your office has a propensity to release my e-mails to the press
and post them on Twitter, l am sending this message with the following caveat: This
letter does not, and is not intended, to constitute my view on the strength of my case
against l\/lockingbird and lVlr. Bello. lt is my personal belief that your client is an
absolutely contemptible piece of human lilthl and l would personally like nothing more
than to prosecute this case to its conclusion This letter is nothing more, and is not
intended to be anything more, than compliance with an order from my immediate
supervisor at the company where l am employed

l\/Iy spidey Sense is telling me that this “supervisor” is you, Mr. Mclnnes,
and l fully intend to grill both you and your wife like a couple of
cheeseburgers until l get the answers that l want. l spent many years of
honorable law enforcement service interrogating homicide suspects, white
collar criminals, to traitors spilling our nation’s secrets to the highest
bidders

Van Dyke is yp_rg guy, which means that he is y_o_rg_' problem, Mr.
Mclnnes. You gave him a leadership position within your Proud BoyS
organization and l know that Van Dyke represents you in a legal capacity,

too, such as in the recent Trademark application process with the U.S.

 

Government and with regards to the dispute with the Oakland Raiders over
your misappropriation oftheir logo on some stupid T-shirt you clowns were
peddling.

Should Van Dyke or any ofyour Proird Boys engage in their typical
harassment activities l will be holding both you and Emily personally

responsible

Respectfully submittcd,

Civ/wt/

Thomas Retzlaff

2402 E Esplanade Ln.
PO Box 46424

Phoenix, AZ 85063-6424

email: _
Ph# -

p.s.

l have been a HUGE fan of Anthony Cumia for many, many years

and l enjoyed listening to your show on his Compound l\/ledia network.
When he and Opie got lired, l immediately canceled my Xl\/l subscription
Also, l\/lark Levin is a good guy and l hope nothing that happens here with
this Van Dyke stuff blows back onto him and his people. Lawsuits are
messy, unpredictable things, as you know,

 

 

EXHIBIT "H"

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Valor Fraudl! l BV Files

 

Proud Boys leader Gavin McInnes and his wife have just been notified that they will be forced to
appear at a videotaped deposition that will be taking place this summer in New Vork City. This
notice was hand delivered to Mcinnes' home. CHECK IT OUT!!

lilr\'in l\lclnnr~\'
¥S l’rirk A\'c
l,:iiclriunnl, NY |U$'€S»UZJ r\ila_\' Z.`:, 2013

itc .|;i.<oir i. Van i)§ke \'.~:'l`liirinirs ltcl/l:iii`

L`;i>'c Nr) »l ll\’~(`V~I~l'»'~/\l,l‘.‘l

l,’ S, l)r\trrt:i (`i\irr\ ~ l€:i<tcm insurer iii lc\'r‘is
l)..~ai Mr. Mclriiii.'.\

Ni» doubt within o ruiiii :ill nl llic ini:ilrar reports iilitiirt tire .i>lllll
i\\rllir»i\ dcfarr\:riii\n l;r\\siiit ‘-'oiir running burlrlv_ larson \.":m l`)\'ki:. rccciril\'
lili:il against inc here in 'l`c\:i.~.

Nu doubt _\\i\r lin\'c \r.':nd all the cr_\'uip iriiin \/iirr i)ykr: once lie
rr‘irli/i.\l that he currie irci\)>s il nr:\ir \\liu <iiii\il_\ cannot irc intimidated and
\\|ro has i`r\r deeper pockets that he u\cr iiiraprni:ri

,-\lso, no doubt ron i\u\'c liu;'inl linn dc~p;nr r)i`thu i`:rct rlrni he cannot
poitni\. ilii:~ la\\suri ai~ ~i\rnc kind ol"`r‘r~rr>r'i\\iir\”c \ s lil\r~rnl" nonsense
l)cc;nisc, the iinllr rs. l i».i.srr‘;ill}. agree \\rilr ircirrl_~. everything _\i\ii stem l\»
i;i|l. iilmnt politically /\ntl. honestly l iic\ii.'ill\‘ think \‘nuiirc ii bit too liberal
nn many ui`ii)\ir \~ic\\s rscrn»iisl_\‘i

lsc that irs ii iranx i ii\ii rir\\\ forced in rlr-;il \\rt\r \"rrn Dyke Which

means that i zirri t`nrec-:l to deal \\iih \oir and win /’rumlliii\ri oi'g.iin/alinii

http://www.viaviewfiles.neljuncaiegorized/san-jose-revenge-porno-peN-lames-mcgibney-guilty~of-stolen-valor-fraud/ 14/61

Page 2 ofl8

 

 

5/28/2018 San Jose Revenge Po.'no Perv James McGibney GUlLTY Of Stolen Valor Fraud!! l BV Files

l .ini it tunnel t`eiler.'il .iiid \:t:ite lii\\' eiit`nrt'unient iil`\'icel'. l rini ;il.~'i) ;i
t`ortner ~it:ite prisoner lkt\in;r spent six \erirs iit 'l`e\zis prison iiir illepiil
\\e;ipuits :r\ss'-.‘,\‘s’ii\ii lsr\rii:tinirg the mile legislature rt\'eiitl\' decided tit nn
inn-per nzril\e ii critile‘i l'liu\` l ltrn e experience l`iriiii lx)tli sides t)l` llie
i‘riininirl _iii.~‘.tree l`ence» sri to s'\>eiil.. \\"l‘.irli is‘ \\ht l lm\'c xi sennii\' piiihleni
\\itl\ giii's' like \"ini i)t lie try ing tn get viiil)s‘ :is' lin ii,~;s~is~trin\ district iitiiinie_\' iii
ii county iie\t tn mine iieiir Siin Aiitnnin, i"ri.~:i.‘ist. wrist heliel'a lui\'i:
iil\siiltiteli' nn business being tii\'u|\'ed in the crunrn:ii justice s'\ vstein
\\li.it.s‘r)~:\'et

\'i\ii and _\‘i)irr \\il`e, l"niil\ ute permits '.\itlt kiiii\\lerli.ie i)l rele\’zinl
l`irets' \Uiielt is \\li_\ inter this s'innuier n\} sell`:iiid nn nimmer ‘.\ill lie
mining iii Ne\\ York (`it\ \\illi ii t`¢ilei;il subpoena in tul\e \iiirr \~idet\triped
depositionsl t`i)i rise in this tuilei.'il l;i\\sint in 'l`exirs' rinii i\li\' | \till liu tlii_r;.'tng
into win li\e\:iiid into twin ."ri/riiI/imi i~i§:;irii/,;itirniiriiil iiieinliei.sliip. l
see tliiit ri int ul`t,`~:\\;t!e tire suing \t\tt pii_\'s regarding \'it»li.'iit ziiirl r:ieist
iiit.'ieks‘ till ;:ci\\,s's ilie eaiiiiitr\

l xtlsn lin\e re;id iiiediri iepiirt\~ ;il\iirt linn _'»iiiir critics otten hines find
tliciii~‘el\'es' \eili:\li\ i\r tiltisicrili\ threatened their lioiiie~' iind i`innilies‘

stiilked. ;iiiil ;ill kinds iit`ntliei \iii\|sliit

w

hitp://www.viaviewnles.nel/uncategorized/san-jose-revenge-porno-perv-james-mcgibney-guiliy-oi~stolen~valor-fraud/ 15/61

Page 3 oi` 18

 

 

 

5/28/2018 San Jose Revenge Porno Perv James McGibney GUlLTY Of Stolen Valor Fraud!l l BV Files

/\s inn Ln<i\\, Vrin l)}ke recently filed tin identical de|`.irii;rtriin lri\\snit
irgriiiis‘i I'l).i .\[r)¢'l<ini,r lir'r./ iie\\s'iviper irnd iiiie ol`its reporters iii l'ederirl
eiiirrl When tire ritl<)nie\ t`i\r the rre\\s ¢)rg:rnr"/,itiiin sliii\\ed tip tri light the

lri\\:ruri. \'iiii l)\'ke t'iilded like ri chen ) suit, sir\'iir 1 in rrii eiiiriil
. l t~

‘iivm rig 3 § r ,r.ilv:m \‘.>» evenile
-*.Q ‘A) nyse rs rt

    

511 3 t time ramon rmi yarn nfl>ti: has a {Ar‘-rr~nm~i >n incier my ex ~a's to ties press
and p,sf litem en Ts\'r!te.' iii wrong =r~.s ressago mh tm iri timing caveat The
r::iu does riot trial is mr ¢:e:::';c, tv ernest tire my view r)ii tro srierir_rtvr d l arise
aga.n Mo¢ 'tn]bfc arc kit Bci‘»o irs rmi persomi t€ic' trail ,ui_! died is orr

ring c\’v contempt die peco c‘ human tii‘h ariz l pruitt personalty like narth wore
man in pr¢)',wei.xe ms case w irs connie en ins letter is rulii`i!g more and isn(¢
presumes m air/trim river linn wri;i'srr:a ¢rriri murder iir)rri my immediate
supervisor tit the company where t rain employed

     

 

 

My \/m[i'iu\r'nii' i,\‘ telling tire than this “s'rtper\ isur" rs \'i)ii, Mi' Mi'lirnes.
xiiii] l l`itll_i iiileinl to prill both _\'iin and your \\tl`c like it couple iit'
cheeseburgers iirrril l get tire :nis'\\ei‘s‘ thirt l \\iint. l spent niriir\' warrant
litini)rrrli\e lii\s enforcement service interrogating lriiiritcide suspects i\liite
collar errrrtitir\ls. ti) traitors spilling ii\rr mitii\n`s se\“n:ts' tr) ler highest
bidders

\’rrn l)_\'kr: is gj_tg guy t\hieh means th:it he rs \_rM pri\hle\iit i\'lr
l\ielniies. Yiiu gu\‘e hint ii leadership position \\itliin your l‘mml qu-.\'
iirgirrri'/rrtinri rirrii l knn\\' tl;rit Vrirt l)\'k'e represents ton rn rr legal ezrp.'ieii‘i.

trio, sircli irs in the reeent 'lnidem;irk application process4 \\rth tire ll S

htip://www.viaviewfiles.net/uncategorized/san~jose-revenge-porno-perv-]ames-mcgibney-guilty-of-sio|en-valor-fraud/

Page 4 of 18

16/61

 

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Vaior Fraud!l l BV Files

lii\\ eminent and \\i\h ii:gtiitis tu the dispute ~.\iili the lkil;lund Ruiilci.< o\ ct
\otir niis.itiprntiriaitioii iil' thcii logo on some stiipiil `l`.shin \'iiii altiiin_< \\un_~
pcililiiiip.

Should \i'iiit l)tl\‘cor iiit_\ ui`_\out l’ri)url Hu_t'r i:ugngc in then tt}iic:\i
h;ini_~;snicrit .'icii\'itics, l \iill he holding hotli you unil liiiiili gicr,<»iiiillt‘

rcstionmlili'

itc>ticctt`iill\ suhu\it\utl»

Cla/m/

l'litiinai> llol/iiil`t`

E»tiil |i. l*splriiiiidt~ |..ii
l’t.i liox 464le

Phouiii\, ."\/. S$!`t(~`i.l~()`t!»t

i.‘in.'i\l l{ct/l;ilt"'z)`tt'\ti\ net
t*liti i`Bt<t) .ii‘l-‘)t~’i)ti

t).\‘

l lime henn ii lll.l<it~`, t'aiii i\i`,~\ii\lioiii L.`iiiniii t`ui iu:iu_\ , tiiuit\ ii:zir.\'

trii\l l citio_\i.\l li.\’ti.'iung to io\ir iliiii\ on his L`otntiouud i\li.\lin nct\\ork
\\"liun ho ;uiil t lpic got t'iii.\l. l iniiiiuiliiitcl\' ciiiiccli:d iu\' .\’M siih~criptioii
,'\\~ii, M:itl. i.c\‘iii it ii good put nmi l hutto nothing ih.'il luip}\cn~‘ hcn: \\ith
this Van l))l.i: .\tttl't`l)lo\\> li;icl\ onto hiru ;iittl his t»cuplt:. l u\t\'titl.\ .'itc
tucss_\. unpt'cdic|zihli.‘ thing\r zi\ too kiiti\\

Accorc|ing to sources close to the investigation (which consist solely of the voices in our heads),

Nazi attorney Jason Lee Van Dyke had this to say in response to the deposition notice:

"`l /tii'¢‘z'lt:// i;/ lt?/ef,i/.`)o/ir‘_,f'}“o/)/ a i¢/z`t'/// ()/‘////‘ui: iii t\~"'e>)i/ `l'o~)',(€, Cm’/')I zl'li"liz)/ir.ij, .i/iz/i)zg
f/)r// /_)<1 /Jr).i` nirt'z`/"e:l ii'o///e tio/'! q/`)//)l(`//`i¢a//'o/z //"Ml @i/Z)ii)'”yr/ri or A'l/'. Re/‘;_/q[/"i)//wl// fo
/a£-‘.i’ ./)/`5 rli;i>_/)i/`//`z))z z'/z !/J/'.i m.i`¢’ (ai‘ ))/r'.// iii //)¢z/ of/)z'i‘ ))/g'/‘e/`. l )i‘iz)zmz' /o (g/'i'e_/i/o/,/ an
r)/)/)i')/'//i')//_/)' /i) rt-'i‘/)f)//rl /0 t/)/k .i`u //_m/ l mut r/r/r)‘/)//`)/r:' 11/'/,)@//.)¢'/‘[ zi.'/'// /)mte 10 500/(°. a
/)rr)/ii‘/./,`it» iin/'r.')~v/)"o/)/ //.)tr Cr/‘/¢)Y*. 'l`/.)i,' i‘i:».i'//`))/r)ii)~’ ry”;\'lr. il'li'[m/e_i /`.i i‘/m):/i~' ///)/ iz’/i"i)ii)i/
.//.» /zi_z)' rif/iba iii/mi /)/ //)/'5 mm l "/i)~/l)r:r///tirr, 11// 0)'.»'///)5!/1)1!/'///_/)' iz// Q/`//)il
i‘///)/)/‘//i)zii‘<z/ia//ti‘ l)¢'/)vev/z .'\'l/; ;l'li‘l 111/int mm' main/farr plyler/lid /i/zr/¢')' !/)e ri/!o/ilql'~

i¢//`r)z./ /)iifz/'z`/r:j_gr" _ amf !/Jc»)tjf?/)‘r’ ~ ¢mz 1/0/ .\'//lg/i:c/ /i) rlz`i'roz"ci}'.

ll"/)/`/<,' l rim fijtj/gg fo mri z`/z 12 i>/'///'/i`z`itrl' /)/m//zi'/‘, fl)!i' iii i‘/)c recon/l tz`///e ill 11 /))r’€,<z /l)al l
/)iJ//¢' /mc/ /0 iiiJ)'/)hy/)/i ril)r)///_,i'r)/¢)' i`//`i'//l’.r /)tf/_)r/).’/()); ri//r/ .iy)r‘¢j/irrz/l;', l)z`i‘ /)lz.i‘tti‘.i‘z'r/// wlf/)

i.i)///rzi'/z`)gig or 0/[)¢')7)'/';0 l)izirz.i.i‘//ig /)gi' i`//'c)/z‘.t. l /)i.'/z`r=zsiz: fibers wm no 1///¢'€)‘/(1/'///)'/`);!/)0
/)¢i.i'./ )i»'/_)i.»/‘i / ta\:[)rt'.i'ierl lov)l/)/i t/)a/ /l)/`.i‘ i)'n///z/ //r)/ l)r' fo/e‘nzfm' /lzzrz'r.')‘ ¢1)1}' i‘z')‘c/.//)Li‘/rl/)i‘ei‘.

http:/Iwww.viaviewfiles.net/uncategorized/san-jose-revenge-pomo‘perv-james»mogibney-guilty-of-sto|en-valor-fraud/ 17/61

Page 5 of 18

 

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Vaior Fraudi! | BV Files

l i)/ii)`/ir'zl ito/t f/)u/ flint ))t)/.'/r/ l)¢f ro//i'i’q//<‘~lmii', 111/d //0))', t/Jiz)t’ )i»‘z`// l)r> rr/)i.i'er///tzr/rt:.r in

v/i)//m)/i':

'l `/)/'ts“ r'r)i`/‘i'.i])r))zri'r*)/i‘rz t'r)/).i`f/`l/i/ei' /)g}"/‘Z/'_r/ af/¢W//)l to r‘o)i}‘i»)t’//n.' ii/z'//_)`yo/r i‘o//¢‘r'/‘////iq //.1<.'
e)//'it’ Q/`r/ /)rr,>//'///z`imgy z`/y`//i)rf/'wz iqgai`/i.i‘/~yr)//r r//`wz! fo prohibit /J/'///f)w)/ i'o)//¢zi'li)ig
))/e.`/}Y)/// r‘i))lz‘zzr//')/g l)ii"/}z/)/i`/y, fn))// cmi/acting atty permit )i'/.)r) /',r //{y 0//1/)/@)'¢‘/; 111/rf
v/}W)/ m/)fa¢‘//`/g,g atty /‘)e):i‘/))) 12'/'¢/) )))/)0/)1 l flaw ///_/y i‘o‘)?‘ q/ /`//r/r/)m//t>)/f rotz/)i)i:/or
i'¢"/r/f/r))i.r/)/`/) i//i"//i///'/ig, /)/// 110)‘ /z`/)//')‘erl z‘/), mi a//mv/@.'~€/z'i»iz/ re/iz/l`o)/.r/)z;/).

l izi':ra' /r) /.)r'a)‘*/}ro/)/_)i/)// or 0//)0)71/1'.\'3 /)r//,'e ll)/.r viz/going /)rr)/)/tz/)) rem/md /)i.jbrz» //)1'
_ri‘/)rr//t//`/ig i'r//_//&n://i‘¢‘. ()//)m)'/,r¢’, l ii,iz`// lyc"//`/z')igjb/' z‘/)r’ injunctive /t:/z`q/.` "

  

Jason Van Douche `\
\ Follow / '~/

':-;'i\i ;z..~~,~t; `

The only Way I can Win a case is it the
defendant is too busy laughing at my
retardation to file a response :'(

n w 1:\~:;

When reached by telephone this morning for comment, your American Hero had this to say:

"He .r<t)/)z.i‘ /0 //)/`/i,(=. l 1110///¢/ /)e q/miéz`//g i)/ )/_1)»' l)r/z)n' )‘/,)¢1/ /,)r> ))/.{'g/)f applyfar ml
i`)_{/'////tY/r))/. “ll"'z/mt';)`_g"/)/i’. Rz'zlii‘l//o/i.i‘. ll'//,ml 11 z‘r/z`gz'¢‘.`///zri‘i[l ¢‘/021~'#.

_ Thomas Retzlaff

http:/Iwmv.viaviewl`iles.net/uncategorlzed/san-jose-revenge-porno-perv»james-mcgibnay-guitty~of-stolen~valor-fraud/ 18/61
Page 6 of l8

 

5/28/2018 San Jose Revenge Porno Perv James McGibney GUlLTY Of Stolen Valor Fraudll l BV Files

Jason Van Douche /
_' l Follow \-

 

The only barl should be a member of is the
gay barl #incornpetent

rla
é¢

AND ONE MORE BEFORE WE GET TIRED...

  

tila la.?""l:"éa\',`anl°"°he Follow

Lool<l They sell @l\/leanT)<Lav\/yer at the dollar
store!

 

http://www.viaviewf\les.net/uncategorized/san-jose-revenge~pomo-perv~james-mcgibney-guilty-of-stolen-valor-fraud/ 19/61

Page 7 of 18

 

5/28/2018

San Jose Revenge Porno Perv James McGibney GUlLTY Of Stolen Va|or Fraud!! | BV Files

  

alpha amazol::
amazo

~ Gavin Mcinnes and wife Emily Jendrisal<

 

FUN FACT: Gavin Mclnnes ls married to Emlly Jendrisak who ls a former Manhattan-based y
publicist and consultant, now a stay,-atjhomen"\om. She is a member of the Ho-Chunk tribe,o_f the

Natlve Americans and they have three children.

McInnes ls a Nazi and he likes to,Send members fof hls,group out to;peoples' homes to hara " `
chem and their family members. cHEc`r< I'r:o`urez ' `

 

POl/fl¢$ .

A Membei of The Far-Right Proud Boys
Menaced A Twitter User On His Doorstep

A ‘rcle<.\gml)ner !:~<)z.le run of the !wang;lll c;-)<lremisl group cnl:.':e, so they si'lo\~.'ecl

us.\ al l\»s house

n
ab ny Am,» tamm-m

m httos://www.hufFlnotonoost,com/entrv/far~right-oroud-bovs-menaced-twitter~user-on~his‘
doorsteo us 5b06c1€68e4b07c4e31060e92

htlp:/lwww.viaviewf`lles.net/uncalegorized/san~j05e-revenge~porno»perv-james~mcgibney-gullty~of-stolen~valor~fraudl 20/61

Page 8 of 18

 

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Va|or Fraudl! l BV Files

Gav~n Mclnnus Leak n .;z‘ g
a M“r \_g£; yr~@g\:»mmmau wm '/r.~), my €», ~1 m em m m,; scm - ~

v m same vin wm 2 ncaa aimed div lim-ms C»a\ n gm emma am wm § n :o‘m-rm to mr w mm en w mr ewing mr m m vamc

'Vhas¢.= vceor;a:h;-( mem am mz~'~.; L\ 001 he b‘.me¢ F.n\ F.VERNG\`E raid moon ms ?‘.»'§*m rod tee hale s:)e».m am mrs y;u
nowhere ac m mm N me .>l=r¢ ware ne csa mm g¢< lt own dam rd rowe get ha ‘.1;' !03 umwa arrow ?hc', want Gnm N~¢.’n:ms
¢w»a" frey wm n amax <<.¢ g'#.n;/'?

kET'S`- §)(C'»‘I THE|J Y'~EFUZ ARE CCNSEC~‘E!;(`,€S"‘.

V}*FSE FUC!(S ARE 'r°II\V 103 CU\F’)R:ABLE"l
'F `NE 00 »\\')!N N{] \'\’E SENC\ A. MGE !HAY !'.Ti (lF’EN SU$ON O.‘J- FROU() EOV$'N ll ll H»'jT"r’

  
 

LF-f$ ga !7!‘ *,C\\X\ 'v'i/x‘d w((r'ci, $' lyn F`¢'r"*.;(r‘h dle <'§`\1'4"/5;¥,% 17 Y’K!`I w»',r.”i FA/‘.'ll>'*‘» Ll;’.¢l!¥. UUJ»¢'!$ F-'.'<‘AN$ \'>~Iy'“ l 1"~:”»& 'v KX‘ 11 3111 <11;(
50 MM)

.l-zm@ rs w m '~\.\,¢m n am m e.n».~¢a-.

» cr.e;¢n ms 'a~ mgm wa mm

»\"~2\1>.!’£:' li 561£'? b' md 1.',-’?_,'£] bk 51>'"\-'.'<5 ly Sv&’ V'.:»,‘.l:‘§

 

5'\‘ 1403 S!\Vl‘\€ ¢'~H\‘OF€‘; 5`1*(.‘\;LD C~() SY!\I) ANYCH‘_ EL' $?}AH\‘ l’\')$? r\.\¥ 10|_/~5 (]"li.‘l| (1 ¥{);j !‘.A'\‘T_‘ |N ~'l*L CC\‘/'.'{.HTS F‘O\'S

3011 ‘;', §§ G men rand l mm

nw lyman saw w,',~,x,;,t x:;;`n;a~a

   

http://www.vlaviewflles.net/uncalegorized/san-jose-revengaporno~perv-james-mcgibney-gul|ty~of-sto|en»va|or~fraudl 21/61

Page 9 of 18

 

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUILW Of Stolen Valor Fraudll l BV Files

"These videographer stalkers are making us
look like bitches. First, E\/ERYONE should
report this Tvvitter post for hate speech and
have your members do the same. At the
very least, vve can probably get it taken
doan and maybe get his verified profile
deleted They Want Gavin Mclnnes fired?
They vvant to attack our group?

LET'S SHOW THEl\/l THERE ARE
CONSEQUENCES!!!

THESE FUCKS ARE WAY TOO
COMFORTABLE!!!

lF WE DO NOTHlNG, WE SEND A MESSAGE
THAT lT'S OPEN SEASON ON PROUD
BOYS!!! |T'S NOT!!!

Let`s get the social media profiles, phone
numbers and addresses for their bosses,
mothers, fathers, brothers, sisters,
boyfriends, friends and get to Work.

- Hooker ads for his mother all over the
lnternet

- Craigs|ist ads for orgies, yard sales...

- Thousands of dollars of food should be
delivered to their houses

ll\./l NOT SAYING ANYONE SHOULD GO
STAB ANYONE. BE SMART! POST ANY
lDE/\S OR lNFO YOU HA\/E ll\l THE
COl\/ll\/lENTS. POYB"

http://www.viavlewliles.net/uncategorized/san-jose~revenge-porno~perv-lames-mcglbney-gullly-of~stolen-valor~fraud/ 22/61

Page l() of` l 8

 

 

5/28/2018 San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Valor Fraudll | BV Files

z',

  

Vic Berger lV
@VicBergerl\/

The end of the Proud Boys. @Gavin_l\/|clnnes
@ProudBoysUSA @CRTV
3149 PM - May 2. 2018

967 314 people are talking about this

 

Of course, if anyone wants to deliver the same treatment'to'Gavln,' his wife EMily,`{a`nd:their:three ` w
children, that poor Mr. Vlc Berger suffered,"we here at the BV Files are only too happy to provide 1 ~
you, our reeman MILLIONS of readers, listeners, and supporters, with the homeaddress for the r"'i' t
McInnes family! ll

Antlfa members are especially encouraged to show up as milk & cookies are always availabie.'

 

 

 

 

    

Ht‘)nle' Shoppers are

 

88 park Ave, `ww x:.:~ez,>:») W{_]ffing
Lorchmont, NY 10533 ;¢g\.,h,,.l,,,,¢
5 beds 445 baths » -1.69~1 suit ‘.'>.S,t'>?},t`)€?
hlip:/lwww.viaviewl'iles.neUuncategorized/san-jose-revenge~porno-perv~james-mcgillney-guilty»of-stolen-valor-fraud/ 23/61

Page ll of 18

 

 

5/28/2018 San Jose Revenge Porno Perv James McGibney GUlLTY Ol Stolen Valor Fraudl| | BV Files

 

   

l y lime me_eemaewa

38 Park A\.'EV LarCl`lmOr\!. NY 10538 Qet directions

 

~ The three McInnes kids

Funnyn"

htip://www.viaviewfiles.netluncategorized/san-jose-revenge-pomo-perv-iames-mcgibney-guilly-oi-sio|en-valor~fraud/ P l,) f 18 24/61
age .. O

 

5/28/2018 San Jose Revenge Porno Perv James McGibney GUlLTY Of Stolen Valor Fraud!! | BV Files

ason Pugh
` .

53 §?;i'riz' will `iz\';§~

   

~ i t »..
..,.H-`~: .1‘. ,`.,

"The man who showed up on Berger's
doorstep appears to be |<enneth Lizardo, 54, a
self-proclaimed Proud Boy who lives in
l\/lassachusetts."

54? Wow. l-le may claim he`s a ' ' but
he`s reallyjust a sad "man".

‘ l §,»i i-_ wire 5' ‘u'~

THE NAZI LAWSUIT STARRING JASON VAN DYKE....

lll.`\\ll%‘.i£

Texas Lawyer
wit 1

Follow v '=/
~,<i~l ,..,. ,V … t

A Denton attorney is seeking $lOOl\/l from a
critic who filed a grievance against him with
the State Bar of Texas and allegedly got him
fired from a Plano law firm after accusing the
lawyer of being a "l\lazi" and a "white
supremacist" in internet postings. ow.ly

/ l l rhw ?>O_j haQ r

 

12i»z»~ll»\ asi .‘$@ § ,é. §§ § dzig:\s

l\," 13 il 12 ` “ ts

http://www.viaviewfl|es.net/uncategorized/san-jose-revenge-porno-perv-james-mcgibney-gullty~of-stolen-valor-fraud/ 25/61

Page l3of18

 

5/28/2018 San Jose Revenge Porno Perv James McGibney GUlLTY Of Stolen Valor Fraudil l BV Flles

Want to see who is on Team Retzlaff?

-"j»'.t~t'l i.t ii ~".\‘ mindt'tuc~\m§»l,\,<q \u.\n~,.~;\ mi\ws<\l‘\),ei\u;.~;wnec~ tyii-lm-;qry.\tit\iwy-,p\‘i\'tu»\

 

-l:lS¢c\~()UZ-\'i'i\\.l“ \'.'u\ l)§l.e \l \tctrl`\ll
»\mtv.< l. ,\l.\//al\l4 l\l. presiding
l).\|r l`\lcd: ti~i ill Zl'ill\‘
l)i\l\‘ u(l>\s! li|l\\;z; 05 21 1013

 

 

      

Attorncys
.lrlt'rr_\ l. l)<n‘n~li
ll'm'\l.- m~l.|l‘ 47
di n ‘[“ ` . ihl\ml\s(`l\ri\t¢>phrr ltrnh\|t'
l~lltl| \lent\\u.\l l)n\\: , f
f , , .. 2402 int implauch l,n
ll\‘u,\tt\n. L\ 714)/‘)
711 w -).M.; l’.t). tim mm
4 ` ""` . rcprc»'.:i\tlng l'lim~ni\'_ '\/_ X_<\)(\ct.\¢`l»t
'\'5 -\4 530 1
'\ 1 ,2 'l"’ xii».iit-*)si>n
illrvn:llrlii.n\~‘/ei\l.\pmtc mm k l l n ` y l
i`i¢»~,i¢~// ¢/~'.rr)_"r/l,~‘ l":" {“ """“`
,r;:?¢)/i,\r.'l ‘ """""""
. .7/)!"" `? ,»'il."I/. _‘-'U'/'."£'!'r')
Km\ ,\l ll:\n\lm
ll.ms.mt l .ip~\ttc `l boom (’i\\`htnphrr R\'H|MY
»lt\T-*) `\‘l».'ikum lll\<\ 34||'2 l |"\pim\lxdc l n
linii!\\n\, l’X Ti'llilt: l’.() l\o\ dli.lf~l
'."U-SZZ-*)>l»i~t representing l‘t\»\\~m\. .\! SStK»X.-\n]vl
i"'t.`t,<¥-iz§r»‘ti(|n\) Ziii-_\l'.'.‘)xcu
Lh.\n\,':n‘(ii).m.\:mhimrlc mm l!c'lzl.iti`n lc\.n net
' md l!§ .‘! JUI‘\' 1) 1.‘;\ i:c"urrti
y).'<’\1';')' !l) i?}.` \` 1`.7( I.`/.'
\ntlmi\\ haircut l.u mci * _ ,
‘ l \ thomas ( hri~ioplwr ltrtllal\`
l\.ix\\')cr\ l.'ip~\r\c 1
g ¢4!)! l' l»\'pl,\n eis l l\
-|W‘l \\v.\klm\ l\l\.¢l ph U_ xvh‘
\ix`mmn. ix 1'.'0<»¢, ' "‘ " '
rc|vrc~m\tun; |’lm_-m~. \/ ,\,Sll(~\-J(»I-l

71\ 522~‘>444
.\l;ip`\r\:~'¢l lmn»/m|.¢pnrt.~ wm
.‘r ,,i ’ /.\`

      

.|;z_~¢)n lirr \`aml)) kc

`lilv \11)| l)\l\»: l a\\ linn l‘l llv

lt\?>t\l l).\llm l‘l\rl\\\n\

inii`» 250 r¢p¢¢\¢“im,;
\\hlls\tnl l'?\' Tf'.*(il

972 vVi:'.-llzllli

'()ll

‘\_1» net

2 l ll~j l
l{:trl.\tl n

i,-' `i¢'ti¢/rii/ir?li

 

 

.l;m)\l |.\~e \mx |)_\kr
\l)lt l)m wgn l)1
\ulmj\ \'.\' 'it'v!?'»'
ltili~‘)t’>-{'.§_\»\(v
l.".‘i.~rmil

~l_\` ll `».' .\".t

  

http://www.viavlewfiles.net/uncategorized/san-jose-revenga-porno-perv-james-mcgibney-guilty-of~stolen-valor-fraud/

Page 14 arts

26/61

 

“.’.Iw’i l,t\i~ . r~ ~ t»<\z»i.x\‘.\rt ma.r;x.u\‘, tlr.tn~._'\w

‘17? Zlii’"illl (t`i\\)

jur-n rr\:mai_\l~.‘l,z\~ l`rnli cum
haguva r/J. li .*tl/l`i
,H ir'/]l_,‘,'[<)' II) ii/:' ,\i l Hi 'i:l,'

\\'lll\.un( milton \\livm
llan\/ci\ lnpvsic t l l`
l~\ltl| \tanwai.\i l'ln\¢
|lllu\tl\»n l`X 7707‘1

San Jose Revenge Pomo Perv James McGibney GUlLTY Of Stolen Valor Fraudll l BV Files

mm act t‘<.~\l l;l.» =vrl,l_~»a z,u i'ini{r\:\r.\<e,\a y*l\‘tr.'»;

ll\omzs ( lrri~h)p|rr-r anhll
Zliil la l~“'.pl.\)\iul¢ l n
l'.(} lln\ 40424

 

R\Z~'\'l‘l~\\l".l representing l‘lm:m\, \/’ Mi)r'»l~ii\'.'»l
7|]».‘1'¢-2,‘$0||`.1\) 21¢).3\7-‘)§[,\1')
:\\ ilwuiilr;m\lmliq\,mtc wm |t<ulll\'r)t.:\ unc-t
/Iwig/MI, /I.` ,‘! .`ll/»\' r‘/§f\',(ilt.'l.),xll
.l`i'.""l"*,\`l~'l il?lll" \l'r"//l `i"")
.'¢r.‘ :~ umw ll 1» \*»i

By the way, in case Jason Van Dyke and any of his "Proud Boys" are interested ln paying Retzlaff a
little visit for harassment purposes, the dude is pretty easy to Find. Which is surprising because
members of the McGibney Gang have been claiming for over FOUR YEARS that all kinds of super
secret FBl / AFT/ and Grand Juries have been looking for our Amer/`can Hero Sr Honorary Adm/'n of
the BV Fl/e$ Thomas Retzlaff.

htlp://www.viaviewfries.net/uncalegorized/san-jose.revenge-porno-perv-james»mcgibney-guilly-of-slo|en~valor-iraudl

Page 15 oi`l8

27/61

 

EXHIBIT "I"

 

From: Deag

To: la§gn Van Dyke
Subject: Re: Die
Date: Tuesday, March 27, 2018 7:31:52 PM

 

Dudc - whch is thc lawsuit and restraining order and expedited discovery that you havc been promising l`or the past
3 days'?‘?‘?

While l cannot speak l`or this "'l`om" pcrson. l can certainly tcll you that myscll`and my Co-/\dmins at thc BV l"il€s
blog have been working the phones and entails every spare moment putting pressure on not just your current clients
(casy enough to iind). but all ol`your past oncs. tool

Dudc. your "la\\' oi`iicc" is going to hc a ghost town filled with nothing but spider wcbs and l’ast l)uc notices i`rom
all ol`_vour student loan holders on account ol` you having no clients. which equals to NO l\/l()NlSY. by the time we
get done with you.

Kcn White totally docs not like you and. thanks to his help and guidance you arc going to bc put out ol`husincss.

l'lcy. hcrc is an ideal Why don't you scnd "Tom" an email with a Waivcr ol`Ser\'icc attached to it! l’ost it on your
l"accbook and Twittcr. tool lsn't that what you did with your Pink l\/lcth LOLsuit. buddy‘?

But you arc a pussy.
Spcaking ol`lol - you cry harder than Stormy Danicls taking it up thc ass. Van [)ykc!

Wl lhle lS THE LAWSUl'l`. 'l`()llGl~l (it.lY‘?‘."?'."?'?`??'?'?‘?`?‘.7

\'/r

l)can /\ndcrson

w
"

 

EXHIBIT "J"

 

Jason Van Dyke

From: Dean <dean714@yandex.com>

Sent: Tuesday, May 29, 2018 10:41 AM

To: Jason Van Dyke

Subject: Ali proud boys magazine staff have been do><°d

Hello fatso! ljust saw your Sambo book reading this morning. How entertaining it was.

l was wondering how you would react upon learning that the entire Proud Boys magazine staff ~ and their family
members - have been totally doxed! SSNs, drivers license #'s, credit scores, home addresses -the whole nine yardsl

While not being an expert, it seems to me that this could only happen if someone had complete access to Le><isne)<is
Accurint for LEOs. Which really sucl<s for you and your friends. What could you all have been doing that would catch the
attention of a law enforcement officer for in such a serious manner? |hear through the grape vine that arrest warrants
are being sought for you. wow! How funny with that be!l!

By the way, do you have any clients left? One of the co-administrators on the BV Files blog just got off the phone with
the parents of a kid from Allen, TX who you are (now were! (past tense)) repping on a dope charge. i did not know that
was still against the lawl You should come here to Southern California and you can smoke it up all you want to and it is
perfectly legal! Anyways, l do not think that family was very happy to hear from Admin Mike when he told them about
you being a Nazi and white supremacist and such that the state bar was going after you.

No more clients for you ~ not anymore, not everl!

Dean Anderson

 

 

EXHIBIT "K"

 

Jason Van Dyke

From: Dean <dean7l4@yandex.com>
Sent: Wednesday, October 24, 2018 3:40 PM
To: Jason Van Dyke

how is ur mom doing?

 

EXHIBIT "L"

 

 

U“!r!: f W B|' O|' 35

"JLVD" and that is the woman who gave birth to this Satan's Spawn in the first place - a

woman who would have been better of.‘ swallowing a load of semen than allowing a bunch of
little sperms up inside of her bady,

 

http://www.viaviewl’iies.net/uneategorized/ieds-shut-down-yet-another~revenge-porn-site~linked-to-iames-mcgibney/ 56/84

 

10/25/2018 Feds Shut Down Yet Anolher Revenge Pom Site Linked To James McGibney!ll | BV Files

Susan Van Dyke l ,102`
Customer Seryice Rep at State Farm Agent '

 

=,\,x.y, (.,

     

Expcoencf;

Office Represcntative ior Robcrt 81 Daniel Pulaski
State Farm A§ent
March 2012 - Preser.t ' 6 years 3 months

’iS£~’." "Bsz

 

State Farm - Kim Higgins 3 Krislin Grammar Agencies
State Fan'n insurance
March 2009 ~ March 2012 ¢ 3 years l mon'.h

;t,~ v \=_
».1- s .Q,..'.

 

education

M.S. in Ed al Buller Universily

i\las€al of Scie~"¢:o. Ed~ucm on

Norlhern illinois University
Bacnelcrs ct Science B:ology ana Ecuca‘.ion

§§ Street Address
1510 Legacy Drive
Suile 200
Fnsco: TX ?5034~5349
Get Directions

 

tag Phone: 972-712.6000

§ Office Hours

Mon.Fri 8 30am lo 5 00pm
Evening)'Weel<ends by Appi

§§ Landmark
On lhe corner 01 Legacy and Highway 121

§§ Languages
Engiish

E:~j Credentials
License: TX-729452

§§ \\nvw.bobpulaski com

Who else supports Nazis and violent white supremacists who regularity commit criminal acts?

hltp://www.viaviewfi|es.nel/uncategorized/ieds-shut~down-yel»another~revenge-p0rn-site-linked-lo-james-megibney/ 57/84

 

10/25/2018 Feds Shui Down Vet Another Revenge Porn Slte Linked To James McGibneyll! l BV Files

 

Joshua L, \l;)n Dyke

Yeah, this guy right here

And does his employer know about thls?

me i>.'y»wi\ a a mm o mr ~.,.,iy i.,…
tim a.vii,`¢» trw m l amin map 4 »h~

tit armum~ '.i~.»e¢~ mt

 

»z¢ U‘/S'i“‘(i wirim> il»v* birth ii ' .l<.ii»' ~'rvvsrn;xi \'.'r.»'il» hamlin >lrirévi i‘ln¢

id l\md r:{ i<i»'~th -""r; im i`z<w\lrd ‘_P’r i'm¥l wilt ’nn?,lr!xr- crystal in ix:z»tr », inmle

  

 

htlp://www.viaviewiiles.net/uncalegorized/feds-shut-down-yet-anolhor~revenga~porn-silo-iinked-to-james-mcgibney/ 58/84

 

10/25/2018 Feds Shut Down Yet Another Revenge Porn Site Linked To James McGibney!l! | BV Files

Joshua Van Dyke (Associate)

 

  
  
  
  
    
 
    

;.,¢:m \. x
W,i,'~m si
'itll.<,l‘~'v \
town t
timn;=~;`.tm~¢i»-`-~.».w,minn ..

m

.hi swann mm it'<\t_at

Stay tuned for further harrowing updatesl

Oh, and this will never not be iunny, But more on this later.

 

 

l.\' THE DlSTRlCT C()l`RT OF

 

BEXAR COL`.\`TY. YE.\'.-\S
; PHlLlF R. K.LEI.\', k"i.£l.\`

` T.\'\'E.‘\Tl(¢ ATIO.\`F~ &
`CO.\'SL"LTI,\'G. and J,L\[ES \\'.

5
5
§
c
x
<
>
z
>
§

 

',\" JL'DICL\L DlSTR!CT
Pt_u.\'nrr:' Szco,\'.) ,\)ic.\~.):n Orucmt Frm‘io:~‘

\€ :r.d ".` n,.l {'.`.'e '..‘.+~.: §

    
 

:'::d *.::‘.er,.:e:l Cir~i;\:)l Pe‘:’::r.

I\`l-t'tz; "\.~

 
 

'zeipe\;tt',‘l.: .'a:w :.~z .“:'do~_‘.~

,_.
§
m
ri

0\'£ r.‘.' Co.\'?xof. PL,\\'

 

F; CL’.‘ ? l‘?".>~‘ planc

 

l ?::u'.r.r ::

 

t'm: ~\'. '

  

l!. .\`0 fxr:oz?rn».\ctxoss P.'to< res

c 'l”.$ r’~,':;et'l:‘e

    
 

:<i=-:e' :r.\l :zi.~;m‘\,:x; t~.lx<:` ;'.::

 

 

- :'. ~;Ze.».rl rim they test

 

 

 

htlp://www.viaviewl'ilesrnelluncategorized/feds-shul-down~yel-another-revenge-p0rn~site~liriked‘to-james-mcgibney/

59/84

 

 

- Susari iran Dyke and her l*»lazi oiisprir“ig

530 NOT 130 TO THIS HOUSE - YOU W'}§LL MAKE VAN DYKE VERY ANGRV

 

 

initio dam FZ:‘Z%§B Mi€i

 

EXHIBIT "M"

 

 

Jason Van Dyke

From: Tom Retzlaff <retz|aff@texas.net>

Sent: Thursday, November 01, 2018 8:26 Alvi

To: Jeffrey Dorrell

Cc: Jason Van Dyke; kristin.brady@texasbar.com
Subject: Re: Fwd: Certificate of Conference - 2nd Attempt

What a stupid euntl .lel`l`just tell the bitch to file it already. l'm sick ol` this clown sitting around telling us what
he’s gonna do. but not doing itl

I may be going to Cape 'i`own next week for a few days to meet up with my dad. So ifthis is gonna happen it
needs to be soon as l got stul`l” to do.

Like that shit With his mom. Still waiting on the Frisco police / FBI. Yadda yadda yadda. He is worse that than
that cock gobbling Fool McGibney with all his stupid police threats When will these idiots ever learn that Wc
seriously do not give two shits about their crap. But then again, look at whom we are dealing with, I guess A
little boy stomping his feels demanding we pay attention to him - or else. * yawn * Been there, done that.

Here is a cut and past response for you to please use:

File it, bitch!! Or shut the l`uck up because the adults are busy and got shit to do.

But l still bet you a dollar this pussy won't do it by lunch time, or even at all.

I’m going back to bed. The lil"e ol`an indolent unemployed lay¢aboul is surprisingly busy. l took my daughter to
the West Hollywood Halloween paradelast night and we had a blast!!

From: JDorrell@hanszen|aporte.com

Sent: November 1, 2018 4:38 AM

To: retzlaff@texas.net

Subject: Fwd: Certificate of Conference - 2nd Attempt

Begin forwarded message:

From: Jason Van Dyke <izisoii(cil\’ztlid\’kelawlirm.eom>
Subject: Certii`icate of Conference - 2nd Attempt
Date: October 31, 2018 at 8:39:49 Pl\/l CDT

To: Jel`l`rey Dorrell <.lDorrcll@hanszenlaporle.com>

l\/lr. Dorrell -

 

 

This is my second certificate of conference attempt on the motion for a clarifying order, which l have re-
attached for your convenience | did receive your client's response. However, l think l need to hear
from you personally with respect to whether you oppose the motion before | file it. The basis for my
belief is the following article, which l stumbled upon earlier this week, which l believe is applicable to
your relationship with l\/lr. Retzlaff.

https://www.te,\<asappleseeti.org/sites/cleiault/files/lviental Health Handbool< PrintedZOlS.pdl

 

Mr. Jason L. Van Dyke
y The Van Dyke Law Firm P.L.L.C.

108 Durango Drive
Crossroads, TX 76227
""" ' lori

(972) ¢i?_i-iBZG

 

jason@vancly|<elawfirm.com

 

 

 

 

EXH|B|T TWO

TX Federa| Court Petition

 

 

. l" LE )' t ? mine lirf
case 4:18-¢v-ooz¢t?»ALtvt-cAN comment 1-2 t=ttod o¢t/:toita Page giglio goodwill 'l$l

llultlun County lJlttlrinl (llntlt
|ty: Alt_u¢ 'l‘utttt). ltupttly

CAUSE No. 18-2793-43‘|

JASON LEE VAN DYKE § IN THE DISTRICT COURT
Plnitttiff, §
§
v. § _ JUDIC]AL DISTRIC'i`
§
THOMAS CHR.ISTOPHER RETZLAFF a/k/a §
Dean Anderson d/b/a BV Files, ViaView Files §
L.L.C., and ViaViow Files §
Defendant § DENT()N COUNTY, TEXAS

l.l

2.1

2.2

2.3

PLAIN'I`IFF’S VERIFIED ORIGlNAL PETITION AND
APPLICAT[ON FOR TEMPORARY RESTRAINlNG ORDER

1. DISCOVERY CONTROL PLAN AND LOCAL RULE DISCLOSURE
Discovery in this case is intended to be conducted under level 2 of rule 190 of thc Texas
Rttlcs of Civil Procedurc. Plaintiff seeks damages in the amount of otto million dollars or
morc.

ll. I'ARTIES
Plaintit`f, Jason Lee Van Dyke, (“Vart Dyke“), an individual, is a resident of Denton
County, Texas whose address is 108 Durango Drive, Crossroads, TX 76227.
Del`endant, Thomas Cht'istopltcr Retzlaff a/k/n Dean Anderson d/l);'a ViaView Files LLC,
BV Files, and ViaVicw Files ["Rctzlni`f"), an individttnl, may be served With process at
PO Box 46424, Pltoenix AZ` 85063
Subject utattcrjurisdiction is appropriate in this Court because Plaintii`l` seeks damages
within the jurisdictional limits of this Court. Personnl jurisdiction over the Defendant is
appropriate itt this Court because Defendant has committed numerous tortious acts
against a resident of this slntc. lt should further be noted that Defendant has voluntarily
litigated in this state in multiple separate occasions and has previously been declared rt

vexatious litigant in this state.

ORIG]NAL PETITION AND APFLICA'l`[ON FOR 'l`i{O

Page 1 of 45

Case 4:18-cv-00247-AL|\/|-CAN Document 1-2 Filed 04/10/18 Page 2 of ll PagelD #: 10

2.4

3.1

3,2

3.3

Venue in this state is mandatory in Denton County, Texas pursuant to Tex. Civ. Prac. &
Rem. Code § 15.016 because Plaintiff resided in Denton County on the date that his
causes of action for defamation and for invasion of privacy accrued.
III. FACTS
Van Dyke is an attorney licensed to practice law in the State of Texas who represents
both individuals and small-to-medium sized businesses in a variety of matters which
include, but are not limited to, criminal defense, civil litigation, family law, and
consumer law. He was, until March 28, 2018, employed by Karlseng, LeBlanc & Rich
L.L.C. (“KLR”) for the purpose of investigating claims and litigating cases on behalf of
Maverick Title of Texas L.L.C. d/b/a Texas Title (“Texas Title”).
Retzlaff is a convicted felon and a vexatious litigant. A copy of the order declaring
Retzlaff a vexatious litigant is attached hereto as Exhibit "A" and incorporated by
reference herein. A copy of Retzlaff’ s criminal history in Texas is attached hereto as
Exhibit “B” and incorporated by reference herein.
On or around December' 20, 2017, Retzlaff filed a frivolous grievance against Plaintiff
with the State Bar of Texas in which he made the following claim:
“Earlier this year l found out that he had gotten ajob as an Assistant District
Attorney for Victoria County, Texas, in charge of felony prosecutions So l
contacted Steve Tyler', the District Attorney (who I know because l live in San
Antonio) and said "Do not hire this dude - he is a flicking lunatic." I then pointed
out that I am convinced that Van Dyke is a drug addict who suffers from a very
profound mental illegal that looks t0 be untreated and he regularly gets into

"flame wars" and disputes with random people on the inter'net. l pointed out that

ORIGINAL PETITION AND APPLICATION FOR TRO

Page 2 of 45

 

Case 4118-cv-00247-AL|\/|~CAN Document 1-2 Filed 04/10/18 Page 3 of ll Page|D #: ll

3.4

Van Dyke is likely posting on Storm Front (a white nationalist website) as the
user "WNLaw". Van Dyke has since been posting online that he is going to
murder me because I am the one who cost him his jobw ith Victoria County. He
further threatens to murder my family, and many others. Unfortunately for Van
Dyke, he has come up against a person wer simply cannot be intimidated You all
need to disbar this retard ASAP. On March 24, 2017, Van Dyke filed a Rule 202
Pre~suit Discover' petition in the 377th District Court in Victoria County trying to
uncover the reasons why he lost that job at the District Attorney's office. On .lune
16, 2017, the petition was denied when the judge ruling against Van Dyke poured
him out of court for being an idiot for filing such a thing to begin with. Van
Dyke’s legal action was clearly in retaliation for my exercising my Fir'st
Amendment rights and was in violation of the Texas Citizens Participation Act.

See In re Chris El|iott, 504 S.W.3d 455 (tex.App. - Austin 2016, no pet.).”

Plaintiff is not string Defendant for the act oftiling the grievance However, he is suing
Defendant in part for the allegations made by him in the grievance and for tortious
conduct that he has committed against Plaintiff since the filing of the grievance. The
facts and circumstances surrounding the grievance also demonstrate that Defendant
controls a website that has been responsible for tortious conduct against Van Dyke,

The grievance referenced in paragraph 3.3 above was initially dismissed by the State Bar
of Texas as an inquiry. Defendant appealed this decision to the Board of Disciplinary
Appeals (BODA), which reversed this determination on or around March l, 2018. On or
around the same date, the website known as “BV Files”, which can be located at

www.viaviewi`rles.net (refer'red to herein as “BV Files”, posted a copy of the letter sent to

ORlGlNAL PETITION AND APPLICATlON FOR TRO

Page 3 0f45

 

Case 4:18-cv~00247-ALM-CAN Document 1-2 Filed 04/10/18 Page 4 of 11 Page|D #: 12

3.5

3.6

Defendant from BODA. As matters of this nature before the State Bar of Texas and

BODA are confidential, it stands to reason that the person responsible for the content of

BV Files is, in fact, Defendant. A true and correct copy of the relevant excepts forom

On March 25, 2018, Retzlaff made the following statements of fact concerning Van Dyke

on his website at the following link (http://www.viaviewfiles.net/tag/jason~van-dyke/):

(a) Van Dyke is a Nazi;

(b) Van Dyke is a white supr'emacist;

(c) Van Dyke has a criminal record for abusing women; and

(d) Van Dyke has committed professional misconduct against him (Retzlafl).

He also posted pictures of the principals of KLR and Texas Title, referring specifically to

Robert Karlseng as a “Nazi Paymaster". He also posted the address of Van Dyke’s

employer. A true and correct copy of the relevant except from this post is attached hereto

as Exhibit “D” and incorporated by reference herein.

In addition to the foregoing, Plaintiff learned that Retzlaff sent numerous e-mail

messages to Robert Karlseng and Claude Rich. In one e-mail cormnunication he wrote:
"I thought that I would contact management before I go to Facebook and Twitter
and blast this out all over the wor'ld. This guy has been working for you for a
very long time and I am shocked that nothing has been done." In the same e-mail
string, Retzlaff threatened to contact every judge and opposing counsel in every
case that Van Dyke is currently involved in. “

lt should be noted that, in these conununications, Retzlaff used the name “Dean

Anderson” in an apparent attempt to mask his tortious conduct against Van Dyke, In

these messages, Defendant stated that he would be calling all of Van Dyke’s clients, the

ORIGlNAL PETITION AND APPLICATION FOR TRO

Page 4 of45

 

 

Case 4:18-cv-00247-ALl\/|-CAN Document 1-2 Filed 04/10/18 Page 5 of 11 PagelD #: 13

3.7

4.1

4.2

4.3

4.4

4.5

4.6

opposing counsel in all of his cases, and thejudges in all of his cases. Similar tlu‘eats
were made to Plaintiff in the electronic communications attached hereto as Exhibit “E”
and Exhibit “F” and incorporated by reference herein.
On March 27, 2018, Plaintiff was informed that he was being terminated from his
employment with KLR due to the postings made by Defendant. But for the harassment
of KLR and its principals by Defendant, Plaintiff would not have lost hisjob.

IV. CAUSES OF ACTION
Plaintiff incorporates paragraphs l.l - 3.7 above into each cause of action below by
reference.

( Libel Per Se )

Defendant published the statements of fact concerning Plaintiff referenced in paragraph
3.5 and 3.6 above, and in an electronic conununication to Plaintiff’s employer.
The statements were false and defamatory.
With regard to making the statements, the Defendant was acting with actual malice.
Damages are presumed in favor of Plaintiff and against Defendant because he made
statements which tended to (a) injure Van Dyke in his office, profession, or occupation;
and (b) falsely charges Van Dyke with the commission of a crime. Leye)ldecker &
Assocs. v. Wechfe)', 683 S.W.2d 369, 374 (Tex. 1984). Nevertheless, Plaintiff has
suffered actual monetary loss due to the loss of his employment as a result of Defendant’s
conduct.
Plaintiff specifically alleges that he can prove his claim against Defendant by clear and
convincing evidence, including actual malice, and that he is entitled to recover of

exemplary damages on his claim for libel per se.

ORIGINAL PETI'I`ION AND APPLICAT]ON FOR TRO

Page 5 of 45

 

Case 4:18-cv-00247-AL|\/|-CAN Document 1-2 Filed 04/10/18 Page 6 of 11 Page|D #: 14

4.7

4.8

4.9

4.10

4.ll

4.12

(Intrusion on Scclusion )

Retzlaff intentionally intruded on Van Dyke’s solitude, seclusion or private affairs.
While this tort has always included physical intrusions, it has also included non-physical
intrusions such as following, spying-on, or harassing a plaintiff K)'ame)' v. Dow)rey, 680
S.W.2d 524, 525 (Tex. App. - Dallas 1984, writ ref’d n.r.e).
This type of intrusion into ones private affairs (repeated demands to plaintiffs boss with
the clear intent that Van Dyke's employment be terminated) would be highly offensive to
a reasonable person. Househo/d C)'edr`t Se)'vs. v. Drisco/, 989 S.W.2d 72, 84-85 (Tex.
App. - El Paso 1998, pet. denied); Donnel v. Lara, 703 S.W.2d 25 7, 259 (Tex. App. ~
San Antonio 1985, writ ref’d n.r.e),
Van Dyke has suffered injury as a result of Retzlaffs intrusion. In this case, Van Dyke
has suffered the complete loss of his employment and severe emotion distress concerning
that loss of employment H'e has also suffered emotional distress due to the ongoing and
continuing harassment by Retzlaf`f.

( Tortious Interl`erence With Contl'act - Victoria County )
Plaintiff had an existing contract with the Victoria County District Attorney for
employment as a felony prosecutor, which he had been scheduled to begin on April 3,
2017 at a salary of $63,600.00 plus other employment benefits.
Through the actions to which Defendant has freely admitted, and which is recited in
paragraph 3.3 above, Defendant willfully and intentionally interfered with the contract
between Plaintiff and Victoria County.
Defendant’s interference with the contract was the proximate cause of Plaintiff" s injury,

to wit, the loss of his employrnent, as well as earnest money he had placed a house

ORIGINAL PETITION AND APPLICATION FOR 'I`RO

Page 6 of 45

 

 

Case 4118-CV-00247-AL|\/|-CAN DOCUment 1-2 Filed 04/10/18 Page 7 Of 11 PagelD #1 15

4.13

4.14

4.15

4.16

4.17

4.18

4.19y

located at 110 Teakwood in Victoria, Texas and severe damage to his professional
reputation
Plaintiff specifically alleges that he can prove his claim against Defendant by clear and
convincing evidence, including actual malice, and that he is entitled to recover of
exemplary damages on his claim for tortious interference

( Tortious Interference With Contract - KLR)
Plaintiff had an existing contract with KLR for employment To wit, Plaintiff was
employed as an associate attorney with KLR for a salary of sixty thousand dollars
($60,000) per year, plus health and other employment benefits
Through the actions outlined in paragraphs l.l - 3.7 above, Defendant willfully and
intentionally interfered with the contract between Plaintiff and KLR.
Defendant’s interference with the contract was the proximate cause of Plaintist injury,
to wit, the loss of his employment
Plaintiff specifically alleges that he can prove his claim against Defendant by clear and
convincing evidence, including actual malice, and that he is entitled to recover of
exemplary damages on his claim for tortious interference

(Intentional Infliction of Emotional Distress )

The conduct of Defendant as alleged in paragraphs 1.1 ~ 3.7 above was intentional,
extreme, and so outrageous in character, and so extreme in degree, as to go beyond all
possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a
civilized conimum`ty.
Defendant’s conduct has caused Plaintiff severe emotional distress due to the loss of his

job and ongoing harassment by Defendant.

ORIGINAL PETITION AND APPLICATION FOR TRO

Page 7 of 45

 

Case 4:18-cv-00247~AL|\/|-CAN Document 1-2 Filed 04/10/18 Page 8 of 11 Page|D #: 16

5.l

5.2

5.3

5.4

5.5

5.6

V. APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
lNJUNCTIVE RELIEF

Plaintiff reincorporates the allegations contained in paragraphs l.l -4.l9 above,
(Temporary Restraining Order)
Pursuant to Tex. R. Civ. P. 680, Plaintiff requests that a temporary restraining orders be
entered against Defendant. An affidavit in support of the temporary restraining order is
attached hereto as Exhibit “F” and incorporated by reference herein.
The evidence contained in the affidavit demonstrates that Defendant has harassed
Plaintiff in an extreme and outrageous matter, that he has caused Plaintiff to lose his job,
and that he is likely to interfere with Plaintiff’ s clients and other possible means of
employment He has expressly stated that he intends to destroy Plaintiff" s career and
continue this conduct into the foreseeable future.
Defendant is well known to Texas courts, to the Texas legal community, and to the public
at large for engaging in this type of behavior. In fact, he has engaged in similar conduct
toward attorneys in this county (Evan Stone) in the past Plaintiff has already suffered
irreparable injury and damage Defendant also represents an imminent threat to
continued immediate and irreparable injury, loss, or damage due to his threats to continue
harassing Plaintiff and contacting his clients.
Plaintiff has a substantial likelihood of success on their claims. The evidence attached to
this petition could not possibly be more damning and the conduct committed by
Defendant is extreme and outrageous to such an extent that it is nearly without precedent
Injunctive relief is Plaintiff‘s sole remedy to stop continuing damage to his livelihood
and reputation.

Texas courts have held that injunctive relief is appropriate in cases when restraining the

ORIGfNAL PETITION AND APPLICATION FOR TRO

Page 8 of45

 

Case 4:18-cv-00247-ALM-CAN Document 1-2 Filed 04/10/18 Page 9 of 11 Page|D #: 17

5.7

5.8

publication of a defamatory statement is essential to avoid impending danger or to protect
a business or other property interest that is threatened by intimidation or coercion.
K)`)mey v. Bar'nes, 443 S.W.3d 87, 99 (Tex. 2014) (permitting injunctive relief in a
defamation case to avoid impending danger); Ex parte Tuc/ter, 220 S.W.75, 76 (Tex.
1920) (permitting injunctive relief to protect against intimidation or coer'cion). A
constant barrage of false and defamatory statements directed toward an individual’s
employer and his clients is not protected by the First Amendment; it is tortious conduct
that this Court clearly has the power to prohibit Such a prohibition is especially
appropriate in this case, where Defendant has managed to cause extreme harm to Plaintiff
in a very short period of time.

The relief which Plaintiff immediately requests from this Court is that Defendant be
enjoined and restrained from:

(a) having further contact of any kind with Plaintiff, unless Defendant
represents himself as a pro se, and in that case, only to the minimum
extent necessary to comply with the Texas Rules of Civil Procedm‘e.

(b) having any contact with any employer of Plaintiff;

(c) having any contact with any potential employer of Plaintiff;

(d) having any contact with any past,'current, or future client of Plaintiff;

(e) making any further publication, on the Internet or elsewher‘e, which relate
or pertain to Plaintiff in any way;

Plaintiff asks that the Court set bond at no more than $100.00. This bond is reasonable in
light of the fact that Plaintiff just lost his job due to Defendant’s wrongful condrrct and is

currently making only $24,000.00 per year at what used to be his second j ob.

ORlGINAL PETITION AND APPLICATlON FOR TRO

Page 9 of 45

 

 

Case 4:18~cv-00247-AL|\/|-CAN Document 1-2 Filed 04/10/18 Page 10 of 11 Page|D #: 18

5.9

5.10

5.ll

5.12

6.1

(Temporary Injunction)
Pursuant to Tex. R. Civ. P. 681-84, Plaintiff requests that Defendant be cited to appear,
and following such a hearing, for the Court to enter a temporary injunction enjoining and
restraining the conduct referenced in paragraph 5.7 above.
Plaintiff requests that the temporary injunctive relief under paragraph 5.7 begin to run at
the time this Court signs a temporary restraining order (or' temporary injunction) and
terminate at the conclusion of this lawsuit’s trial,
Plaintiffasks that the Court set bond at no more than $100.00.

( Permanent Injunction )
At the conclusion of trial, Van Dyke requests that any injunction entered as requested in
paragraphs 5.l - 5.l l above be made permanent Plaintiff also requests that Defendant
be ordered to remove any and all content that he has published concerning Plaintiff that is
adjudged to be defamatory. Ki)mey, 443 S.W.3d at 93.

VI. PRAYER

Plaintiff prays that~

a. Defendant be cited to appear and answer;

b. Plaintiff be awarded actual damages against Defendant that were incurred
as a result of his wrongful conduct including, but not limited to, damages
for mental anguish, loss to personal reputation, loss to professional
reputation, and loss of business, in the amount of at least thirty million

dollars ($30,000,000.00);

d. Plaintiff be awarded exemplary damages against Defendant in the amount
of at least seventy million dollars ($70,000,000.00);

e. Plaintiff be granted a temporary restraining order for the relief requested
in paragraphs 5.7 until a hearing on the issue can be held;

f. That upon such hearing on the request for injunctive relief set forth above,
that this Court will order, restrain, and enjoin Defendant as plead in

ORlGlNAL PETITION AND APPLICATION FOR TRO

Page 10 of45

 

 

Case 4:18-cv-00247-AL1\/|-CAN Document 1~2 Filed 04/10/18 Page 11 of 11 PagelD #: 19

paragraphs 5.7 and 5.9 ~ 5.l l above;

g. Plaintiffs be granted permanent injunctive relief against Defendant;
h. Plaintiffs be granted judgment for all costs of court; and
i. Plaintiffs be granted all further relief to which it may be entitled.

Respectfu|ly subrnitted,

/s/ Jason Lee Van Dyke
Jason L. Van Dyke

State Bar No. 24057426

108 Durango Drive

Cr'ossroads, TX 76227

P - (469) 964_5346

F - (972) 421-1830

Email: jason@vandykelawfirm.com

CERTIFICATION OF COMI’LIANCE WITH LOCAL RULE 2.1.3

l certify that, to the best of my knowledge, the party against whom r'elief`is sought ex parte is not
represented by counsel in thc matter made the basis of the relief sought Upon investigating this
case, 1 came to believe that Retzlaff was represented by Jeffi‘ey Dorrell of Hanszen LaPorte. I
spoke with Mr. Dorrell prior to filing this lawsuit and he stated to me that he does not represent
Mr. Retzlaff. Accordingly, Retzlaff is not, to the best of my knowledge, represented by counsel.

/s/ Jason Lee Van Dyke
JASON L.VAN DYKE

ORIGINAL I’ETITlON AND APPLlCATION FOR TRO
Page l 1 of 45

 

 

E$i’\ilr~\- nn

fixes CPLR
Cir. Qq,.

 

 

v »._1 A iu \\JAA\/u 1 smu r\r.snu_suu_iu \/\/uu van n AMA\ ¢.¢. r\\/Ar\/r\u in v up v nw\_: AAALJ L#\LJA\\JA`J~ us \_,L»\n¢un \/\/uuznx V .i\_/ru u_l z\svrsru

ClVlL PRACTICE AND REMEDIES CODE
TlTLE 2. TRIAL, JUDGMENT, AND APPEAL
SUBTITLE B. TRIAL MATTERS
CHAPTER 27, ACTIONS lNVOLVlNG THE EXERCISE OF CERTAIN CONSTITUTIONAL RIGHTS

Sec. 27.001. DEFINITIONS. ln this chapter:

(l) "Communicstion" includes the making or submitting of a statement
or document in any form or medium, including oral, visual, written, audiovisual,
or electronic.

(2) "Exercise of the right of sssociation" means a communication
between individuals who join together to collectively express, promote, pursue,
or defend common interests.

(3) "Exercise of the right of free speech" means a communication made

in connection with a matter of public concern.

(4) "Exercise of the right to petition" means any of the following:
(A) a communication in or pertaining to:
(i) a judicial proceeding;
(ii) an official proceeding, other than a judicial proceeding,

to administer the law;

(iii) an executive or other proceeding before a department of
the state or federal government or a subdivision of the state or federal
government;

(iv) a legislative proceeding, including a proceeding of a
legislative committee;

(v) a proceeding before an entity that requires by rule that
public notice be given before proceedings of that entity;

(vi) a proceeding in or before a managing board of an
educational or eleemosynary institution supported directly or indirectly from
public revenue;

(vii) a proceeding of the governing body of any political
subdivision of this state;

(viii) a report of or debate and statements made in a
proceeding described by Subparagraph (iii), (iv), (v), (vi), or (vii); or

(ix) a public meeting dealing with a public purpose, including
statements and discussions at the meeting or other matters of public concern
occurring at the meeting;

(B) a communication in connection with an issue under

consideration or review by a legislative, executive, judicial, or other

 

l l n_, l gm “_,. \ p_..l_.. 4 \.“,¢ .\vn“,.n_,.`_¢.,,. `_.\,¢,_,i,. `_.1.; n , L,¢“,hr_ 1-“,_.. .\_,.u_' nn v \_n_. ¢ ..1\_. 1 .u_. ._u\._n\-\_.n_u_l ul -\_,\_“\n 1 nn \_¢\_J.n_¢ 1 1 '1 \_¢ l 1b1 n nu .\¢\_n¢ n n

governmental body or in another governmental or official proceeding;

(C) a communication that is reasonably likely to encourage
consideration or review of an issue by a legislative, executive, judicialr or
other governmental body or in another governmental or official proceeding;

(D) a communication reasonably likely to enlist public
participation in an effort to effect consideration of an issue by a legislative,
executiver judicial, or other governmental body or in another governmental or
Official proceeding; and

(E) any other communication that falls within the protection of
the right to petition government under the Constitution of the United States or
the constitution of this state.

(5) "Governmental proceeding" means a proceeding, other than a
judicial proceeding, by an officer, official, or body of this state or a
political subdivision of this state, including a board or commission, or by an
officer, official, or body of the federal government.

(6) "Legal action" means a lawsuit, cause of action, petition,
complaint, cross~claim, or counterclaim or any other judicial pleading or filing
that requests legal or equitable relief.

(7) "Matter of public concern" includes an issue related to:

[A) health or safety;

(B] environmental, economic, or community well-being;

{C) the government;

(D) a public official or public figure; or

(E) a good, product, or service in the marketplace.

(B) "Official proceeding" means any type of administrative, executive,
legislative, or judicial proceeding that may be conducted before a public
servant.

(9) "Public servant" means a person elected, selected, appointed,
employed, or otherwise designated as one of the followingr even if the person
has not yet qualified for office or assumed the person's duties:

(A) an officer, employeer or agent of government;

(B} a juror;

(C) an arbitrator, referee, or other person who is authorized by
law or private written agreement to hear or determine a cause or controversy;

{DJ an attorney or notary public when participating in the
performance of a governmental function; cr

{E] a person who is performing a governmental function under a
Claim of right but is not legally qualified to do so.

Added by Acts 2011, 82nd Leg., R.S., Ch. 341 {H.B. 2973], Sec. 2, eff. June 17,
2011.

» c n- 0 nn oil a\.¢i.- a utu l\A_.unn..-n....a \..-'\.rl..u_¢ \..¢n n \.l_n\ ¢.l. a\\.. \AL)M\.J 111 r uu.. l u\u linn ua\u\“..lul..» \.ll \..-uu\l r \lo\ vvllu v l l v \ \vl 11 \u l\.\¢..lll ou

sec. 27.002. PURPOSE. The purpose of this chapter is to encourage and
safeguard the constitutional rights of persons to petition, speak freely,
associate freely, and otherwise participate in government to the maximum extent
permitted by law and, at the same time,r protect the rights of a person to file

meritorious lawsuits for demonstrable injury.

Added by Acts 2011, BRnd Leg., R.S., Ch. 34l {H.B. 29?3), Sec. 2, eff. June l?,
2011.

Sec. 27.003. MOTION TO DISMISS. (a) lf a legal action is based on,
relates tof or is in response to a party's exercise of the right of free speechll
right to petition, or right of association,r that party may file a motion to
dismiss the legal action.

(b) A motion to dismiss a legal action under this section must be filed
not later than the 60th day after the date of service of the legal action. The
court may extend the time to file a motion under this section on a showing of
good cause.

(c) Bxcept as provided by Section 27.006{b), on the filing of a motion
under this sectionr all discovery in the legal action is suspended until the
court has ruled on the motion to dismiss.

Added by Acts 2011, 82nd Leg., R.S., Ch. 341 {H.B. 29?3), Sec. 2, eff. June l?,
2011.

Sec. 27.004. HEARING. (a) A hearing on a motion under Section 27.003
must be set not later than the 60th day after the date of service of the motion
unless the docket conditions of the court require a later hearing, upon a
showing of good cause, or by agreement of the parties, but in no event shall the
hearing occur more than 90 days after service of the motion under Section
27.003, except as provided by Subsection (c).

(b) ln the event that the court cannot hold a hearing in the time required
by Subsection (a), the court may take judicial notice that the court's docket
conditions required a hearing at a later date, but in no event shall the hearing
occur more than 90 days after service of the motion under Section 27.003, except
as provided by Subsection (c].

{c) If the court allows discovery under Section 27.006(b), the court may
extend the hearing date to allow discovery under that subsection, but in no
event shall the hearing occur more than 120 days after the service of the motion
under Section 27.003.

Added by Acts 2011, 82nd Leg.r R*S., Ch. 341 (H.B. 29?3), Sec. 2, eff. June 17,

1 1 11_1 1 1\1 1-1_, 1 1\_,1_. 1 11»¢1_» 1\1_.1111_,1_¢11_11_. \1_»\_»\¢_¢\_¢ »._»0 11 11 1¢_1¢'\. ¢.1 . a 1b1 luna 01'1 l ut¢\ ll '1u soon 1..:\1.'1\\.1¢1.11.. \:1 \.¢1.1\.|¢\1.\ \_.\111».:1 1 1 \\J l A\.au 14 \\.. u.¢ul`a.;

2011.
Amended by:

Acts 2013, 83rd Leg., R.S., Ch. 1042 (H.B. 2935), Eec. l, eff. June 14,
2013.

Sec. 27.095. RULING. (a) The court must rule on a motion under Bection
27.003 not later than the 30th day following the date of the hearing on the
motion.

[b} Except as provided by Subsection (cJ, on the motion of a party under
Section 27.003, a Court shall dismiss a legal action against the moving party if
the moving party shows by a preponderance of the evidence that the legal action
is based on, relates to, or is in response to the party's exercise of:

(l) the right of free speech;
(2) the right to petition: or
(3) the right of association.

(c) The court may not dismiss a legal action under this section if the
party bringing the legal action establishes by clear and specific evidence a
prima facie case for each essential element of the claim in guestion.

(dJ Notwithstanding the provisions of Subsection (c}, the court shall
dismiss a legal action against the moving party if the moving party establishes
by a preponderance of the evidence each essential element of a valid defense to
the nonmovant's claim.

Added by Acts 2011, 82nd Leg., R.S., Ch. 341 (H.B. 2913), Sec. 2, eff. June 17,
2011.
Amended by:

Aots 2013, 83rd Leg., R.S., Ch. 1042 (H.B. 2935}, Sec. 2, eff. June ld,
2013.

Sec. 27.006. EVIDENCE. (a) In determining whether a legal action should
be dismissed under this chapter, the court shall consider the pleadings and
supporting and opposing affidavits stating the facts on which the liability or
defense is based.

{b) on a motion by a party or on the court's own motion and on a showing
of good cause, the court may allow specified and limited discovery relevant to

the motion.

Added by Acts 2011, Ban Leg.il R.S., Ch. 341 (H.B. 2973), Sec. 2, eff. June lT,
2011.

Sec. 27.007. ADDITIONAL FINDINGS. (a) At the request of a party making a

l y ". l ¢-1,¢1.-\... 1 4\,..1. 1 1.1-11_.» 11..1..»"141..-11_»..1 -\..-\.11¢..¢-1_1 -\.,,1|1 \.1 1.1.11\ 1.1. 1 1511 1v11u 111 v lau 1 111\..1 1 nu.» A.-l¢\¢\.-u\.\».-ll-.l\-¢ vi \.-»1-¢1\- l \IH \.-»v\'\-ll \ l\-¢ l 1\-'\ 11 \l-¢ 1\1\-»|1 du

motion under Section 27.003, the court shall issue findings regarding whether
the legal action was brought to deter or prevent the moving party from
exercising constitutional rights and is brought for an improper purpose,
including to harass or to cause unnecessary delay or to increase the cost of
litigation.

(b) The court must issue findings under Subsection (a} not later than the
30th day after the date a request under that subsection is made.

Added by Acts 2011, 82nd Leg., R.S., Ch. 34l (H.B. 2973), Sec. 2, eff. June 17,
ZGll.

Sec. 2?.008. APPEAL. {a] If a court does not rule on a motion to dismiss
under section 27.003 in the time prescribed by Section 27.005, the motion is
considered to have been denied by operation of law and the moving party may
appeal.

(b) An appellate court shall expedite an appeal or other writ, whether
interlocutory or not, from a trial court order on a motion to dismiss a legal
action under Section 2?.003 or from a trial court’s failure to rule on that
motion in the time prescribed by Section 2?.005.

(c} Repealed by Acts 2013, 83rd Leg., R.S., Ch. 1042, Sec. 5, eff. June
14, 2013.

Added by Acts 2011, 82nd Leg.r R.s., Ch. 341 (H.B. 29?3), Sec. 2, eff. June 17,
ZOll.
Amended by:

Acts 2013, 83rd Leg., R.S., Ch. 1042 (H.B. 2935), sec. 5, eff. June 14,
2013.

Sec. 27.009. DAMAGES AND COSTS. (a) lf the court orders dismissal of a
legal action under this chapter, the court shall award to the moving party:

(l) court costs, reasonable attorney‘s fees, and other expenses
incurred in defending against the legal action as justice and equity may
require; and

(2) sanctions against the party who brought the legal action as the
court determines sufficient to deter the party who brought the legal action from
bringing similar actions described in this chapter.

(b) If the court finds that a motion to dismiss filed under this chapter
is frivolous or solely intended to delay, the court may award court costs and
reasonable attorney's fees to the responding party.

Added by Acts 2011, 82nd Leg.yr R.S., Eh. 341 {H.B. 2973], Sec. 2, eff. June 17,
2011.

r n_. l 1\¢\1\..-1 1\_.-1_1 .1 nmu 4\1..1111_.1.:11.‘..¢ \..-v¢..n_.l -\...11:\1 1 141-1 ah 1 1\..1¢\»)1\»..1|1\ l yu l 11\\.1 .1.11L.r lJ.l\u-n~\..lu\.» ul \.r\..\q.l 1 nl- l\..~u\-u 1 l l v 1 null \1 u..r \\M..ll\ l .)

Sec. 27.010. EXEMPTIONE. (a) This chapter does not apply to an
enforcement action that is brought in the name of this state or a political
subdivision of this state by the attorney general, a district attorney, a
criminal district attorney,r or a county attorney.

(b} This chapter does not apply to a legal action brought against a person
primarily engaged in the business of selling or leasing goods or services, if
the statement or conduct arises out of the sale or lease of goods, servicesr or
an insurance productr insurance services, or a commercial transaction in which
the intended audience is an actual or potential buyer or customer.

(c) This chapter does not apply to a legal action seeking recovery for
bodily injury, wrongful death,l or survival or to statements made regarding that
legal action.

{d) This chapter does not apply to a legal action brought under the
Insurance Code or arising out of an insurance contract.

Added by Acts 2011r B2nd Leg.r R.S., Ch. 341 {H.B. 2973}, Sec. 2, eff. June 17,
2011.

Amended by:
Acts 2013, 83rd Leg., R.S., Ch. 1042 (H.B. 2935), Sec. 3, eff. June 14,

2013.

Sec. 2?.011. CONSTRUCTIDN. (a) This chapter does not abrogate or lessen
any other defense, remedy, immunity, or privilege available under other
constitutional, statutory, case, or common law or rule provisions.

(b) This chapter shall be construed liberally to effectuate its purpose
and intent fully.

Added by Acts 2011, 32nd Leg., R.S.¢ Ch. 341 (H.B. 2973], Sec. 2, eff. June 17,
2011.

EXH|B|T FOUR

P|aintiff’s |\/|otion for |njunction
\/an Dyke v. Retzlaff
Case No. 4:18-Cv-00247-AL|\/|

Filed in the U.S. District Court for the Eastern
District of Texas - Sherman Division

 

 

Case 4:18~cv-00247-ALI\/| Document 49 Filed 05/29/18 Page l of 10 Page|D #: llll

JASON LEE VAN DYKE

V.

THOMAS CHRISTOPHER RETZLAFF
a/k/a Dean Anderson d/b/a BV Files, Via
View Files L.L.C., and ViaView Files

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION
Plaintiff

Case No. 4118cv247

OO'>OO'>OO'>OO'>OO'>OO'>OO'>OO'>OO'>

Defendant

PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND
MEMORANDUM OF LAW IN SUPPORT

Plaintiff, Jason Lee Van Dyke, asks that this Court grant a preliminary injunction

against Defendant.

I. INTRODUCTION
Plaintiff is Jason Lee Van Dyke, Defendant is Thomas Christopher Retzlaff.
This case arose from ongoing harassment of Plaintiff and interference with his
employment by Defendant. The harassment has been ongoing for at least fourteen
months and, in that time, Defendant's acts have caused Plaintiff to lose his full time
employment on two separate occasions. He has lost other clients as a result of
Defendant's tortious conduct as`well.
Harassment by sending repeated electronic communications occurs when (a) a person;
(b) with the intent to harass, annoy, alarm, abuse, torment, or embarrass another; (c)
sends repeated electronic communications; (d) in a manner reasonably likely to harass,
annoy, alarm, abuse, torment, embarraSS, or offend another. Tex. Pen. Code §
42.07(a)(7). Stalking is when (a) a person; (b) on more than one occasion; (c) pursuant

to the same Scheme or course of conduct; (d) knowingly; (c) engages in conduct that

MOTION FOR PRELIMINARY IN]UNCTION Page l of 10

 

 

 

Case 4:18-cv-00247-AL|\/1 Document 49 Filed 05/29/18 Page 2 of 10 Page|D #: 1112

constitutes an offense under Tex. Pen. Code § 42.07 [harassment]. Tex. Pen. Code §
42.072.

4. Defendant’s electronic communications to Plaintiff, his employers, and his clients is
criminal harassment of Plaintiff. ln an effort to destroy Plaintiff s legal career, he has
taken this action multiple times over the course of the past fourteen months. This action
meets the legal definition of stalking and Plaintiff now seeks a preliminary injunction
from this Court to compel Defendant to cease and desist his stalking of Plaintiff.

III. FACTS

5. On information and belief, Defendant has been utilizing both PACER and the Texas
Electronic Filing Systems to systematically identify Plaintiff`s clients, the judges
assigned to cases where Plaintiff is acting as counsel, and the opposing attorney in
those cases.

6. Since the filing of this lawsuit, Plaintiff lost a contract with Claude and Catia Rich,
which pre-dated his employment with Karlseng, LeBlanc & Rich L.L.C. (“KLR”)
under which he had been retained to represent them in a claim for negligence and
deceptive trade practices for damages related to faulty concrete in the construction of
their house. This was Cause No. DC-l7-06085, styled Claude Rich, el al. v. Bl`g D
Concrele, Inc., el al., in the 160th District Court in and for Dallas County, Texas.

7. Continued stalking by Defendant was confirmed when, on May 3, 2018, Plaintiff was
approached by attorney Jared Julian (opposing counsel) and informed that he too had
been contacted by Defendant. The case was Cause No. 17-10442-431, styled In The
Maller ofthe Marrl`age ofJennl'fer Mell`sa Jaynes and Chrl`s Davl'a' Roberls, and

pending in the 431St District Court in and for Denton County, Texas. Plaintiff has had

MOTION FOR PRELIMINARY IN]UNCTION Page 2 of 10

 

 

Case 4:18-cv-00247-AL|\/| Document 49 Filed 05/29/18 Page 3 of 10 PagelD #: 1113

lO.

ll.

several conversations with other potential clients and attorneys who have specifically
referenced fear of reprisal from Defendant as the reasons for their refusal to hire or
associated with him.

On or around May 22, 2018, Plaintiff was interviewed by Pawl Bazile for an article on
“Dangerous.com”, a website affiliated with conservative media personality Milo
Yiannopolous, concerning the tortious acts that Defendant has committed against him
over the course of the past fourteen months, as well as the events leading up to
Defendant’s stalking of Plaintiff. The article was published on May 24, 2018 in an
article entitled “Leftwing Stalkers Cost Me Two Jobs, Here’s How I’m Fighting Back”.
In response to the article, Defendant sent the electronic e-mail communication attached
hereto as Exhibit “A” to Mr. Bazile. The electronic e-mail communication specifically
references Gavin McInnes, who has been a client of Plaintiff since August of 2017, and
who Plaintiff was recently retained to represent in Cause No. 2118-cv~10542-LJM-EAS,
styled J()el Vangheluwe, et al. v. GotNews, LLC, et al. in the U.S. District Court for the
Eastern District of Michigan (Plaintiff is licensed to practice law before that court). Mr.
Bazile contacted Mr. McInnes about the e-mail communication who, in turn, reached
out to Plaintiff concerning its contents.

The following day, Defendant sent a second e-mail communication to Mr. Bazile. The
e~mail communication is attached hereto as Exhibit “B” and incorporated by reference
herein. As an attachment, Defendant sent Mr. Bazile a copy of a letter that he allegedly
sent to Mr. McInnes. That attachment is attached hereto as Exhibit “C” and
incorporated by reference herein.

On May 28, 2018, Plaintiff learned that Defendant had begun blogging about Mr.

MOTION FOR PRELIMINARY IN]UNCTION Page 3 of 10

 

 

Case 4:18-Cv~00247-AL|\/l Document 49 Filed 05/29/18 Page 4 of 10 Page|D #: 1114

12.

l3.

14.

McInnes on his “BV Files” blog. Plaintiff has attached relevant copies of this posting
hereto as Exhibit “D” and they are incorporated by reference herein. The blog post
contains pictures of Mr. McInnes’ wife and children. lt also contains the horne address
of Mr. McInnes and encourages members of the domestic terrorist collective known as
“Antifa” to stalk Mr. McInnes and his family at their home. Additional communications
concerning Plaintiff were made by Defendant the same day, and are attached to this
motion as Exhibit “E” and incorporated by reference herein.

On the morning of May 29, 2018, Plaintiff received the electronic mail communication
from Defendant, using his "Dean Anderson" pseudonym, attached hereto as Exhibit
"F".

Plaintiff has made multiple efforts to confer with Mr. Dorrell, counsel for Defendant, to
control his client’s behavior. Prior to the communications with Mr. McInnes, Plaintiff
warned Mr. Dorrell on multiple occasions that further communications by Defendant
with Plaintiffs clients would not be tolerated. Mr. Dorrell is unable to control his client
and this lawsuit has clearly not sent the appropriate message to Defendant that his
stalking of Plaintiff will not be tolerated.

Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff seeks to enjoin
and restrain Defendant, his agents, and his representative from continuing to harass him
during the pendency of this lawsuit. Defendant's arguments thus far have been that he
has a First Amendment right to harass Plaintiff as much as he wants. This is nonsense.
Defendant is a felon, a vexatious litigant, and is obviously a sociopath. He is
represented by counsel that, during the short time he has represented Defendant, has

proven woefully unable or unwilling to control his client.

MOTION FOR PRELlMINARY IN]UNCTION Page 4 of 10

 

 

Case 4:18-Cv-00247-AL|\/| Document 49 Filed 05/29/18 Page 5 of 10 Page|D #: 1115

l5.

l6.

Plaintiff attaches as Exhibit “G” his own affidavit in support of this motion. Plaintiff

would further note that the evidence attached to this motion constitutes additional

circumstantial evidence of Defendant’s ownership the “BV Files” blog, which should

be also considered by this Court in rejecting Defendant’s motion to dismiss under the

TCPA (and awarding attorney fees to Plaintiff for defending against the same).

II. ARGUMENT

Plaintiff seeks to enjoin Defendant, together with his agents, representatives, and all

other persons associated with Defendant, from the following activities:

(a)

(b)

(C)

F rom having any contact, of any nature, type, or description, through any
type of communications medium, with Plaintiff. Defendant should not be
permitted to contact Plaintiff, his co-workers, or his office staff, either at
home or at work, for any reason except that which may be expressly
permitted by the orders of this Court, any other court, or the applicable
rules of practice or procedure;

F rom having any contact, of any nature, type, or description, through any
type of communications medium, with any member of Plaintiffs family
including, but not limited to, Plaintiff s mother and father;

F rom having any contact concerning Plaintiff, of any nature, type, or
description, through any type of communications medium, with any
person or entity that is an employer of Plaintiff, an employer of any
member of Plaintiffs family, or with whom Plaintiff, or any business in

which Plaintiff has an interest, has an independent contractor relationship;

MOTION FOR PRELIMlNARY IN]UNCTION Page 5 of 10

 

 

Case 4:18-cv-00247-AL|\/l Document 49 Filed 05/29/18 Page 6 of 10 PagelD #: 1116

17.

(d) From having any contact concerning Plaintiff, of any nature, type, or
description, with any person or entity with whom Plaintiff has an attorney-
client relationship. Defendant should further be enjoined and restrained
from contacting the relatives and employers of any of Plaintiffs clients;

(e) From having any contact concerning Plaintiff with any judicial officer in
any case where Plaintiff is acting as an attorney and representing a client,
except for communications and court filings permitted by the rules of civil
procedure, rules of criminal procedure, rules of appellate procedure, or
duly promulgated local rules of practice; and

(f) From having any contact concerning Plaintiff with any opposing attorney
in any case where Plaintiff is acting as an attorney and representing a
client, except in cases where Defendant is also a party;

Plaintiff does not seek an order prohibiting Defendant from participating in disciplinary
proceedings against Plaintiff and would pray that, if this Court grants Plaintiffs
injunction, that this Court expressly permit Defendant’s participation in those
proceedings Such language is necessary to prevent Defendant from further lying to
disciplinary authorities that Plaintiff is using this lawsuit to prevent his participation in
those proceedings

There is a substantial likelihood that Plaintiff will prevail on the merits of his case against
the Defendant. This court clearly has personal jurisdiction over Defendant. The
allegations contained in Defendant's Motion to Dismiss under the Texas Citizens
Participation Act are patently absurd. The TCPA utilizes an evidentiary standard that is

completely foreign to federal courts and procedures that directly conflict with Fed. R.

MOTION FOR PRELIMINARY IN]UNCTION Page 6 of 10

 

 

Case 4:18-cv-00247-ALI\/| Document 49 Filed 05/29/18 Page 7 of 10 PagelD #: 1117

18.

l9.

20.

Civ. P. 12(d). Accordingly, it is not applicable in federal court. Even if it were
applicable in federal court, the statements for which Defendant is being sued are not
matters of public concern and Plaintiff is able to make a prima facie case against
Defendant on all three of his claims.

Plaintiff again stresses that he is not now, nor has he even, been suing Defendant for
statements he made concerning Plaintiff to the State Bar of Texas or to Judge Jonathan
Bailey of the 43 lst District Court in and for Denton County, Texas. The bulk of
Plaintiffs claim stems from communications between Defendant and Plaintiffs former
supervisor, Robert Karlseng, in which Defendant caused the termination of Plaintiff s
employment with KLR through lies, threats, and extortion. The remainder of those
claims stem from posts made by Defendant and/or those acting in concert with him on his
“BV Files” blog. None of the conduct complained of in this suit is legally privileged and
none of it is protected by the First Amendment.

If the Court does not grant a preliminary injunction, Plaintiff will suffer imminent and
irreparable harm because Plaintiff will continue his tortious conduct against Plaintiff.
Defendant has admitted to causing Plaintiff to lose his job with the Victoria County
District Attorney. ECF 22-1. There is substantial evidence before this Court that he did
the same thing with KLR. See generally ECF 40.

Plaintiff has no adequate remedy at law. Defendant has made it clear by his words and
conduct that he has no intention of leaving Plaintiff alone and allowing him to practice
his trade. Defendant himself has stated that he will not stop harassing Plaintiff unless he
surrenders his license to practice law or is disbarred. This arrangement is not acceptable

to Plaintiff. Plaintiffs efforts to confer with Defendant’s counsel with respect to this

MOTION FOR PRELIMINARY IN]UNCTION Page 7 of 10

 

Case 4:18-cv-00247-ALI\/| Document 49 Filed 05/29/18 Page 8 of 10 Page|D #: 1118

2l.

22.

23.

ongoing problem have failed. This is a case where the parties profoundly hate each other
and where there is no reasonable likelihood of settlement through alternative dispute
resolution

Defendant will not suffer any undue hardship or loss by the issuance of a preliminary
injunction. Plaintiff is asking only that this Court compel Defendant to so certain things
that ordinary people who aren't sociopaths do without being ordered: (l) stop harassing
Plaintiff and his family; (2) stop trying to get Plaintiff fired from his j ob; (3) stop
contacting Plaintiffs clients and trying to get them to fire him; and (4) stop sticking his
nose into legal matters where he is not a party and in which he has no legitimate interest.
The issuance of a preliminary injunction would not adversely affect the public interest.
The Defendant has no First Amendment right to harass Plaintiff or members of his
family. He has no First Amendment right to tortuously interfere with the contracts or
prospective relations of Plaintiff relating to his practice of law (including employment
agreements, independent contractor relationships, and contracts creating an attorney-
client relationship). He certainly has no First Amendment right to send ex parte
communications to judges in courts where Plaintiff is trying a case, or opposing counsel
in those cases, for the purpose of harming Plaintiff’s professional reputation or
manipulate results in those cases. In short, Defendant has absolutely no constitutional
right to stop Plaintiff from practicing law or continuing to tortiously interfere With
his law practice.

Plaintiff is willing to post bond in an amount the Court deems appropriate As Plaintiff

remains unemployed due to Defendant's conduct, and Plaintiff is only asking that the

MOTION FOR PRELIMINARY IN]UNCTION Page 8 Of 10

 

Case 4118-CV-00247-AL|\/| Document 49 Filed 05/29/18 Page 9 Of 10 PagelD #Z 1119

24.

25.

26.

Court order Defendant to leave him alone, Plaintiff asks that bond be set no higher than
$lO0.00.
Plaintiff asks the Court to set this request for preliminary injunction for hearing at the
earliest possible time, Plaintiff further requests that a telephonic appearance for the
hearing on this preliminary injunction be denied and that Defendant and his counsel be
ordered to appear in person.

III. CONCLUSION
Plaintiffs lawsuit has failed to deter Defendant from continuing to commit tortious acts
against Plaintiff. Defendant's counsel has proven unable or unwilling to control
Defendant's behavior. Plaintiff and his family do not wish to be further harassed by
Defendant. Furthermore, Plaintiff has a right to practice his trade unimpeded by
Defendant's continued defamatory statements, by extortion, or by threats of reprisal
against his clients. The bond amount should be nominal because Plaintiff is only asking
this Court to order Defendant to do certain things that normal people - who aren't crazy -
do without being asked.

IV. PRAYER

Plaintiff prays that this Honorable Court enter an order granting a preliminary injunction
in this case and prohibiting Defendant from the conduct set forth in paragraph sixteen of

this motion.

MOTION FOR PRELIMINARY IN]UNCTION Page 9 of 10

 

 

Case 4:18-cv-00247-ALI\/\ Document 49 Filed 05/29/18 Page 10 of 10 Page|D #: 1120

Respectfully submitted,

/s/ Jason Lee Van Dyke
Jason L. Van Dyke

State Bar No. 24057426

108 Durango Drive

Crossroads, TX 76227

P ~ (469) 964-5346

F - (972) 421-1830

Email: jason@vandykelawfirm.com

CERTIFlCATE OF CONFERENCE

l certify that, on multiple occasions prior to 5-29-2018, l e-mailed Jeffrey Dorrell to advise
that l would be filing the foregoing motion asking the Court to enter a preliminary injunction
against Thomas Christopher Retzlaff. Mr. Dorrell informed me that he was opposed to the
motion.

/s/ Jason Lee Van Dyke
JASON LEE VAN DYKE

CERTlFlCATE OF SERVlCE

l certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

/s/ Jason Lee Van Dyke
JASON LEE VAN DYKE

MOTION FOR PRELIMINARY IN]UNCTlON Page 10 of 10

 

 

Case 4:18-cV-00247-AL|\/| Document 49-1 Filed 05/29/18 Page 1 of 3 Page|D #: 1121

EXHIBIT "A"

 

Case 4218-CV-00247-AL|VI Document 49-1 Filed 05!29/18 Page 2 Of 3 Page|D #! 1122

 

Jason Van Dyke

From: Pan Bazile <pawlbazile@gmai|.com>
Sent: Frlday, lvlay 25, 2018 8:47 P|V|

To: Jason Van Dyke

Subject: Fwd: Defarnatory article

Sent from my iPhone
Begin forwarded message:

From: Tom Retzlaff <:retzlaff texas.net>
Date: Niay 25, 2018 at 4:09:05 A|Vl EDT
To: pawl@officialproudboys.com
Subject: Defamatory article

 

Dear Sir,

Ear|ier today (May 24) you posted a news article about me
(htt s: WWW. dan erous. com 44 3
flghting- -bacl< ) in Which you falsely label me as being "left wing."

   

I find that characterization to be extremely defamatory and it is totally
false and I request that you make a retraction and a correction, as
provided by the Defamation Mitigation Act. The fact that in an April 20 article
With The Daily Beast Van Dyke claims that I am a KKK member should tell you right
there that the guy is totally lying to you peop|e. (I am not a KK|{ member', but Van
Dyke has claimed that I am.)

l have been a life-long member of the Repub|ican Party since Rona|d Reagan. I
was an original supporter for Dona|d Trump and even received tickets to the
Inauguration. Ihave been to 12 of Pres. Trump's rallies all over the SW, and arn a
frequent guest at the Trump Hotels having been a 'l'rump Card holder for many
years.

Ca||ing me "libera|" or "left Wing" is a total |ie.

My complaint to the State Bar has absolutely NOTHING to do With politics, but
everything to do With someone wanting to be a DA who is absolutely unqualified for
the job and it has to do With someone being a lawyer that should not be one. If
you think this is just over one or two (or‘ even a dozen) angry tweets using the N
word, you are sorely mistaken.

Slnce the filing of this |aWsuit, Van Dyke has sent me several emai|s threatening to
murder me and my family, and even called up my attorney (Jeff Dorrell in Hous'con)
saying that he was going to come to Arizona and murder me.

1

Case 4:18-cv-00247-ALl\/l Document 49-1 Filed 05/29/18 Page 3 of 3 PagelD #: 1123

lam a former federal and state law enforcement officer. My son is a current law
enforcement officer. In this day and age, threats of violence cannot go
unchallenged l see hand cuffs in the future for Van Dyke.

As you know from personal experience, Van Dyke has a history of being involved
with violence.

By the way, l think Van Dyke failed to tell you what the biggest news story about
this matter is: Later this summer myself and Mr. Dorrell will be going to New York
City with a federal subpoena to take the videotaped deposition of Gavin McInnes
and his wife Emi|y. Mr. McInnes has just recently been notified of this, l believe,
and we will be coordinating with his attorney on a date and time to do this.

This is not the first SLAPP lawsuit that Van Dyke has filed. But, unfortunately for
him, he has come up against a person who simply cannot be intimidated and who
has extremely deep pockets.

Please make the correction and issue a retraction forthwith.

Thomas Retzlaff

 

Case 4:18-cv-00247-ALl\/l Document 49~2 Filed 05/29/18 Page 1 of 3 PagelD #: 1124

EXHIBIT "B"

 

 

Case 4:18-cv-00247-ALN| Document 49~2 Filed 05!29/18 Page 2 of 3 PagelD #: 1125

Jason Van Dyke

From: Paw| Bazile <paw|bazi|e@gmai|.com>

Sent: Saturday, lvlay 26,201811:‘|3 Plvl

To: Jason Van Dyke

Subject: Fwd: Defamatory Article

Attachments: Van Dyke settlement letter.pdf; Letter to Mc|nnes - 5-22-2018.pdf; D's Notice of withdraw of

settlement offer Bi attachments - 5-9-201B.pdf

Another one
Sent from my iPhone

Begin forwarded message:

From: Tom Retzlaff <retzlaff texas.net>

Date: lvlay 26, 2018 at 11:28:36 P|Vl EDT

To: "pawl@officia|proud boys.com" ~:pawl@officialproudboys.com>
Subject: Defa matory Article

Dear Mr. Basile,

At some point l suppose that I will get curious about how your article about Van
Dyke appeared on a website ostensibly owned by Milo Hanrahan of Milo Wor|dwor|d,
LLC - an entity Which the SeCretary of State‘s office lists as being 'in defau|t' status
and, legally, nonoperationa|, and what the connection is between that non-U.S.
citizen here on an O-l visa and your so-ca||ed Proud Boys organization. ButI doubt
it will ever be relevant to anything that I care about, right? (At least that should be
your hope.)

In any event, I am checking to see if you have issued a retraction and an apology
for defaming rne by calling me a liberal and leftewing. Did I mention to you that I
was a member of the Repub|ican party before you were even born in January 1984?

A|so, if you want somethlng to write about, attached are some court documents for
you "Proud Boys" to chew over this weekend. No doubt Van Dyke is crying like a
bitch over the upcoming depositions of McInnes and his wlfe. Tough shit. There ls
not a damn thing he Can do about. I have an absolute right to travel to NV City
with a federal subpoena and conduct depositions of persons with knowledge of
relevant facts. he can piss and moan all he wants to, but there is not a damn thing
he can do about it. And once that video deposition gets posted on the YouTubes,
you don't think the liberal media won't be tearing y'all up into pieces?

Van Dyke can huff & puff all he wants, but you and your "Proud Boys" made a
terrible mistake by allowing him into your group. The fact that he is claiming to be
McInnes' lawyer now is a total joke! Is Van Dyke even licensed to practice law in
New York state? No. he is not! (Thus, yet another State Bar grievance is born.)

I meant what I said about your defaman me, Mr. Basile. And if you think I won't
use that as an excuse to drag you and the rest of your "Proud Boys" into federal

1

Case 4:18-cv-00247-ALl\/l Document 49~2 Filed 05/29/18 Page 3 of 3 PagelD #: 1126

court and embarrass the fuck out of your group, you clearly don't know me and
have not been paying attention. For the average human, nothing scares them
more than legal issues. I. Do. Not. Care. My whole adult life has been spent in
litigation. I am not afraid of high-stakes legal stuff...l'am just going to start
swinging and knock people's heads off. Seriously.

Van Dyke is a public-figure and, at one time, was going to be an assistant district
attorney in a state that has the highest use of the death penalty in the nation. Is it
really so unreasonable for black people (or any kind of "people“ for that matterl) to
be concerned about this guy being a prosecutor? Someone who, when "provoked"
resorts to racist language and death threats? If you were a defendant who this guy
was prosecuting, would you feel confident that race wasn't a factor? And if you
were a black victim and he was prosecuting the white offender, would you feel
confident of a fair trial, based upon Van Dyke's demonstrable history of racism and
inability to control himself?

Get fucking real, dudel
McInnes and his wife Emily are persons with knowledge of relevant facts. If Van
Dyke thinks he can get a judge to stop me, good luck with that. His threats of

getting an injunction are a total joke. But then again, Jason L. Van Dyke, Esq. is a
total joke. "Mean Texas Attorney"? More like "Punk-ass bitch!"

v/r

Thomas Retzlaff

 

 

Case 4:18-cv-00247-ALl\/l Document 49-3 Filed 05/29/18 Page 1 of 5 Page|D #: 1127

EXHIBIT ”C "

 

 

Case 4:18-cv-00247~ALl\/l Document 49-3 Filed 05/29/18 Page 2 of 5 PagelD #: 1128

Gavin McInnes
88 Park Ave.
Larchmont, NY 10538-4224 May 22, 2018

Re: Jason L. Van Dyke vs Thomas Retzlaff

Case No. 4:18-CV-247-ALl\/I

U.S. District Court ~ Eastern District of Texas
Dear Mr. McInnes,

No doubt you have read all of the media reports about the $l()()
million defamation lawsuit your running buddy, Jason Van Dyke, recently
filed against me here in Texas.

No doubt you have heard all the crying from Van Dyke once he
realized that he came across a man who simply cannot be intimidated and
who has far deeper pockets that he ever imagined.

Also, no doubt, you have heard him despair of the fact that he cannot
portray this lawsuit as some kind of “conservative vs. liberal” nonsense
because, the truth is, l basically agree with nearly everything you seem to
talk about politically. And, honestly, l actually think you are a bit too liberal
on many of your views. (seriously)

Be that as it may, I am now forced to deal with Van Dyke, Which

means that I am forced to deal with you and your Proud Boys organization.

 

 

Case 4:18-cv-00247~AL|\/l Document 49-3 Filed 05/29/18 Page 3 of 5 PagelD #: 1129

l am a former federal and state law enforcement officer. l am also a
former state prisoner having spent six years in Texas prison for illegal
weapons possession (something the state legislature recently decided to no
longer make a crime!). Thus, l have experience from both sides of the
criminal justice fence, so to speak. Which is why l have a serious problem
with guys like Van Dyke trying to get jobs as an assistant district attorney in
a county next to mine near San Antonio. Fascist, racist beliefs have
absolutely no business being involved in the criminal justice system
whatsoever.

You and your wife, Emily, are persons with knowledge of relevant
facts. Which is why later this summer myself and my attorney will be
coming to New York City with a federal subpoena to take your videotaped
depositions for use in this federal lawsuit in Texas and why l will be digging
into your lives and into your'Proua’ Boys organization and membership. l
see that a lot of people are suing you guys regarding violent and racist
attacks all across the country.

l also have read media reports about how your critics often times find
themselves verbally or physically threatened, their homes and families

stalked, and all kinds of other bullshit.

 

 

Case 4:18-cv-00247-AI_M Document 49¢3 Filed 05/29/18 Page 4 of 5 PagelD #: 1130

As you know, Van Dyke recently filed an identical defamation lawsuit
against The Mockr`ng B£ral newspaper and one of its reporters in federal
court. When the attorney for the news organization showed up to fight the

lawsuit, Van Dyke folded like a cheap suit, saying in an email:

lvly supervisor has instructed me to confer with you concerning a stipulation of dismissal
with prejudice for the l\/locklngbird case and to sign one if you are willing to agree to it

Since l have learned that your office has a propensity to release my e-mai|s to the press
and post them on Twltterl l am sending this message with the following caveat This
letter does not, and is not intended to constitute my view on the strength of my case
against lvloc|<lngbird and Nlr. Bello. lt is my personal belief that your client is an
absolutely contemptible piece of human filthI and l would personally like nothing more
than to prosecute this case to its conclusion This letter is nothing more. and is not
intended to be anything more, than compliance with an order from my immediate
supervisor at the company where l am employedl

My spidey sense is telling me that this “supervisor” is you, Mr. Mclnnes,
and I fully intend to grill both you and your wife like a couple of
cheeseburgers until l get the answers that I want. I spent many years of
honorable law enforcement service interrogating homicide suspects, white
collar criminals, to traitors spilling our nation’s secrets to the highest
bidders.

Van Dyke is ygg§ guy, which means that he is yM problem, Mr.
McInnes, You gave him a leadership position within your Proud Boys
organization and l know that Van Dyke represents you in a legal capacity,

too, such as in the recent Trademark application process with the U.S.

Case 4:18~cv-00247-ALM Document 49-3 l`-`iled 05/29/18 Page 5 of 5 PagelD #: 1131

Government and with regards to the dispute with the Oakland Raiders over
your misappropriation of their logo on some stupid T-shirt you clowns were
peddling.

Should Van Dyke or any of your Proud Boys engage in their typical
harassment activities, l will be holding both you and Emily personally

responsible

Respeotfully submitted,

Qta?\_/

Thomas Retzlaff

2402 E. Esplanade Ln.
PO Box 46424

Phoenix, AZ 85063-6424

email: Retzlaff@.tcxas.net
Ph# (210) 317-9800

 

p.s.

I have been a .I'IUGE fan of Anthony Cumia for many, many years

and I enjoyed listening to your show on his Compound Media network.
When he and Opie got tired, l immediately canceled my XM subscription
Also, Mark Levin is a good guy and I hope nothing that happens here with
this Van Dyke stuff blows back onto him and his people Lawsuits are
messy, unpredictable things, as you l<;now.

Case 4:18~cv-00247~ALl\/l Document 49-4 Filed 05/29/18 Page 1 of 19 PagelD #: 1132

EXHIBIT "D"

 

seems case azia-cv-ooztir-mieaoaewremr aeaamnrse'ssiesrse' emerge e'erosdnaaeie #: 1133

ABOUT ABUSE REPDRTS CDNTACT US LEGAL DISCLMMER

B V FZ']€J` ~ jester McGibney z`.r n rangp!rrefrand and here jr
w/Yy. . .

Bullyvil|e ge elected
. silll-;,"'-ii-".:l-;-:;-

I don't get nearly enough credit for
managing not to be a violent psychopath

§~Fiep';.-‘ 11 Ret'.'.'eei *Favorlte "¢t'lore

3_1_"?5"-.§ 143 ii‘ii' l § as l l n itt

'l '*. l_`l`.-' `r‘-`i".'l l __.‘;-‘ _j,_n ;;li t

MM""“@ M'i’?m farr fare Rer)errcge Pomo Perv james McGibney
G UILTY Of§ro/ea l/a/or Fraad/!

PosTeo ar Bv Fn_es m Unca~rsconizeo s1 2 CoMMENTs

'.l'n_g.r
58 Park Ave' Larchmont Nl" l l .`~ _," " Heroes aan P'atrlots.
ID$_?B, Emily Jendrlsa'k, Gavin l ll f ‘ " Ol t`"E lhl.‘y'?

McInnes, James McGibney
Buil'ywh'e, James McGibney
Rosendin Electri`c, Rosendfn
Electric sexual harassment,
Stofen Ualor, The Proud 801/s
Tom Soriey Rosendirr Eiecl.‘rfc,

Tom Sori'ey sexual harassment

 

san Jose, California based employee of Rosendin Electr|c, Revenge pornog rapher,
ACCUSED PEDOPHILE, and serial sexual blackmail artist James McGibney, CEO/Fourlder
of ViaVlew, In¢:. and lts wobsltes Bull'yvllle.l:nm and Cheatervi|le.l:om, ls G\.Il|fLT\‘r of

http.'r'lwww.viaviewflles.net/uncategorizatl/san-jose-ravenga-porno-pal'v-lamas-moglbney-gullty-of-Blolan-valor-fraud! 1{61

5/25’2°13 Case 4218-¢3\/-00247~%|%5° BHJE'!§H"\PNPHQWB'“F§W'EIEWRU 0|1`6£§\9 \B'UFT@P&§€B #: 1134

 

Proud Boys leader Gavin McInnes and his wife have just been notified that they will be forced to
appear at a videotaped deposition that will be taking place this summer in New York Cll:y. This
notice was hand delivered to Mclnnes' horne. CHECK IT OUTU

tim-'in ML~lnnol-i
518 l’urlt A\'i.'.
]iurl;hu!ul'lt_ NY li.'lj,\S--UZJ Mtl)' 21, ZUl ti

l€\.‘i jason l.l Vllrl [)_\`l\u \':i 'i`ill:illiu.~i l¢‘.ul.'£llll`l'

Cli:iu No. 42 l R-(_‘V-Z-iT-r‘il[,M

li.i-i. l)\striot (_`ourl - liustem |)lslricl ol"l`r.'\'lls
lJl:ur Mrl Mcllllics.

Nnrlnll.hl you lm\'l: mall llli l.'ll`lll\.' n'llull.liu ru|'rl.\l1n ill\i\l.lt li'l\! $li]l)
million detillnulioll lawsuit your naming budd_v, .lllson Van l`)_rkc_ recently
filed uguiltsl utu lilm: ill `i'oi\'lls.

No tluuhl you hilvl: hulll'tl llll the crying l`mlll Van I`.|jl'ku nnl.‘c liu
realized illlll lie come across ll lllllli \\llo simply clll'lnl\t he intimidated uu\l
who lllls liu draper |)ol:lil:l¢= lhul hi: o\'~:r llullgiuol

Also. l\o r.|olll'»t. you hil\'i.l lil.'llnl him despair of ihl.l lill:l thill h¢.' ul\llliul
portray this lawsuit us some kind ol"'t',onscr\'rllivo l.'s. lll\ernl" nonsense
hocllilsc. the lrull\ is. l basically agree oilh nearly even-thing you seem to
llcll». iillml| politically Autl. hune.~lll_\, lllclililll_\' think you tire ll bit too liberal
nu many ul"yollr \‘io\\s. isoliouslyi

lie lli:il us il lliil), [ um now l'on:ud lodou| with \r'lln llyk\:. Which

lilellus lhlll i lllll l`on:r.'l.l lo lh.‘.'ll \\itll _l'uu null your i’l'olln‘ itr)_lu urgullirillliun

htlp:lrwww.vlavlewiilas.net/uncaiegorized/san-jose-revangs-porno-perv-james-mcgloney-gul|ty-of-slolen-va|or-freudi 14161

5/28/2013 Case 4118-CV-00247-WN¢S€BQ§€'UHit?NPRQVAlamF-WW@SW&B' OP?GQ’€ W"€§lF'_'EQsz§QéiE§ #Z 1135

l am a ionncr federal and state la\\' enforcement oi`t`\ccr. l am also a
t`onner state prisoner having spent six years in Texas prison i`or illegal
weapons possession (somelhing the state legislature recently decided to no
longer make a crime! i. 'llius, l have experience from both sides of the
criminal justice i`ence` so to speak Which is \\'hy l have a serious problem
with guys like Van Dyke trying to get jobs as an assistant district attorney in
a county next to mine near San Antoxiio. I"ascist, racist beliefs have
absolutely no business being involved in the criminal justice system
whatsoever.

You and your wife, lilliil)', are persons \\’iih knowledge oi` relevant
t`acts, Which is \\'hy later this summer myself and my attome_\' will be
coming to Ne\\»‘ York City \\ith a federal subpoena to take your videotaped
depositions for use in this federal lawsuit in 'l`exas and \\"h_\' l \\"ill he digging
into your lives and into your Proud Boys organization and membership I
see that a lot ot` people are siting you guys regarding violent and racist
attacks all across the country.

I also have read media reports about how your critics ol`ten times find
themselves verbally or physically threatened, their homes and families

stalked, and all kinds oi`ot.her bullshit.

http://www.viaviewt`lies.net/uncategorized/san-jose~revenge-porno-perv-james-mcgibney-guiity-of-stolen-valor-fraud/ 15/61

 

51'23!2°15 Ca$e -fl:lB-C\t-(J(`)Z¢l?-Mlllll’slit Bt§EllJHil§'NE-" H‘B“ABNFH W'ETBWR`B’ OF%B§E U'UFTQ*P§§EIB #: 1136

As you l»;nl'\\\'. Van i.`¢ylie rcccniiy Filed inn identical defamation lawsuit
against l"ilt' .‘le'u¢\in‘n_q‘ Hil‘ri' ne\\l;pllper and one oi' ila reporters itt l'\.‘cll:i'iil
court When tile attorney t'ra' the news nrgaiil`lmlicln showed up la tight the

ill\lsuli. Van Dyke totaled like a cheap soil. saying la oil entail

th gtng tila antiunion run lo writer with you cartwriqu a stipulation at utsmlual
with palmieri tar this Mur.l\qu»dtld cain and in aim nmi lyon tire willing li'.l ages lo lt

$m» l rim taan'lrll that your allied fm ll pruplnllty to widow my l-mll\l lo the prwl
a|'DFlDli U'Im B|'l T\l|llllf` |Ilr\ liftth lltt.\ l’l\¢mm Wl\l'| ll'\l! idbwl|'|q Wli Tl'i.l
letter dues mt_ and ic riot lrlter'ldad_ in wmittLle my view en lha amith ul my conn
against Mliclarlgllll.‘l and Mr &ltu lt l: my personal dittll!i l|‘tl'l mix dllrt il In
absolutely committon place pt hamlin titih omit would personally tim nothing mow
than to prosecute th`l mo ti.'l iii enrichment ‘l\tm llllv h mlh¢lgr'bti. lt\d rl*ldl
blum la h ¢mtmq wm thin olde with mmr hamm amounts
maria ct It\lt annum Mtlw mm mm

lviy spirit-laverne is ielliila lite lllllt this “supen'isor" is you, Mr. Melnlles.
and l fully intend to grill both you and your wife like a couple ol'
cheeseburgers ulliil l get the answers lllotl want. l spent many years rtl'
honorable law elu‘orl:elllerli service interrogating homicide suspects While
eollul' e.rlilliilills to traitors spilling our nlliii'\n`s secrets to ll'll: highl.'ll\i
bidders

Van l`.lyiic is Lg\g gll_\" which means thill he is I_i_)_t!r problcill, Mr
Meialie.~i. Yall gave hint a il_-allacslllil position witll'iil your l'i»amtl'ia,l'.i
organi.'ril| ion llrnl l lillu\\' thill Vllrt Dyke repw$rtlll¢ t'\'tll m ll legal ellp:wil}'.

ton, such as ill tile recent 'I`raLlemllrk applicatier process with llia ll h`

hitp:tiwww.viaviewflies.neilancategcrlzed/san-josa-ravenge-porncl-panr-|ames-mcginney,gulltypof+siolan»valur-fraudl 16161

5’23’2015 Case 4218-¢V-OOZ47-MMSH DUEMHFENP BQV¢lB'“FH`I`é't§'l`-EIBWEU OFSGUE \B'TFEQF'P§QEW #: 1137

l`.in\'eniriionl and \\'il|i regards tti llir: dispute with the nutritian linidurit m'i=r
year misappropriation el` their terre rrri same ritaiiiri 'l`-slita you elri\\iiii l\'ar.'re
peddling

lilliirilil Viai Dyke er iiii_i' iii rear Pmrrrl' H'rr_i'ri engage iii their typical
harassment iii.:li\.'ilies, l will lie holding huth you and liin`il_\' pr.'r.'»oii|ill_t'

responsible

Reirpeel.i`l.l'tl)‘ rial'iiiiitlml.

°ii'ri?r..»-

`l`lieiiias lleb:lal't`

2402 l".. lisiilirniide l.n.
l’{] l`li.iK "ll')-l?..rl

[’l'it\eni.'i. AZ 8505.1»6414

eimiil' |ggL-ztiir]lrrii-\ grigg-l
i'li!i mm 3 i`r¢irrr)i)

p.ir.

[ have been a llU(_‘rli l`an ol'.Anthtm),' C`i.aiiia l`\ir niariy. intin_i' years

and l enjoyed listening iii year slii)t\- err li.iii Companan Mei.liii iielitiirk.
Wlieri li: mill tlpie got t'rri:d.l `iiiiiiio¢lini,el_v eiinei::li_-il my XM suli:ir:riptiuii.
,f\|irr'i_ Marlt l.et'iii is a grind guy and l hope iiiitli`riig that l\a[ipeiir here with

this Van Dyke :ilt.ill`ble\\:i brick riritri him and hi.~: periplt'. l.r.i\\stlilrt i.tt\l
iiieiiir_\; unpredictable tliing-.i. air you know

Accordfng to sources close to the lnvestlgation (wh|ch consist solely of the voices in our heads),
Naz| attorney Jason Lee Van Dyke had this to SEV |l't r\!-'~lllfl"S\‘-' 10 the deposition HGUC€!

"I reserved a felqpbam]$'am a diana qur'rre r`rr New Yar'k., Gavin Mrirzae.r, dating
that lie bar received ram .rarz‘ cy")raa]‘z`caiiian that ei¢br'r‘_yau ar‘Mr'. R.r¢q!rjirr¢aad r‘a
take air dqbaai¢iarr r`a task rare far neff ar :bar‘ ry”hr'r w§fé). I wanted ¢a grae_yau air
apparz‘aarhr to re.qbarrd ita tbr`.r .ra that I may drawing whether 1 will bare fri .rrreié a
pratea‘z`r)e arder'_/?'aar aba Caan‘. The infirmity ngr. Mr'iarrer r`.r cleary rrar‘ relevant
ta argy affairs r`.r.rrrir.r z`rr farr care Farr£iemare, aff ar rabrtarr,*r'a!§y ar'! afi‘/)s
rammurrr`r'a;r`am between Mr. Mr‘imr€.r and ar_y.ra_!f are protected under hire adams ~
r[ie‘rrrf_priai!ege _ aaa therefore - are nat rally/art ta alr`.rcarre§y.

While i am trying r‘a art in a miliqu aramier, tbr'r ir'r the remind lime fn a week that I
haas bad ita warw]oa abaa¢jaar rlz`e.r¢r".r bebaifi`ar, and mey?ca[! , br'.r ab.rcm`a)r wiler
contacting ar' affirm/rare hara.r.rr`n_g lay rlie)rtr. I be[z`er)e there war ira aarei'taiafy r`ir fha
part albert I expre.rred to_yaa that fbe would nat be tolerated under argy arramr¢arrce.r.

 

http:i!www.vlavlewii|as.riovunoatogorizod!soa-loso-rovol'lg@'l?UrnD‘PHW~ 3mBS“mGQib"BV'QU||fV'OF'SlG|BH-VB|Or-lele-" 17“51

5123’2°15 Case 4:1B-CV-00247-WN¢56 DEE.'UH'F\`ENP RQ“AH‘WPHMW®EEBFTB' OF'WO ‘D'UFTQ*P&§EW #: 1138

1 womed_you tool room wour'd irc consequences and now, there 1;)¢7! be comequerzoo.r m
ji)llow.r:

sz`.r oom)j)oodoooe constitutes m_yj€m' o#emp! to oo#y'ororzoe witb}ou concerning too
why ¢y'o Pre/iorinog iry`.¢moiioo ogdinstyour client fo prohibit bimfroo) oon!am`!zg
me, from oom-'oo#ng Mjfom:`jy, jiooo convening my person who ix my employor, and
j}'or)z contacting copy person with whom I boys or_zy ford icg/independent oon!mo¢or
mlo!¥'on.rsz> including out not limited to, on odomoy-c!ien! relo!z`om/sz.

I need to oeorj}om_you or otherwise have fbe ongoingprob/om resolved bolton the
:ooeduliog oory?:reooe. Ot/)onw`.re, I :z)z`!! bo_/?!ingju' too f:yunotz`oo relief ”

 

Jason Van Dour.he v
@Wl_=a|deawyel

The only Way l can Win a case is if the
defendant is too busy laughing at my
retardation to file a response :'(

lB;L`.|'_-l PN| - .?.' .‘§ep .-'|H'i

When reached by telephone this morning fur cumment, your Amen'can Hero had this to say:

"Ho seems to £bs`nk. l would be quméz'rzg in my boots that he m{gb! qap§'yj@r on
i)gjuorrioo. 'Woming” ma Rjdz‘o¢¢.!'om. What a nagrh',f/omr'd c!ooor. ”

- Thomas Retzlaff

hltp:waw.viav|ewfl|es.net/uncategorizad/san-juse-revenge~pomu-perv-james-mcg|bney-gul|ty-ef-elolen-valar~fraud{ 18161

593’2°13 Case 4ilB-CV-00247-MPMS° BQJUHFQNPHQ“¢¢“FWW@BWIB’ CFSEPQB‘B'UFG£W-'~légéll #: 1139

Jason Van Douche .,,
ffl.lWl_'¢\klarl ‘lw\,rvl

The only bar l should be a member of is the
gay bar! #incompetent
B.‘TW l`-‘|Vl - 1‘] "scrp ?{l'|»‘l

i'.;) T_'l U E

AND DNE MDRE BEFORE WE GET TIRED...

Jason Van Dol.lche
, Fullow v
Lg)Wea|-:Txl.dwym

Lool<! They sell @MeanTxLaWyer at the dollar
store!

.\L"|r¢'\.h¢'\ I'.

ll¢|Mn\ ;,~i',

 

3:4|.`| l-‘M - 2f1 Aul_;j 2014

9 L`l U E

hhp:l/www.viaviewflles.neUuncalegorlzadlsan-joso-revenge-porno-perv-]amas-mcgihney-QL|llly-of-Slolen-valor-fl‘aud.l 19/61

5’25’2013 Case 4;18-CV-00247-MN4’S° B‘UE'ISFIFENP 39“43'“|“"¢‘€$‘95?259¥§8' ol-'SEEUE ‘Q'UFEEQPP§QHB #: 1140

.'.\P]_i,a amaan
amazo_

 

- Gavin McInnes and wife Emily Jendrisal<

FUN FACT: Ga\rln Mcinnes is marrled to Emily Jendrisek who ls a former Manhattan-based
publ|c|'st and consultant, now a stey-at-home mom. She ls a member of the Ho-Chunl~: tribe of the
Natlve Amer|cans and they have three chlldren.

McInnes ls a Nazl and he llkes to send members of his group out to peoples' homes to harassment
them and their family members. CHECK IT DUTII

Pol’rrc's \l'-.."l.nml(\ l---r,:l-ll

A Member Of The Far-Right Proud Boys
Menaced A Twitter User On His Doorstep

A videogmoher made fun ol the lar-right extrc¢nlst gl oup online. so they showed
up m hls house

3 ll'y Andy Comph¢l|

_ URMMQMMMUWMQDRMYEMMMQMM;
doo[st_ep gs 590§1:|§6§§¢_1§§2Zggg§],g§gggz

http:f.‘www.via\riewfl|es.net/uncategorizadfsan=jose-revenge-porno-perv-james-rncgibney-gui|ly-of-$lolen-valor-fraudf 20/61

5’25'2°19€3.$& 4:18-CV-00247-EEM°BUOMIHEH!Q¢BWH"PHBUWQV-[l!$"' CPEQE." .'¢.'€l°D`T’E.l-S"P@!~Q@PEJ #: 1141

Gavin Mcinnoe Laal¢ n 0 cu

“‘r `mwrm.mnlmm wm ury o m ua m 1 m dm nom ¢- '
m ma .
lm|eq.hr\q|.|uhq'n?ln¢m\plm)dhuywn\¢l lelnfm| pmmd|.tm Th\l\lmmfnm\nn\nyml“dnumh*llhrmnwhq|vm lott mull
'!Mll Ml|bhlf l|.lf|df\ ll'l l'l\llw\\ H bit |¢|\\l Mlh“ Fll||. EVEHYDNE ibewth Wl M|\If Nll ¢H' Mfl lunch ll\¢ how _'peI.lr
momb¢rl lim IIM N |.M \NN|I¢I!. MM¢'| pmde BM l.l.l\lndmm I\d l'\‘\l‘|hll all lemdw|\hihlmlld TM_YW|M W|W\ WMM
l\l¢d? fhw-wl'\l lo llm:h mr qru\m'r
LE`¥`B BNDW THE|¢| THEHE ME G\WEED|JEN¢E$|"
I'HEBE FUCM MIE WA'\' TIJD CoM|'-`DHTA,BLE|||
|F W! 00 NO\'H|HG, WE 35||0 d MEHM]E TH.|\¥ |`I'S WEN $EASDN B|'|PHU|.O BD‘\'Elll |I'T ND\'\|l
Lgt'l gal lhl lu¢:ld mull pr\;l‘v¢s, prmmi hamm lM munn 'nl l:\l\r him, molMl, illl\d\, b¢d|\lrl. Illllrl. dbpill¢di_ MInlll l¢\d qll
him
~ H»N|lv mhf|lllmrll w¢r|.|\oll\|nmn|
- ¢:m\qml mm wqm,ynru wu.
-Ttnuuml d dullm d load llmvd be mud h mall boom

lM NDT HK¢'|N\'J ANVDHE $H¢LJL\`-l l.'vD H'MJ\N'\‘CNE BB -!MART\FGH\' M'|\‘ *DEABE|F| |NFD VD|».| H-Wl! |N THE ¢UMNEHFS FU'¢'B‘

;nt wm ouva mm
Bbd\ or mem ama wme willard wriilw?dmiu|h!e!d"&lw>°é§$bél'

http:llwww.vieviewn|es.netr'unoetegorlzedfeen-joee-revenge-porno-perv-|ames-mcglbnlay-gullly-of-atolen.valor-fraudl 21!61

5'25'2013€3.5€ 4218-CV-00247-§EM°5U\SUH¥H§NDWWH'P`F|M@GPBFEQF{LLEY cl“’§gt" YJ°UT'§PB"PEQE'PEJ #Z 1142

"These Videographer stalkers are making us
look like bitches. First, EVERYONE should
report this Twitter post for hate speech and
have your members do the same. At the
very leastr We can probably get it taken
down and maybe get his verified profile
deleted. They Want Gavin Mc|nnes fired?
They Want to attack our group?

LET'S SHOW THE|V| THERE ARE
CONSEQUENCES!!!

THESE FUCKS ARE WAY TOO
COMFORTABLE!!!

lF WE DO NOTH|NG, WE SEND A l\/|ESSAGE
THAT |T‘S OPEN SEASON ON PROUD
BOYS!!! |T'S NOT!!!

Let‘s get the social media profiles, phone
numbers and addresses for their bosses,
mothers, fathersl brothers, sisters,
boyfriends, friends and get to Work.

- l-|ooker ads for his mother all over the
internet

- Craigs|ist ads for orgies, yard sales...

- Thousands of dollars of food should be
delivered to their houses

lM NOT SAY|NG ANYONE SHOULD GO
STAB ANYONE. BE SMART! POST ANY
lDEAS OFi lNFO YOU l'lA\/E |N THE
COMMENTS. POYB"

http:llwww.v|ev|ewtlles.netluncategcr|zed!sen-]cse-revenge-pornu*perv-jemes-mcgloney-gullly-of-stolen-velcr-freudl 22!61

1_‘.» "

Thlhii§ih¢hi

 

Vlc Berger lV

@VicElergeer
The end of the Proud Boys. @Gavin_Mclnnes
@ProudBoysUSA @CRTV
3:49 PM - May 2, 2013

967 314 people are talking about this

Of course, il‘ anyone wants to deliver the same treatment to Gevln, his wife EMi|y, end their three
chl|dren, that poor Mr. Vlc Berger suffered, we here at the BV Files are only too happy to provide

you, our teeming MILLlONS of readers, listeners, and supporters with the horne address for the
McInnes fami|y|

Antlfa members are especially encouraged to show up as milk & cookies are always available

   

_'\'f

 

Home Shoppers are

88 park Ave, som=\:nmau Waitl|"|g
Lar¢hmcnt, NY mass §`,;$,`l`,`,;,.,t`ul: A,.~‘,J_W..RW
5 baer d.s baths - 4.694 sqfi $3.072,062 @ .`\`_§,',’_lf§'.l§:`_l""

http:.llwww.ylavlewfiles.net/uncalegorizedisan-jose-revenge-pomo“perv-james-rnogibney-gu llly-ol-Sto|en-Valor-fretldl 23161

5135'2913€33€ 421B-CV-00247-NEM°SUGUDFHEHDQIBWS'PHGUQ'PB¢EQWLBY GPHQE‘ YB°D`T'%B"P@Q@PB #: 1144

.`t

l . “ ."
l ` _ - _` _'.l .‘¢
_,-" Edl}i!w.¢!v
,‘ F'nlrll
` ` south Lmq¢
_ -\_ ’ l_lni|l'ull.s Pom1
il r- _: .`l
'- lJlr_lll\]rJl\i
" M.lnnr l-‘nri\
.\J l .;
~ § J.
`_{,"' . .--
¢r""“`
l
Mlplhwmdwm
BB Park Ave. Larchmont, NY 10535 Get elections

 

_ ThE l'.l‘ll‘€& MCIl'|l'lES l\'lGS

Funny....

htlp:lew.viaviewl‘“lles.net/uncategorizadfsan-jose-revenge-porno-perv-jemes-mcgibney-guilty-of-stolen-valor-freudl 24IE1

5’23/2°13€&5& 4213-CV-00247-HEM°SUBW$HEWEQFQW$W¢UWEQHLEY CPEWQE!" .'llil°UfiiU§"|PHQE'FEJ #: 1145

4 Jason Pi.lgh ll. v
q`_n l liolasonl:'ugh

Hi»;dlyilit_| \1.1

"The man Who showed up on Berger‘s
doorstep appears to be Kenneth Lizardo, 54, a
self-proclaimed Proud Boy Who lives in
Massachusetts."

54? Wow. He may claim he’s a " ~ l- . but
he’s reallyjust a sacl "man".
()_“_11 |’M 2f1 May J{J‘H,'i |lull\

THE NAZI LAWSUIT STAR.RING JASUN VAN DYKE....

Texas Lawyer

l'l\ulm _
nfl lt-i~rl.\.'| .ikul

l Fo|low r v

A Denton attorney is seeking $100|\.4 from a
critic who filed a grievance against him with
the State Bar of Texas and allegedly got him
fired from a Plano law firm after accusing the
lawyer of being a "Nazi" and a "White
supremacist" in internet postings. ow.ly
/HrththaQr

 

lrtl.`l l'M ) npl omit

12 ii»iw.»or~. 35 ups ¢ . z a \g'qv . l ap 9

(.J 13 T_`l. 12 (i) 35

http:IIwww.vlavlewfllos.nel./uncato gorlzediean-]ose-revenge-porno-peN-]e mes-m¢glhney-guilly-of-sto|el'i-Valor-fraucll 25»'5‘|

5"25'2°15€8.5€ 4118-CV-OU247-HEM°BUGWWENWSWM§UFEQMW CPEQE!‘ YB°CH'M“PWD #: 1146

Want to see who ls on 'l'eam Retzlaff?

l‘M-lil'l' l.|\'ll . l+ 5 lmmm C‘N¢l misd-Q\»¢¢y .\unn¢yn Mpn mme mainlch‘rgi-hil\i|ry.\\t\\in:ycp|"|litem

4.‘\"-4."\‘-[“1247-»\['~[ an\ D)'L\l v. lv‘.cli:lulr
.\mpr- l . Mirn:nnl. III. prul\l\llrlg
nth milk ¢\\I-`l(lilol#
lime lil` lott l'lllrmt l'|.$‘}."!i`}l#

Attorney/s

l ul` §

.lah‘rcy l. l:|um-|l
lli\lln»i\'i'i l ll[l\n‘l\: l.l »l'
l»lm'| M\:mmin] l)ri\'cl
flowi|m|, `l'_'\` 'l".|'U'J'SI

Thmnua (Mnntupli¢-r ltmlm`
24le I'- likplulmlh' lI\.
i'.¢) l!o\i ~lr\d?ll

711-521-9 .
113_”_|_2;;;¢m) repméullng l'lw¢ilm \.F ll§iii'\J-Ml-l
[l-\ .‘llii'l|`l
tdum.‘llr|_'rlmnhnlt|upm'h.'l\‘.nm :':Wi|l]l;'"_w“‘ nul
_ ,'fl,$l".i§ _‘f` rif ' ` '
4 ‘ "xwd H fi'.?rfow!¢rrrll

l'.E-ID .»l'i"?i')l'i.l\'f:']'
.-li' 'fi' h'¢i\‘h` l' TU N'.l'.' »‘\`U l"JL‘f:'l."

K¢lli .\l ll»mzm
ll:ill!u'\.'r\ lsipufiu
430‘) Yr¢iq\uu';| Bl\'\|
l[i\\llllin.`l'.‘\' 7711|\(1

'i'l .LJR-¥-l»-l-| reprcaclllmg

‘l»`ll¢lllms {'l\rh|l\pl|er lieuth
2402 l‘.l llliplm\ml\.' ln.

l'.l`li lh!il ~|(vll»l

|'lm\:ul\. rV. li'.'€ilt\J-‘ifiZ-l

l'i"l i.'lllll$$l|(|'a¥) le.|-Jl’I-§‘R(.lll
kl'|nl'man'g'ilmlmr.cnllilpullw.\.'om H\:lzlnfllr.[l\'s.\s.n¢|
.'lr‘rlgrrur-l.‘ HF-."i' ."'UM il'-Nflllic£rrrl‘}

_\lTR')i'L\'!\`l' TU BIA` 1\:`|'.|?`\|(`!:`!.`}

M\llmn_v l.i\unrm l.l-pum-
l[ouqz¢:|l [4\ parte

'l'l\uuml Ulrhlupllt'r Rel:ll\il¥
Z~lUZ hi E¢plnmll¢ l.n.

lillqu `i pal.ulp llle ppi mm 46424
ll\1llnlou, l`.\ 77l`lil6 _ .

. reprem\tm¢ |'hoeul.\. .-\.I. il_tim.\'~|r»z-i
"“"`n""`m 2111-silentio
:llawnehlllnl\sNulnpntlr.cm$l .

.l|s li,i¢mr!: l.|.‘\ '3! ‘ ."i.il# ll;l_';|_m:m“:m"nm
,lr'rr)rr.w:r m orr annum ‘- "' "'
Jamn Lw \r'cnllylw
Tl'iu Vrl:l D_\‘l.f.‘ Ln\\' l"irrlt I.'Ll.l'.' Jinlill\ lm~ \'slll D_\'Ic\'
l\‘.’\')ll'l l.}nl]lla Pntk\'.u_\ llllf [)iln\ll¢;\\ Dr.
Ruile 23|] m|\rc.w|lllng Aul\m}_'l".‘{ 1'\$223

.-\\l\limny 'i'.\‘ ‘.'l'$il[ll
'111'371'||20“

‘IG'J-'J'M-.*.\-ld
H’huim{fi

l'~.\h\'- l N. l | \¢l» .-\M

hiip:lhrrww.viaviawiiles.net.iuncatagorizedlsen-jose-revenge-pornc-perv-jarnes-rncgibney-guilty-of-sto|en-veior-ireudi

26!61

5'23'2°15€&15€ 41lB-CV-OU247-EEM°BGGMFHMQBW3WMW¢EQWMY linng YO°DT'M"PHQH‘¥E) #: 1147

J.`l.l.lt|`l- lll\"l". - l' § l)ls|rltl t`oun L'\e¢l¢mer) ¢\\tc\mr§~ Mi['\:"ev|'ln».'l.l u\mun: pr','-cgll','¢lnqry¢\llvlm'ys pl"lillo¢"l

')Hv:-iii-stl 2 ¢l'nxj

lonnie vanclyli-:b\\l'un\\ mm
.llx~iglmtff W H‘.‘*°.if”
.'lJ"Tt.II¢Ni-.`T 10 #h' A`U`le`l'.`l.i

'\\r'|lll:\m fin rllum W]lnm

thrown l i\ourw l.l -t‘ 'l'lunlm f1i rlvllil¢ller llc-itian
l»l!fll .\lerl\nn`al Dt'l\'\: 2402 |: |i§'|\li\.lllul\: l.l\.
ll\m\mn.'r'.\: 'nrn\) nor lam ~ic\iz-i

R]I~]J\J-.\.'lli.`i representing l'h»eui.t. M'. li§|]thl-lt'aZ-l
7|1-$1'\-¢$3[!\|3%) Ill|-ll'T-BW.K|
cwilmirerimarcn]:ip¢)no.c\'il\\ llclx|.lt\lrl_l\::cm-`pct

,'lral,gn¢n|r fill .’i Jl‘!¢lh' r¢l'.-lilfi.'rihi'rrlll

.\l E'TUHJ\'E'.'T ]`U Bk` ?l¢`l'.i'¢"l(.'l:'{.l

 

'l'c\l l l'l-.\-lay-lll. ll '\-| -l\l

By the wayrl in case Jason Van Dyke and any of his "Proud Boys" are interested in paying Retzlaff a
little visit for harassment purposes, the dude ls pretty easy to flnd. Which ls surprising because
members of the McGibney Gang have been claiming forever FOUR YEARE that all kinds of super
secret FBI / Al-_l`,/ and Grancl Jurles have been looking for our Amerr`can Hero iii Honorary Admin of
the Bl.r' Files Thomas Retzlaff.

htip:liwww.vieviewi'llss.netluncategoriredissn-jcss-rsvsngs-pornc-perv-lemss-rncglbney-gul|iy-ci-sloien-vslor»freudi

27!61

 

~ Where TR lives in Pl"ioenix

z~»'-,

`- tamm
;,_` IIF‘F'I.I trw

 

ESPLANADE PLACE
2402 E. EsPLANAoE LN. PHoci\il><. Az 3501<5

ABOUT ESPLANADE PLACE

Esplanade P|ace is an ultra-luxurious condominium community in the heart of the Biltmore
District within the Esplanade. Built at the turn of the 2 lst-century. this community was a model
for developers to follow at that time. Located just off the corner of 24th 5treet and Camelback. a
highly desired location for urban living in Phoenix. Esplanade Piace grants residents an easy walk
to a wide array of shops and restaurants nearby Residents of the building can also enjoy exclusiv-
access to an unpara|leled rooftop pool and spa. barbecue gri|ls and lounge area.

Esp|anade P|ace is a 12-story. 56-unit community developed by the Pivota| Group and former
home builder Geoffrey Edmunds who sold nis luxury home building business to To|l Brothers
back in 19?5_ Esplanade Place, at the time it was constructed was the first luxury condo project
built in the Val|ey since the lEi-story, 59-unit Crysta| Point project was built in 1990.

http:llwww.v|eviewnles.netiuncategorizedissn-jcse-reverige-pornc-psrv-jsmss-rncglbnsy-gui|ty-oi-siclen-ve|cr-lraudl 28161

5'25'2013€3.5€.' 42lB-CV-00247-EEM°SUGMUEHDQBW&WMTBFEQMW CPHQE" IB°UT'§E§"PBQ%'PE) #Z 1149

 

Secu rlty is pretty heavy here, so watch outl

 

hitp:liwww.vlavlewfi|es.netlu ncategorlzsdisen-joss-rsvsnge-pornc-perv-|srnss-rncglbnely-guiity-of-slolen-valor-frsudi 29/61

5!25/20"3€&59 4:1B-CV-00247-NEM°SUBUBFHEWMBWHWEUQBB¢EQWllEiV CPE*QE!\ IQ°O?'H"P%{Q@PEJ #I 1150

- This image comes entirely Frorn the Bul|yville.com website - so take it with a heavy grain of

salt

 

*$#it*)lnk**lli*****##*#**********************##*********#******#*********#*****

*****ee**q¢¢¢¢*¢x¢**cocase****c**xcc**c***e*****se**ec*****e***#*****#***c*

http;i!www,viaviowtllasnotroncatogorizoci/san-joso-revonge-porno-perv-james-mcgibney-gui|ty-of-sto|en-valor-fraudl 30/61

Case 4:18-cv-00247-ALl\/l Document 49-5 Filed 05/29/18 Page 1 of 3 PageiD #: 1151

EXHIBIT "E"

 

Case 4:1B-cv-00247-ALM Document 49~5 Filed 05!29/18 Page 2 of 3 PagelD #: 1152

Jason Van Dyke

 

From: PawL BaZiLe <paw|bazi|e@gmai|.com>

Sent: Monday, i\/lay 28, 2013 3:$6 Pl\/i

To: jason Van Dyke

Subject: Fwd:

Attachmenl:s: ECF 28 - D's Notice of Death Threats from Plaintiff.pdf
---------- Forwardcd message ----------

From: Tum Retzlaff <iretzlai`fi'rdtexas.nei?-*

Date: Mon, May 28_. 2018a15:04 AM

Subject:

To: "pewli`iDoi`f`icialprouclboys.com" <pawlG:ii.o‘l`ficialpl.'oudboys.com>

 

Dear Mr. Basile,

Would it surprise you to learn that Jason Van Dyke is a homosexua|? He is 38 years

o|d. Never been married, and has no kids. Or even a female girlfriend But he does like
to dress up as a bumb|e bee in his "Proud Boy" black and gold striped polo shirt - which
is like totally gay, right?

So does anyone else get vibes that he`s really, really, so far in the closet he`s having
adventures in Narnia?

Not that there is anything wrong with it, for sure. But Van Dyke did make a name for
himself at Michigan State University speechifying against the homosexual agenda,
referring to is as the "homosexual deathstyle" and accusing opponents of being
intimately familiar with public toilets and cruising.

By the way, are you aware that I have obtained copies of the MSU Police Dept reports
detailing Van Dyke's arrest for domestic violence, illegal weapons possession, and
stalking incidents on campus involving a male "roommate" of his. Are you aware that
when the police searched his college dorm room that they found the books The Turner
Diaries and The Protocols of the Elclers of Zion. How fucking un-American is that, eh? A
so-ca||ed "Proud Boy" trafficking in Russian propaganda - lol!

I would like to request that you make an additional correction to your "article". As you
know, Van Dyke cries like a bitch because he claims he and his "e|c|eriy" parents had
received “cleath threats." Attached is a document that I filed with the federal court
detailing a series of actual death threats that Van Dyke sent to me. Which was a
horrible mistake. Did I tell you before thatl used to be a federal and state law
enforcement officer and that my son is a current law enforcement officer?

Would you be surprised to learn that there is an Arizona warrant out for Van Dyke's
arrest?

Case 4:18-0v-00247-ALM Document 49-5 Filed 05/29/18 Page 3 of 3 PagelD #: 1153

One of the things that I plan on interrogating your buddy Gavin McInnes and his wife
about is all of these death threats and harassment shit going on with your Proud Boys
organization See, e.g., tt s: www.huffin ton ost.com entr far-ri ht~ roud-bo s-
menaced-twitter*user-on-his-doorstep us 5b06de68e4b07c4ea1060e92

Mr. Basile, I cannot emphasize enough just how bad of an idea it Would be for one of
you people to try something like this with me. I will shoot such a person dead and post
the video about it on the YouTubes.

Van Dyke likes to claim that I am a liberal and a member of a left-wing group. Which is
extremely surprising since most people I know have accused me of being a member of
the Aryan Brotherhood and a "violent psychopath" responsible for "several unsolved
homicides." Such a claim is, of course, highly defamatory. But it does show you what a
liar Van Dyke is and how his claims shift according to which way the wind blows.

I think the best thing for all concerned would be for the Proud Boys to drop Van Dyke

like a bad habit. Lawsuits are messy, unpredictable things and all sorts of collateral
damage is likely to occur for you people before the dust finally settles.

Thomas Retzlaff

Case 4:18~cv~00247-ALl\/| Document 49-6 Filed 05/29/18 Page 1 of 2'PagelD #: 1154

EXHIBIT "F"

 

 

Case 4118-cv-00247-ALl\/l Document 49-6 Filed 05/29/18 Page 2 of 2 Page|D #: 1155

Jason Van Dyke

 

From: Dean <dean714@yandex.com>

Sent: Tuesday, May 29, 2018 10:41 AM

To: Jason Van Dyke

Subject: All proud boys magazine staff have been dox’d

He|lo fatso! l just saw your Sambo book reading this morning. How entertaining it Was.

l was wondering how you Would react upon learning that the entire Proud Boys magazine staff- and their family
members - have been totally doxed! SSNs, drivers license #'s, credit scores, home addresses - the Who|e nine yardsl

While not being an expert, it seems to me that this could only happen if someone had complete access to Lexisnexis
Accurint for LEOs. Which really sucks for you and your friends. What could you all have been doing that Would catch the
attention of a law enforcement officer for in such a serious manner? l hear through the grape vine that arrest Warrants
are being sought for you. Wowl How funny With that be!!!

By the way, do you have any clients left? One of the co~administrators on the BV Files blog just got off the phone With
the parents of a kid from A||en, TX Who you are (now Werel (past tense)) repping on a dope Charge. l did not know that
was still against the |aw! You should come here to Southern California and you can smoke it up all you want to and it is
perfectly lega|! Anyways, l do not think that family Was very happy to hear from Admin l\/like when he told them about
you being a Nazi and white supremacist and such that the state bar Was going after you.

No more clients for you - not anymore, not ever!l

Dean Anderson

Case 4:18-cv-00247-ALl\/l Document 49-7 Filed 05/29/18 Page 1 of 4 PagelD #: 1156

EXHIBIT "G"

 

 

Case 4:18-cv-00247-ALl\/i Document 49-7 Filed 05/29/18 Page 2 of 4 Page|D #: 1157

STATE OF TEXAS §
§
COUNTY OF DENTON §

AFFIDAVlT OF JASON L. VAN DYKE

Bei`ore me, the undersigned notary, on this day personally appeared Jason L. Van Dyke,
a person whose identity is known to me. After l administered an oath to him, upon his oath
he stated:

1. “My name is Jason L. Van Dyke. I am capable of making this affidavit. The facts
stated in this affidavit are within my personal knowledge and are true and correct.

2. l hold the degree of Bachelor of Arts, with a major in Politics, from the University
of Dallas. I also hold the degree of Juris Doctor, as well as a Certificate of
Concentration in Advocacy, from Stetson University College of Law. I am an
attorney licensed to practice law in the State of Texas and have been so licensed
since February 8, 2007. l am also licensed to practice law before a number of
other jurisdictions outside the State of Texas.

3. This lawsuit was initially filed alter Defendant, Thomas Christopher Retzlaff,
used his “Dean Anderson” pseudonym to cause my employment with Karlseng,
LeBlanc, & Rich L.L.C. (“KLR”) to be terminated. Defendant’s assertions that
this lawsuit was filed in retaliation for a bar complaint are false. The state bar
grievance referred to by Defendant had been pending since approximately
December 20, 2017. Plaintiff was fired as a result of Defendant’s tortious conduct
on March 27, 2018. This lawsuit was filed in state court on March 28, 2018.

4. On or around April 1, 2018, l learned that my social security number had been
posted in the comments section of Defendant’s BV Files blog. I have monitored
the blog regularly since that time to obtain evidence of Defendant’s ongoing
tortious conduct and criminal activity so that appropriate preventative and
defensive measures can be taken. Defendant named many of my clients in both
the blog itself and the corrunents section. Some of these posts have contained the
personal information of my clients. These clients include, but are not limited to,
Claude Rich, Christine Scallin, Chris David Roberts, Jason McNiel Williams,
Spencer Dyson, Jon Langbert, Michael Levy, and Gavin McInnes,

5. I first learned that Defendant was continuing to reach out to his clients when, on
or around April 24, 2018, l was terminated from representing Claude and Catia
Rich in Cause No. DC-17-06085, Styled Claude Rich, er al. v. Big D Concrete,
[nc., et. al. pending in the 160"‘ District Court in and for Dallas County, Texas.
Mr. Rich confirmed to me that Defendant was continuing to contact him. He
stressed that the termination had everything to do with Defendant’s continued
stalking behavior and nothing to do with my skill as an attorney.

MOT|ON FOR PRELlMlNARY IN]UNCTION Page 1 of3

 

 

Case 4:18-cv-00247-AL|\/l Document 49~7 Filed 05/29/18 Page 3 of 4 Page|D #: 1158

ll.

On May 3, 2018, l was present in the 367th District Court in and for Denton
County, Texas for the purpose of a divorce prove-up in Cause No. 17-10442-431,
styled ]n T he Matter of lhe i\/[a)')'z`czge ()f.lenmfcz)' Melz`sa Jaynes and Chris David
Robe)'ts. After the prove-up 1 spoke with attorney Jared Julian, the opposing
counsel in the case, who stated to me that he had been contacted by Defendant
about both Plaintiff and Hon. Jonathan Bailey ofthe 431St District Court, 1
informed Mr. Julian that Defendant has been stalking me and harther advised him
not to correspond with Defendant in any way.

Between May 4, 2018 and May 21, 2018, I received communications from other
potential clients that they could not hire me because they had read about this case
and were fearful that Defendant might take action against them. While seeking
local counsel for a case in Michigan, attorneys in that state expressed similar
hesitancy about working with me.

1 was interviewed by Pawl Bazile on or around May 22, 2018 concerning, among
other things, how 1 have been stalked by Defendant over the past fourteen months.
The interview was published on Dangerous.com on May 24, 2018.

On May 25, 2018, Gavin Innes (my client) informed me that he had received ii‘om
Mr. Bazile a copy of the correspondence which is attached as Exhibit “A” to
Plaintiff`s Motion for Preliminary Injunction and Memorandum of Law In
Support. l immediately notified Defendant’s counsel that Defendant was again
interfering with my clients and demanded that this interference stop immediately

On May 26, 2018, Mr. Bazile contacted me directly and forwarded him additional
correspondence from Defendant, which is attached as Exhibit “B” to Plaintiff"s
Motion for Preliminaiy Injunction and Memorandum of Law In Support.

The correspondence reference in paragraph 10 above contained a letter apparently
sent by Defendant to Mr. McInnes on or around May 22, 2018. That letter is
attached as Exhibit “C” to Plaintiff’s Motion for Preliminary Injunction and
Memorandum of Law ln Support.

During the morning of May 28, 2018, I learned that Defendant published another
post to his “BV Files” blog. The post contained a copy ofthe correspondence
referenced in paragraph eleven above, lt contained portions of the electronic
communications to Defendant’s counsel referenced in paragraph nine above, The
post contained pictures of Mr. McInnes, his wife, and his children. lt contained
an address allegedly associated with Mr. McInnes and a picture of their home. It
also contained the message “Antifa members are especially encouraged to show
up as milk and cookies are always available.” The entire post is attached as
Exhibit “D” to Plaintiff`s Motion for Preliminary Injunction and Memorandum of
Law In Support.

RESPONSE TO MOTION TO DISMISS Page 2 ol'3

 

 

Case 4:1B-cv-0024'r'-ALM Document 49-? Filed 05)'29/18 Page 4 ot 4 Page|D #: 1159

13.

14.

17.

During the afternoon of May 28, 2018, 1 learned that Defendant had sent a third
commi.mication to Mr. Bazile which, in addition to other false and defamatory
material about me, continued to promise action against Mr. McInnes. lt also
suggested that the Proud Boys, a fraternity in which 1 am a member, would suffer
"'collateral damage” if it continued to associate with me. This letter is attached as
Exhibit “E” to Plaintii`l`s Motion for Preliminary Injunction and Mernorandum of
Law ln Support.

On the morning of May 29, 2018, 1 received additional harassing correspondence
from Defendant through his "Dean Anderson" pseudonym, which is attached as
Exhibit “F” to Plaintift"s Motion for Prcliminary lnjunction and lylemorandum of
Law In Support.

Thc frequency ot`Defendant`s correspondence as well as the nature of it,
demonstrates to this Court precisely what l have been l`orced to endure at the hands of
Defendant. l-ie has intruded into as many possible areas of my private life as possible
i-lc has already caused inoperable injury to my law practice and my legal career as a
whole over the course oi` the past fourteen months. There is no doubt that Defendant
will continue to behave in this manner during the pendency ofthis lawsuit unless he
is compelled to stop.

My previous ell`orts to confer with Defendant's counsel for to negotiate an end to

De i`endant’s tortious conduct - as well as to reach a resolution of this lawsuit under
which Defendant will finally leave me alone ~ have failed in all respects.

Defendant’s counsel is unable to control his client. Del`endant has very publicly stated
that he will accept only my “unconditiona| surrendel"' and that it is his goal to put a
permanent end to my legal cat‘eer. Accol'dingly, this case is likely to continue l`or
years and be thc subject ofmultiplc appeals by one or both partiesl l have no remedy
at law other titan a preliminary injunction to protect myselfand my law practice
during the pendency ofwhat is likely to be very lengthy litigation.

l arn willing to post security for a temporary injunction as required by Rule 65(c) ol`
the Federa| Rules ofCiyi| Procedure, However, l remain unemployed as a result oi`

Defendant’s tortious conduct against me nw ly afford to post nominal bond.
h d _`"`""“--

C____..-

JASON LEE VAN DYKE
Al`fiant

SWORN AND SUBSC[BED 'l`() before me, the undersigned authority, _o_n_ May 29, 2013.

l

n

 

     

males Peraovic .-' “’
homer Puauc . -
_ otaiy Publlc
. erATE or Texas
' ’ M'r coMM. Exe 1.23.;019 State of Texas

 

 

MOT[ON FOR PREl.lMl NA RY lN]UN{'.`l'lON Page 3 ol 3

Case 4:18-cv~00247-ALl\/| Document 49-8 Filed 05/29/18 Page 1 of 2 PagetD #: 1160

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

JASON LEE VAN DYKE §
Plaintiff §
§

v. § Case No. 4:18cv247
§
THOMAS CHRISTOPHER RETZLAFF §
a/k/a Dean Anderson d/b/a BV Files, Via §
View Files L.L.C., and ViaView Files §
Defendant §

PRELIMINARY INJUNCTION

After considering Plaintiff’ s Application for Preliminary Injunction, this Court finds
that Defendant has admitted to interfering with Plaintiff’s full time employment with the
Victoria County District Attorney in March of 201 7. This Court also finds that there is
substantial evidence before this Court demonstrating that Defendant interfered with
Plaintiff’ s employment With Karlseng, LeBlanc & Rich L.L.C. (“KLR”) in March of 201 8.
Furthermore, the evidence before the Court demonstrates that Defendant has continued to
interfere with Plaintiff’ s employment through inappropriate communications directed toward
persons with whom Plaintiff has an attorney-client relationship, with judges in courts where
Plaintiff practices law, and with other attorneys involved in cases where Plaintiff is
representing a client as an attorney. This Court also finds that the evidence already before
this Court indicates that Plaintiff has a substantial likelihood of prevailing on the merits of
his case, that Plaintiff will suffer imminent and irreparable harm if Defendant is not
restrained from further interfering in both his law practice and personal life, that Defendant
will not suffer any undue hardship or loss by the issuance of a preliminary inj unction, that a
preliminary injunction will not adversely affect the public interest. The Court finds that
Plaintiff has no other adequate remedy at law to prevent further interference by Defendant
into his personal life and his law practice.

lt is accordingly ORDERED that Defendant, together with his officer, agents, servants
employees, and attorneys, together with all other persons acting in active concert or
participation with such person, who receive actual notice of this order through personal
service or otherwise are hereby ENJOINED AND RESTRAINED from:

(a) Having any contact, of any nature, type, or description, through any type
of communications medium, with Plaintiff, his co-workers, or employees.
The persons named above may only communicate with Plaintiff to the
extent necessary to comply with the orders of this or any other Court, the
Federal Rules of Civil Procedure, the Texas Disciplinary Rules of
Professional Conduct, and the Model Rules of Professional Conduct;

Pagel of 2

 

Case 4:18-cv-00247-AL|\/l Document 49~8 Filed 05/29/18 Page 2 of 2 PagetD #: 1161

(b)

(C)

(d)

(@)

(i)

Having any contact, of any nature, type, or description, through any type
of communications medium, with any member of Plaintiff‘s family
including, but not limited to, Plaintiff‘s mother and father;

Having any contact concerning Plaintiff, of any nature, type, or
description, through any type of communications medium, with any
person or entity that is an employer of Plaintiff, an employer of any
member of Plaintiff‘s family, or with whom Plaintiff, or any business in
which Plaintiff has an interest, has an independent contractor relationship;

Having any contact concerning Plaintiff, of any nature, type, or
description, with any person or entity with whom Plaintiff has an attorney-
client relationship, their relatives, or their employers;

Having any contact concerning Plaintiff with any judicial officer in

any case where Plaintiff is acting as an attorney and representing a client,
except for communications and court filings permitted by court order, the
rules of civil procedure, rules of criminal procedure, rules of appellate
procedure, or duly promulgated local rules of practice; and

Having any contact concerning Plaintiff with any opposing attorney in any
case where Plaintiff is acting as an attorney and representing either
himself or a client, except in cases where Defendant is also a party and
where such communication is permitted by court order, the rules of civil
procedure, rules of criminal procedure, rules of appellate procedure, or
duly promulgated local rules of practice.

This order does not prohibit, and is not intended to prohibit, Defendant’s participation in any
state bar disciplinary proceeding against or involving Plaintiff.

Pursuant to Rule 65(0), Plaintiff is ordered to post security in the amount of 3100.00, which
this Court finds proper to pay the costs and damages of any person wrongfully enjoined or

restrained.

Page 2 of 2

 

 

